Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 1 of 186




                          U N IT ED STA T ES D IST RIC T C O U RT
                          SO U T H ERN D IST R ICT O F FLO R ID            -             - -- ----                  ;
                                                                        IC
                                                                         :CI1-
                                                                             ..(
                                                                               1
                                                                               -1(
                                                                                 11
                                                                                  7
                                                                                  )111
                                                                                     J-
                                                                                      bt
                                                                                       ' -
                                                                                         ..-
                                                                                           1
                                                                                           /6
                                                                                            :1:
                                                                                              1
                                                                                              h
                                                                                              d-:
                                                                                              . -1
                                                                                                 !
                                                                                                 i
                                                                                                 ---
                                                                                                .--..--.
                                                                                                             '*
                                                                                                   l-------!-):.'l.').
                                                                                                                  -
                                                                                                             --- , ...
                                                                                                             .
                                                                                                                      -

                                                                       .

                                D ocketN o.                            )                                            )
                                                                                                                    'k
                                              1:20-CV-21339-AKK        h
                                                                       1
                                                                       )                                                  J
                                                                                                                          t
                                                                                                                          '
                                                                                                                          :,
   JONATHAN M ULLANE,                                                  :
                                                                       j
                                                                       I
                                                                       .
                                                                                  t'
                                                                                   Att
                                                                                   7  irtkicrl
                                                                                         f   .
                                                                                             tj
                                                                                              .jcjt
                                                                                                  .'
                                                                                                   :u
                                                                                                    r
                                                                                                    .
                                                                                                    y
                                                                                                    ''
                                                                                                     y
                                                                                                     .
                                                                                                     )Ltjv                J
                                                                                                                          .
                                                                                                                          t
                                                                                     c.
                                                                                    ..i
                                                                                      E
                                                                                      lF ..
                                                                                           .
                                                                       1          Sf
                                                                                   -
                                                                                   '
                                                                                   ).t
                                                                                     .
                                                                                     JF:F
                                                                                        'tz
                                                                                          h.-7
                                                                                             .'
                                                                                              7I,
                                                                                                .
                                                                                                !
                                                                                                .f.
                                                                                                  -
                                                                                                  :;                      7
               Plainti
                     jh


   FEDERICO A.M ORENO ,
   ALISON W .LEHR,
   BENJAMIN G.GREENBERG)
   LISA T.ROBERTS,and
   DOES 1through 10,inclusive,
   intheirindividualand om cialcapacities,

                Depndants.

                PLM N TIFF'S M OTIO N TO SUPPLEM EN T TH E RECORD
                     AND INCORPOM TED M EM OM NW M OF J,AF
         COMESNOW PlaintifflonathanMullane(ttplaintifp')intheabove-entitledcause,and
   hereby respectfully m oves thisH onorable Courtforleave to supplem ent the record herein in

   connectionwith:(1)Plaintifr'sOppositiontotheMotiontoDismiss(D.E.61-62);(2)Plaintiff's
   OppositiontotheM otionforW estfallActSubstitution,ibid-;and(3)Plaintiff'sCross-Motionfor
   Limited Scope-of-Employm entDiscovery,ibid.

         In supporthereof,PlaintiF would respectfullyshow unto theCourtthefollowing:

         Plaintiff speciscally seeks to supplement the above-referenced docketentries with the

         following docum ents,allofwhich are being contemporaneously 5led with the instant

          m otlon:
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 2 of 186



           (i)    June4,zozldeclarationofE.PeterM ullane,Esq.(Ex.1j,togetherwiththe
                   exhibitsthereto;

           (ii) June4,zozldeclarationofPlaintifuonathanMullanegEx.2),togetherwith
                   theexhibitsthereto;and

           (iii) acopyofABA CodeofludicialConduct,Rule2.9(A)(1)(Ex.3q.
           Good causeexistsfortheallowanceofthism otion.

           Firstö,intheEleventhCircuit,apartymayattachexhibitstohisorheroppositiontoaRule
           12m otion todism iss.

    4.     H owever, a docum ent attachedto am otion to dism issm ay be considered without

           convertingthemotionintoa summaryjudgmentmotion (tonlyiftheattacheddocument
           is:(1)centraltotheplaintiFsclaiml,and(2)undisputed.''Horsleyv.Feldt,304F.3d1125,
           1134(11thCir.2002).
    5.     In thisspecisccontext)an attached documentisdejuretreated as ttundisputed''ifits
           authenticity isnotchallenged bytheopposingparty.lbid.

    6.     Here,the appended exhibits are indisputably ttcentral''to al1ofPlaintiff's claimsin the

           casesubjudice.AsthisCourtisaware,theoperativecomplaintspecificallyallegesthatthe
           individually-named Defendants herein deliberately and willfully conspired to obstruct

           justice and to knowingly interfere with theOctober2018 FOIA/PA requestsofthe
           undersigned seekingresponsiverecordsrelatingto thism atter.See,e.g.,Compl.,D.E.45

           t11% 93-98,127.lndeed,bytheDOJ'sown admission,theagency did notbqinprocessing


    1Similarly,and inthesamevein,amotiontostrikesuchanattachmenttotheoppositiontothemotiontodismissmay
    begrantedonlyift'themattersoughttobeomittedhasnopossiblerelationshiptothecontroversy,mayconfusethe
    issues,orotherwiseprejudiceaparty.''Reyherv.TransWorldAirlines.Inc.,881F.Supp.574,576(M .D.Fla.1995).

                                                     2
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 3 of 186



         thoseFOIA/PA requestsuntillanuar.
                                         y8,2020- /.:.,exactlyforty-eight(48)hoursafter
         theaction againstDefendantsM oreno andLehrwasdeiinitively dism issed in theDistrict

         ofM assachusettsonlanuary6,2020.
         Aspreviouslyexplained,Plaintiff'sFOIA/PA requestswereallreceived bytheDOJand
         the United States Securities and Exchange Commission (t(SEC'')in October2018-
         fifteen(15)monthsearlier- andthoseagencieswerebothstatutolilyrequiredtorespond
         tothoserequestswithinG enty(20)days(notmonths).Evenworse,thehitherto-obtained
         FOIA/PA recordsunambiguouslystate,inplainEnglish,thatDefendantLehr- whohas

         sincebeen terminated from hergovernmentemployment-/erzvalf# participatedinthis
         ttsearch''forresponsiveFOIA/PA records,i.e.,documentswhichshereasonablyknew and

         expected would subjecther to liability in theinstantmatterwherein she is a named
         defendant.

   8.    Accordingly,theappended exhibitsm ustbe considered by thisCourtin connection with

         thependingmotions.

   9.    Secondly,theinstantmotionistimely,andmustbeconsideredpriortotheissuanceofany
         ruling on theabove-referenced motions.

   10.   Asofthetim eofwriting,no rulingon anyoftheabove-referenced dispositivem otionshas

         beenenteredbythisCourt.Furthermore,thetwo(2)declarationswerefiledonlyrecently
         onJune4,2021,andin responsetoassertionsmadeby theUnitedStatesDepartmentof
         Justice((dDOJ'')in theparallellitigationintheDistrictofM assachusetts.
         Thirdly,nopartywillbeundulyprejudicedbytheallowanceofthereliefrequestedherein.
         Indeed,Defendantsthemselveshaveattached exhibitsto theirpending motion todismiss,



                                               3
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 4 of 186



         and in supportoftheir requestthatthisaction be dismissed on ttplausibility''grounds

         pursuanttoFed.R.Civ.P.12(b)(6).Insubmittingtheannexedexhibits,Plaintiffseeksa
         meaningfuland fairopportunitytorespond tothoseassertions.

                                       CON CLUSION

               REFOQE,prem isesconsidered,PlaintiF respectfully requestsleave to supplement

   therecordhereininconnectionwith:(1)PlaintiF'sOppositiontotheM otiontoDismiss(D.E.61-
   621;(2)Plaintiff'sOppositiontotheM otionforWestfallActSubstitution,ibid-;and(3)Plaintifps
   Cross-M otion forLim ited Scope-of-Employm entDiscovery,ibid.

   AtCambridge,M assachusetts,                     Respectfully subm itted,
   This9thDayoflune,2021
                                                   ys/lonathanM ullane
                                                   JONATHAN M ULLANE
                                                   30 DonnellStreet
                                                   Cambridge,M A 02138
                                                   Tel.:(617)800-6925
                                                   j.mullane@icloud.com
                               L.R.7.1(a)(3)CERTIFICATION
         lnaccordancewithL.R.7.1(a)(3),theundersignedherebycertifiesthatheattemptedto
   conferwithcounselforDefendantsingoodfaithviaelectroniccorrespondenceonJune9,2021
   regardingthereliefrequested herein.Counselhasnotresponded asofthe tim eofwriting.

                                                   ps/lonathanM ullane
                                                   JONATHAN M ULLANE
                                 CERTIFICATE OF SERW CE
         Theundersignedherebycertisesthatonlune9,202114tservedatruecopyoftheforegoing
   filing to each Party herein via electronic correspondence addressed as follows:
   dexter.lee@usdoj.gov.
                                                   /s/JonathanM ullane
                                                   JONATHAN M ULLANE




                                               4
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 5 of 186




                       EXHIBIT I
           (Aff. E. Peter Mullane, Esq., with Exhibits Thereto)
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73 Entered75on Filed
                                                 FLSD06/07/21   Page 1 of 46
                                                       Docket 06/11/2021   Page 6 of 186




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                   )
  JONATHAN MULLANE,                                )
           Plaintiff,                              )
       V.                                          )
                                                   )      C.A. No. 19-12379-DJC
  UNITED STATES DEPARTMENT                         )
  OF JUSTICE, and UNITED STATES                    )
  SECURITIES AND EXCHANGE                          )
  COMMISSION,                                      )
            Defendants.                            )


  SUPPLEMENTAL AFFIDAVIT OF E. PETER MULLANE IN SUPPORT OF:
    (a) MOTION FOR RECONSIDERATION OF ORDERS OF COURT [DE 66 AND 68];
     (b) OPPOSITION TO DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
         [DE 27 AND 69]; and
     (c) PLAINTIFF'S CROSS-MOTION FOR SUMMARY JUDGMENT


         Now comes E. Peter Mullane, who being under oath hereby states as follows:

                                       INTRODUCTION

        1.      That I have been duly licensed as attorney by the Commonwealth of

 Massachusetts since 1968, and presently maintain a law practice in Cambridge,

 Massachusetts.

        2.      That for all times relevant hereto, and since the commencement of this

 action on November 19, 2019, I have appeared as counsel of record for the Plaintiff in

 this action.

        3.      The primary purpose and goal of this action remains that of providing the

 Plaintiff all of the rights afforded to him under both the FOIA ("FOIA"), and the Privacy Act

 of 1974, as amended ("Privacy Act" or "PA"). However, these rights can only be exercised

 upon the actual providing and reviewing of all of the pertinent documents in the

 possession of the Defendants. Those documents include all those which relate to the
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 75 FLSD
                                     Entered on  Fi'ledDocket
                                                       06/07/21   Page 2 ofPage
                                                              06/11/2021    46 7 of 186




   Plaintiff in any way, and to the brief semester-long internship he participated in at the

   USAO in Miami.

          4.     The Privacy Act provides certain rights and protections to all individuals in

   three very important primary ways. It provides every individual with:

                     •   The right to request and receive copies of their records, subject only
                         to any applicable specific Privacy Act exemptions.
                     •   The right to request an expungement or any changes to any of their
                         records that are not accurate, relevant, timely or complete; and
                     •   The right to be protected against any unwarranted invasion of their
                         privacy resulting from the collection, maintenance, use, or disclosure
                         of their personal information.

           5.    Unlike FOIA, see 5 U.S.C. § 552(a)(6)(A), the Privacy Act, 5 U.S.C. § 522a

   does not contain a requestor's right to an administrative appeal of any adverse

   determination that an agency makes on his access to records request. However, since

   the government agencies involved must process an individual's access request under

   both statutes - which includes processing the request through any administrative appeal -

   there is no practical effect to this this distinction. See, e.g., 28 C.F.R. § 16.45 (2014)

   (explaining DOJ Privacy Act regulation regarding appeals from denials of requests for

   access to records). Also, see the following DOJ website:

   https://www.justice.gov/archives/opcl/individuals-right-access.


          6.     Therefore, the Defendants cannot simply rely upon any specific FOIA

   exemption alone to deny the Plaintiff access to any of his records under the Privacy Act.

   See, U.S.C. § 522a(t)(1) (FOIA exemptions cannot defeat Privacy Act access); see also,

   Martin v. Office of Special Counsel, 819 F. 2d 1181, 1184 (D.C. Cir. 1987) ("If a FOIA

   exemption covers the documents, but a Privacy Act exemption does not, then the

   documents must be released under the Privacy Act." (emphasis added)); Fagot v. FDIC,

   584 F. Supp. 1168, 1173 (D.P.R. 1984) ("[A]ccess to information that falls under both the

                                                  2
Case 1:20-cv-21339-AKK   Document 73
          Case 1:19-cv-12379-DJC     Entered75on Filed
                                  Document       FLSD06/07/21
                                                       Docket 06/11/2021   Page 8 of 186
                                                                Page 3 of 46




 FOIA and the Privacy Act. .. is entitled to the cumulative result of what both statutes

 provide.") 760 F.2d 252 (1st Cir. 1985); Kearns v. Fed. Aviation Admin., 312 F. Supp. 3rd

 97, 106 (D.D.C. 2018) (concluding that although the intersection between FOIA and

 Privacy Act exemptions "sounds like a sphinxian riddle," [t]he interaction between the two

 statutes ... boils down to a rather straight forward edict: "Where a request for documents is

 made under both FOIA and the Privacy Act, the responding agency must demonstrate

 that the documents fall within some exemption under each Act in order to deny access"

 (quoting Barouch v. DOJ, 962 F. Supp. 2nd 30, 66 (D.D.C. 2013)).

        7.     Consequently, the rights and opportunities that the Plaintiff is ultimately

 entitled to hereunder is that of being able to seek appropriate amendments, corrections

 and misstatements that may appear and contained in any of these government

 documents. This right also includes, but is not limited to, the ability to expunge any such

 materials as may be appropriate - either partially expunged or in their entirety.

        8.     In this context, the Plaintiff's rights under the Privacy Act and FOIA would be

 de facto rendered null and void unless and until copies of all of these pertinent access

 documents and relevant sources of information have been completely and fully produced

 by the government in a timely manner. This includes, of course, all of the documents

 being completely produced and formatted in a readable manner as to all of the contents

 contained therein.

                                 FACTUAL BACKGROUND
        9.     On December 25, 2020, I filed an Affidavit in Support of the Opposition to

 Defendant's Motion for Summary Judgment [DE 47], which document is hereby

 incorporated fully herein by reference in its entirety and made a part hereof, with particular




                                               3
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 75 FLSD
                                     Entered on  Filed Docket
                                                       06/07/21   Page 4 ofPage
                                                              06/11/2021    46 9 of 186




   reference to the conflicts of interest involving government counsel in the Boston USAO

   and the other related government agencies.

          10.    The Court's Order of March 19, 2021, in essence determined that there was

   insufficient evidence to support even a "good faith" dispute as to whether or not there

   existed any "bad faith" conduct that was engaged in by the Defendants in this matter. In

   support thereof, the Court relied in material part on the following which appears in the

   Order on page 10 thereof:


                 Mullane asserts the DOJ has "successfully perpetrated a fraud" in Breaking
                 Media, as well as this matter, and "knowingly committed as obstruction of
                 justice" by withholding responsive documents that would lead to a different
                 outcome in that case. D. 44 at 8, 12. His only basis is conjecture about
                 the temporal coincidence of the dismissal of Breaking Media and when
                 the USAO-SDFL began its search for responsive documents. kl at 8, 12,
                 17. But the claims against Judge Moreno and Lehr were dismissed on
                 September 16, 2019, nearly four months before the USAO-SDFL
                 processing began on January 8, 2020. Breaking Media. No. 18-cv-
                 112618-PBS. (D. Mass. Sept. 16, 2016). The remaining claims
                 dismissed in January 2020 were only against Breaking Media, Inc., and a
                 journalist, for defamation. (Emphasis supplied.)

          11.    Unfortunately, this was only a partial and incomplete recitation of the

   procedural history of this related Moreno case by the Court. This omission is quite

   understandable given the inordinate multiplicity of pleadings and docket entries.

   However, a complete review and discussion of the entire record that follows supports a

   finding that there indeed exists, at an absolute minimum, a "disputed issue" as to the

   existence of Defendants "bad faith" throughout this FOIA/PA request process - together

   with the disputes as to additional material facts herein.

          12.    The most important undisputed fact is noted in the government's own

   Declaration by Wilkinson [DE-28-2] submitted in support of their Motion for Summary

   Judgment. This important basic fact is that the USAO in Miami was initially notified and


                                                 4
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC    Entered75
                                   Document  on FLSD  Docket 06/11/2021
                                                Filed 06/07/21           Page 10 of 186
                                                               Page 5 of 46



  requested by EOLISA on October 31, 2018, to provide all of relevant documents in

  response to Plaintiff's FOIA and Privacy Act requests. This EOLISA notice to the Miami

  LISAO occurred several weeks after the filing by the Plaintiff of his requests under FOIA

  and the Privacy Act. This fact is an important date for Court's consideration for all

  purposes in the discussion of all the issues set forth hereinafter.

         13.     Several weeks following November 17, 2018, Plaintiff filed in the Suffolk

  Superior Court a civil action captioned Jonathan Mullane v. Federico A. Moreno, et al.

  This state action was subsequently removed by ALISA Jason Weida and entered in this

  court on December 20, 2018, being noted as Civil Action No. 18-12618-PBS-JGD

  (hereinafter, referred to as the "Moreno" case). (A copy of Moreno docket sheet is

  attached and is referred to hereinafter as "EXHIBIT A".)

         14.    On March 22, 2019, ALISA Weida filed in Moreno, on behalf of his clients

  Moreno and former ALISA Lehr, a Motion to Dismiss for Failure to State a Claim and for

  Lack of Jurisdiction (EXHIBIT A - [DE 68, 71 and 74]).

        15.     On September 16, 2019, I filed a motion (together with a proposed

  complaint) to intervene in the Moreno case pursuant to Rule 24(a)(2) of the Fed. R. Civ. P.

  (EXHIBIT A - [DE 138)).

         16.    On that same date of September 16, 2019, the court coincidentally entered

  an Order of Dismissal of the complaint against the Defendants Moreno and the former

  ALISA Allison Lehr.

         17.    The Order of Dismissal entered in the Moreno action by the court on

  September 16, 2019, was limited to and based upon a lack of personal jurisdiction. In

  this regard, and up to this point in time the procedural history of the Moreno action recited

  by the Court in its Order is correct and accurate. However, as will be more specifically


                                                5
             Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73 Document  75FLSD
                                      Entered on   FiledDocket
                                                         06/07/21  Page 6 of
                                                               06/11/2021    46 11 of 186
                                                                           Page



    set forth hereinafter, these events unfortunately are a limited and incomplete recitation of

    the entire relevant history of the related Moreno proceedings.

           18.    A review of the complete procedural history of the Moreno action, together

    with the additional facts as set forth hereinafter, actually supports a determination of "bad

    faith" of the part of the Defendants, thereby supporting a reconsideration of the Court's

    Orders [DE 66 and 68].

           19.    On September 17, 2019, the day following the aforementioned initial Order

    of Dismissal, Plaintiff duly filed a Motion for Reconsideration of the said court's Order of

    Dismissal entered on September 16, 2019 (Exhibit A- [DE 140]).


           20.    As noted in the Moreno Docket (EXHIBIT A}, there were many other related

    substantive pleadings subsequently filed by the parties during the period of time between

    September 16, 2019, to January 6, 2020 (EXHIBIT A- [DE 134-164]). Indeed, as the

    multiple docket entries appearing on EXHIBIT A demonstrate, ALISA Weida continued to

    aggressively defend the Moreno complaint for months after the entry of the initial Order of

    Dismissal on September 16, 2019.


          21.     However, a detailed discussion as to the merits of any of those said rulings,

   findings and/or determinations thereof are not necessary for these reconsideration

   purposes. But what is highly relevant is simply the existence of the many subsequent

   pleadings that were filed between September 16th and January 6th. Collectively, they

   establish and demonstrate that the Miami LISAO and others continued to subjectively

   believe that that the Moreno civil action remained a viable claim, and that it continued to

   pose a threat to the liability of ALISA Weida' clients, certainly and no doubt this was their

   belief at least through the court's order of January 6, 2020 - and beyond.


                                                  6
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered75  Filed 06/07/21
                                             on FLSD            Page 7 of 46
                                                       Docket 06/11/2021  Page 12 of 186



         22.      These FOIA/PA requests had been duly submitted by Plaintiff to these

  Defendants around October 14, 2018. Unfortunately, with the passage of time and no

  meaningful responses, it became necessary to file this action on November 19, 2019.

  This was almost one year after following the dilatory conduct and the deliberate failure of

  the government to provide any meaningful responses to Plaintiffs initial FOIA and Privacy

  Act requests.

         23.      Despite the Plaintiff having commenced this action, the formal FOIA/PA

  document request process intentionally and willfully continued to be delayed at least until

  January 8, 2020 - also a fact not in dispute by the Defendants. However, as will be

  further described hereinafter, these delays in providing the Plaintiff the pertinent

  documents had absolutely nothing to do with the Miami USAO being "too busy." There

  certainly were numerous highly inappropriate (conflicts of interest) communications and

  discussions going on amongst government counsel and employees behind the scenes,

  which collectively explain the real reason for the delay during this period of time. The real

  reason was that what should have been an independent process and timely response to

  Plaintiffs FOIA/PA requests, instead became unlawfully merged into the defense of the

  Moreno action.

         24.      According to Ms. Marcenaros' Declaration [DE 28-1], she states that the first

  formal steps she took in response to the FOIA/PA notice from EOUSA did not occur until

  15 months after the USAO in Miami was advised by the EOUSA to begin this document

  production process. This inordinate delay included the fact that at this point 2 months had

  passed after this action had been commenced. As will be discussed hereinafter, this

  statement on its face is simply not true, at least as it relates to other personnel within the

  Miami USAO. There were in fact a lot of activity, communications and discussions


                                                 7
             Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73 Document  75FLSD
                                      Entered on   FiledDocket
                                                         06/07/21  Page 8 ofPage
                                                               06/11/2021    46 13 of 186




    regarding the FOIA/PA requests of the Plaintiff that were going on within and without the

    Miami USAO office from the initial notice received from EOUSA on October 31, 2018, up

   to an including January 8, 2020 - and beyond. Of course, the filing of the Moreno action

   just a few weeks later in November of 2018, only heightened the urgency of deciding who

   and what to do about this dilemma. Simply ignoring Plaintiff's FOIA/PA request at this

   point was never a practical option for them in these circumstance, nor would it be for any

   USAO in such circumstances.


          25.    Certainly, the Miami USAO, Moreno and Ms. Lehr, all had actual knowledge

   of this FOIA/PA action once filed on November 18, 2019. At that time AUSA Weida was

   still appearing as counsel of record in the Moreno action on behalf of his clients Moreno

   and Ms. Lehr. Incredibly, and notwithstanding such a blatant conflict of interest, AUSA

   Jason Weida (the extent of his conflict of interest will be further discussed hereinafter)

   proceeded to contemporaneously file his appearance of record on behalf of these

   Defendants in this FOIA/PA action.

          26.    AUSA Weida had an obvious "conflict of interest" in his capacity of acting

   and appearing as counsel for all of the Defendants in both of these pending actions. He

   had been in constant communication with his clients Moreno and Alison Lehr, while during

   the same period of time improperly communicating with all of the others involved in and

   having an affirmative legal obligation to provide timely and complete responses to the

   Plaintiffs FOIA/PA requests. AUSA Weida's clients, Moreno and Lehr, clearly had

   conflicting interests and goals with respect to the timing and completeness of the

   production of the documents in response to the Plaintiff's FOIA/PA requests. However,

   the conflicting legal interests and obligations of the Agency Defendants in this

   action was to comply and carry out their very specific statutory and ethical

                                                 8
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered75  Filed 06/07/21
                                             on FLSD            Page 9 of 46
                                                       Docket 06/11/2021  Page 14 of 186



  obligations to timely, properly and completely respond to Plaintiff's FOIA/PA

  documents access requests. Therefore, the respective legal interests of the defendants

  in the Moreno action, and the Agency Defendants in the instant action, could not have

  been different - they were patently in conflict even to a layperson.


         27.    There were of course immediate and quite alarming concerns about this

  obvious and inherent "conflicts of interest" having ALISA Jason Weida appearing for the

  defendants in the Moreno action, while contemporaneously appearing as counsel of

  record for the Defendants in this action. My objection to his appearing in this action was

  simply that it was a classic textbook conflict of interest in fact. My concerns and my

  opinion as to his having a conflict of interest was timely expressed directly to him - and

  even prior to his filing an appearance in this action. However, notwithstanding my

  admonition and request that he not appear, he arrogantly and stubbornly proceeded to file

  his personal appearance on behalf of these named Defendants [DE 6]. Later on, upon my

  subsequent energetic protests and discussions with his supervisor at the Boston LISAO, it

  was agreed that ALISA Weida would finally withdraw his appearance - but he did not do

  so until January 21, 2020 [DE-12].


         28.    It was not until January 6, 2020, when the court in the Moreno action

  entered its final Order (EXHIBIT A- [DE 164)) denying both the Plaintiff's pending Motion

  for Reconsideration (EXHIBIT A- [DE 140)) of its Dismissal of the Moreno action, and my

  pending motion and complaint to intervene (EXHIBIT A - [DE 138]), that the Miami LISAO

  in concert with the EOLISA, following certain discussions amongst themselves (EXHIBIT

  D), collectively and finally decided that it was then safe to proceed with initiating a more

  formal intra-office process requesting the pertinent FOIA/PA response documents.


                                                 9
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 75 FLSD
                                     Entered on  Filed Docket
                                                       06/07/21  Page 10 of
                                                              06/11/2021    46 15 of 186
                                                                         Page



           29.   The identity of the AUSAs in the Miami USAO who finally authorized Ms.

   Marcenaros to finally proceed on January 8, 2020, remains unknown because those

   relevant emails continue to be unlawfully redacted-as noted in one such example

   EXHIBIT D-1. Ms. Marcenaros was on the low rung of the bureaucratic ladder within the

   Miami LISAO - being employed there only as an administrative assistant. She clearly had

   no independent authority within that office to make a decision to proceed, or to not

   proceed, with responses to the FOIA/PA document production request they

   received from EOUSA back on October 31, 2018. Particularly, this was not the kind

   of authority that gets delegated where it involved document production relating to

   pending claims and litigation against Moreno, Ms. Lehr, and others. They all knew

   each other personally, they all worked together within the same Miami federal courthouse

   building, and as described hereafter ALISA's within this office, they were all following,

   downloading and circulating every pleading and every step along the way in the Moreno

   case.


           30.    Inexplicably, there is not a single Declaration or Affidavit from any ALISA

   within the Miami LISAO that has been submitted in support of summary judgment by the

   Defendants. After all, they are in the best position to explain and justify this

   unconscionable and highly unusual 15-month delay in their providing these requested

   documents. What is known is that there certainly is one or more ALISA's within the Miami

   office possessing personal knowledge and with authority to provide this Court with the

   identities, copies of emails, correspondence, etc., of all the participants who were involved

   in that decision-making process, specifically including their interactions with ALISA Weida.

           31.   Wilkinson's Declaration [DE-28-2) confirms that which has been previously

   stated in paragraph 6 above. All records access requests from individuals are always

                                                  10
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73 Entered75on Filed
                                                 FLSD06/07/21   Page 11 of Page
                                                       Docket 06/11/2021   46 16 of 186



  treated by all of the responding governmental agencies for all purposes therein as that of

  being a request submitted under both FOIA and the Privacy Act. He confirms therein two

  important facts for purposes of the Court's further consideration:

               •   At paragraph 7: "On that same date [October 31, 2018), EOUSA asked the
                   Southern District of Florida (USAO-FLS) to conduct a search for material
                   that is potentially responsive to Plaintiff's request;" and
               •   At paragraph 18: "The EOUSA processes all requests by individuals for
                   records pertaining to themselves under both the Freedom of Information
                   Act and the Privacy Acts in order to provide the requester the maximum
                   disclosure authorized by law."


         32.       Approximately six (6) weeks after notifying the Miami USAO on October 31,

  2018, the EOUSA sent correspondence to the Plaintiff on December 18, 2018 (EXHIBIT

  F-1 ). Therein they state that they are responding to his "Freedom of Information Act

  and/or Privacy request," but incredulously state that:

                   1.   [X] A search for records in EOUSA - Personnel has revealed D.Q
                        responsive records regarding the above subject [Jonathan
                        Mullane].


         33.       It is unknown if the genesis of this misrepresentation was that the Miami

  USAO upon receipt of their written notice from EOUSA on October 31, 2018, responded

  to the EOUSA stating that they had "no responsive documents." However, regardless of

  the source that had been supposedly relied upon by EOUSA, this communication was

  indeed a serious and alarming misrepresentation made to the Plaintiff.

        34.        Thereafter, Plaintiff appropriately complained in writing to the DOJ about

  having received this completely false misrepresentation. Finally, on April 10, 2019, the

  DOJ Office of Inspector General ("OIG") then acknowledged the fact that there were, in

  fact, documents available to be produced in response to Plaintiff's FOIA/PA access

  requests (EXHIBIT F-2).


                                                  11
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 75 FLSD
                                     Entered on  Filed Docket
                                                       06/07/21   Page 12 of
                                                              06/11/2021     46 17 of 186
                                                                          Page



          35.     There are other conspicuous omissions in the Defendant's supporting

   Declarations, and the omission of complete documents from their respective offices.

   Where are all of the communications back and forth that took place between and among

   the Miami LISAO, EOLISA and ALISA Weida? There were indeed communications

   amongst them concerning the status and/or explanations as to the ongoing decision of the

   Miami LISAO to continue to delay their responses to EOLISA in producing the requested

   documents; after all, this was an unusually lengthy 15-months period of time. It is simply

   not credible that after over a year's passage of time that the next and only communication

   between these offices was that noted in EXHIBIT D - conveniently being one on January

   8, 2020. Indeed, a complete lack of communication between these agencies/offices and

   ALISA Weida is of course not what really happened, as will be further discussed

   hereinafter.


          36.     It can reasonably be assumed, based upon a review of the documents

   received to date, and as confirmed by ALISA Weida filing his appearance in this action,

   that both of these government offices (EOLISA and Miami LISAO), together with ALISA

   Weida, early on became engaged in what can only be described as "conflicts of interest"

   by their communicating, collaborating, and cooperating with each other during most of this

   entire 15-month period. These discussions no doubt specifically included from time-to-

   time the status of continuing the delay tactics and in that regard what was going on with

   the Moreno case. Certainly, there were other discussions related thereto concerning the

   most advantageous timing for them to end their coordinated intentional delay in producing

   the requested FOIA/PA documents (EXHIBIT- D-1 ).




                                               12
Case 1:20-cv-21339-AKK  Document 73
          Case 1:19-cv-12379-DJC    Entered75on Filed
                                 Document       FLSD06/07/21
                                                      Docket 06/11/2021
                                                               Page 13 of Page
                                                                          46 18 of 186



            37.    Consequently, other than the completely redacted EXHIBIT D -1, where are

  these other related communications that were going on between these offices and AUSA

  Weida as they were dealing with and responding to this FOIA/PA request? In addition to

  the delay and numerous unjustifiable redactions, the inexplicable omission of these

  documents collectively is much more than of great concern. However, their conspicuous

  omission does serve to prove that there existed the necessity of a firewall, one that

  should have been established by the DOJ amongst these government attorneys

  immediately to avoid the "conflicts of interest" that permeated and irreparably destroyed

  the integrity of this FOIA/PA process. What happened instead was that these FOIA/PA

  process and responses categorically lost their independence, and unlawfully became

  integrated.into the tactics and litigation strategy of AUSA Weida's defense in the Moreno

  case.


  38.       In this same context and concern, the Defendants submitted as support for their

  summary judgment the Declaration of Mcinerney [DE-28-3]. He too is not an attorney,

  and physically works in the Washington, DC FOIA office of the SEC. He candidly

  acknowledges in paragraph 3 in his Declaration that the SEC received the Plaintiff's

  "FOIA and Privacy Act requests" on October 14, 2018. Further, on page 2, paragraph 2,

  of his Supplemental Declaration [DE 57-3] submitted to the Court by the Defendants he

  states:

            I have been informed that the only documents that are reasonably likely to
            exist are emails, and that the persons who are reasonably likely to
            have responsive emails are Lisa Roberts, who coordinated the SEC's
            Student Honors Program, and Eric Bustillo, the Director of MIRO.
            (Emphasis supplied.)

  39.       This is a rather terse Declaration from a layperson and at best is minimally

  informative. Therein he acknowledges that Lisa Roberts and Eric Bustillo, both attorneys

                                                  13
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 75 FLSD
                                     Entered on  FiledDocket
                                                      06/07/21   Page 14 of
                                                             06/11/2021     46 19 of 186
                                                                         Page



    located and employed in the Miami SEC office during the time relevant hereto, "are

    reasonably likely to have responsive emails," and have the best, if not the only, direct

    access to the Plaintiff's requested FOIA/PA documents. The basis upon which he states

   that he was "informed" of this information quizzically remains from unknown sources.

    Further, while the Mcinerney does state that Roberts and Bustillo are "reasonably likely to

   have responsive emails," it conspicuously fails to state that those individuals are the only

   individuals to have responsive FOIA/PA documents-something which is the applicable

   legal test and standard in FOIA/PA cases. In other words, unless the agency's affidavits

   state that all of the FOIA/PA documents are likely located in the possession of Roberts

   and Bustillo (and the SEC cannot state that in "good faith"), the applicable legal standard

   for summary judgment has not been met here.

   40.    But once again, neither of these two attorneys, who apparently are the only two (2)

   persons in the entire SEC who are known to have responsive FOIA/PA records, have

   produced any Declaration or Affidavit that one typically expects typically confirming that:

   they have made a diligent search for these requested records within their respective

   offices; acknowledging that they have produced and submitted to SEC FOIA Office in

   Washington all of the relevant requested documents; and as is appropriate in these

   circumstances to offer an explanation as why all of these requested documents were not

   been completely produced in a timely and a complete manner. Was this just another "too

   busy" government office? Even worse, Mcinerney does not even work in the SEC's Miami

   office (he works and lives thousands of miles away in Washington, DC), and therefore

   could not possibly know: who has responsive FOIA/PA documents in Miami, and who is

   likely to know of the existence of such documents; what type of responsive FOIA/PA

   documents are likely to exist, and in which form (email, text, notes, letters, etc.); what


                                                 14
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73 Entered75on Filed
                                                 FLSD06/07/21   Page 15 of Page
                                                       Docket 06/11/2021   46 20 of 186



  were the precise, specific search terms used (i.e., word-for-word); where those

  records are currently located; when those records were produced; why they were

  generated (i.e., the underlying context and/or circumstances); and how the FOIA/PA

  documents were searched for (i.e., did Roberts, who is currently a named defendant in the

  Moreno litigation, personally participate in the FOIA/PA searches? Did she conduct the

  searches herself? etc.).

         41.     After all, these AUSAs and SEC attorneys are the primary source of

  information, and they are the persons who were in the best position to diligently search

  and timely produce the pertinent documents to respond to the Plaintiff's FOIA and Privacy

  Act requests. The convenient omissions of their Declarations or Affidavits are but

  another reason to question the government's intent and actions in the context of the

  totality of these circumstances.

         42.     Of great significance is the omission of any Affidavit, Declaration and the

  complete disclosure of documents from Lisa Roberts (who allegedly was the person who

  conducted the search in that Miami SEC office). This is particularly disconcerting and

  alarming since it is known that there were communication(s) concerning the Plaintiff from

  Ms. Lehr to Ms. Roberts, which included a copy of the transcript sent by Ms. Lehr (being

  the only person other than the Plaintiff who had been in possession of same). It was in

  fact those inter-office communications from Ms. Lehr to Ms. Roberts that was the direct

  cause of the Plaintiff's summer internship appointment being precipitously canceled by

  Ms. Roberts.

        43.      It was the result of those omitted communications from Ms. Lehr, and those

  received by her from Ms. Roberts, that directly caused the following chain of retaliatory

  events and governmental misconduct (EXHIBIT E):


                                                15
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 75 FLSD
                                     Entered on  Filed Docket
                                                       06/07/21   Page 16 of
                                                              06/11/2021     46 21 of 186
                                                                          Page



           (a) (Exhibit E-1) - Email dated April 11, 2018: Plaintiff's background cleared for
               SEC summer internship.
           (b) (Exhibit E-2)- Correspondence dated May 3, 2018 from Lisa Roberts,
               rescinding the Plaintiff's internship for failing background check.
           (c) Exhibit E-3) - Email dated May 3, 2018, from Plaintiff to Lisa Robert, inquiring
               about the reasoning behind the rescinding of the SEC summer internship, with
               notation by Ms. Roberts to another that she does not intend to respond to
               Plaintiff's inquiry.

          44.    These omitted communications between Ms. Roberts and Ms. Lehr are all

   important since they in fact confirm the true reason and impetus for Ms. Roberts' actions

   by precipitously and without cause terminating the Plaintiff's SEC summer internship on

   May 3rd. This outrageous misconduct, and the direct consequences thereof was all part

   of Ms. Lehr's malicious pursuit of causing as much harm to the Plaintiff as she possibly

   could. Her unstable mental health and capacity for irrational conduct is further exemplified

   by her actions and erratic behavior as evidenced and attested to in EXHIBIT 1-2.

          45.    Consequently, the Agency Defendants have acted intentionally and willfully

   in tactically omitting Declarations or Affidavits from persons who were in the best position

   and based upon their personal knowledge.

          46.    The Defendants have offered no credible, non-hearsay or direct evidence

   that would be admissible at a trial in these circumstances. Given the intentional and willful

   delays, together with the blatant conflicts of interest that were unabashedly pursued by

   government counsel throughout this period of time to avoid the FOIA/PA responses, these

   actions can only be viewed as self-serving and in essence became merged into the

   defense of the Moreno action. This was a misguided and veiled contrivance having as its

   goal to assist AUSA Weida in the defense of the Moreno litigation, thereby gaining

   improper and unfair litigation tactics.

          47.    Another undisputed fact arises based upon a reading of the limited and

   highly redacted document production that has been received to date. Despite the

                                                16
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73 Entered75on Filed
                                                 FLSD06/07/21   Page 17 of Page
                                                       Docket 06/11/2021   46 22 of 186



  Defendants protests to the contrary, there indeed was plenty of time and the availability of

  personnel within the Miami LISAO to timely respond to the FOIA/PA access requests of

  the Plaintiff. The FOIA/PA documents which the DOJ has produced to-date proves that

  the agency had the luxury of time to engage in a very careful and diligent tracking,

  reviewing, and downloading copies of all of the court events and filings that were

  happening in the said Moreno action in Massachusetts during this entire 15-month period

  of time. This fact is also undisputed, confirmed, and evident from the government's own

  Declarations filed in support of its motion for summary judgment, and certain emails as

  further noted hereinafter.

         48.    Another source of a direct contradiction to the Defendants assertion that

  their delay was created due to the Miami LISAO being "too busy," can be found within the

  attached emails of ALISA James Weinkle (LISAFLS), dated October 2, 2019 (EXHIBIT B-

  1). Therein he is advising multiple personnel within his Miami LI SAO Office (specifically

  including the former ALISA Alison Lehr notwithstanding her then being a named defendant

  in the Moreno action). This particular email circulation of his, and not the only one, was

  sent just several weeks after the aforementioned initial dismissal of that Moreno complaint

  on September 16, 2019. Most incredibly, ALISA Weinkle includes in his email circulation

  attachments of the copies of the then most current docket sheet, and the pleadings and

  orders that had been entered in the Moreno action. His diligent observations and perhaps

  an astute comment on the Moreno action are set forth therein as follows:


                While the Court in the D. Massachusetts has entered an Order Dismissing
                Allison Lehr and Judge Moreno (DE 134), Mr. Mullane has filed a motion
                that indicates he will appeal that Order (DE 145). While the Government
                has filed a response (DE 156), the Court has not yet ruled.




                                               17
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 75 FLSD
                                     Entered on  FiledDocket
                                                      06/07/21   Page 18 of
                                                             06/11/2021     46 23 of 186
                                                                         Page



                   Additionally, see another email of ALISA Weinkle on December 20, 2019

    (EXHIBIT B-2), to Ms. Lehr and others stating therein that:

                  As an FYI (and this is NOT directly related to Mullane's FOIA request), the
                  above-referenced Lit. Hold I instituted remains in effect. I just checked the
                  D. Mass docket and the case is still active .... A copy of the Docket Sheet is
                  attached.


    49. Also, see the email string on this same date of December 20, 2019, among ALISA

       Weida, Ms. Marcenaros and others within the Miami LISAO, and including therein most

       incredibly is the participant Francis Tricia (LISAEO) (EXHIBIT B-3).     It is important to

       place these particular email communications and their subject matter in their proper

       "conflict of interest" perspective. Of course, all ALISAs are subject to the same Rules

       of Professional Responsibility as are private counsel-rules that the Court must uphold

       and enforce. In this context, Rule 1. 7: Conflict of Interest specifically states in

       pertinent part:

          (a) ... a lawyer shall not represent a client if the representation involves a
              concurrent conflict of interest. A concurrent conflict of interest exists if:
              (1) the representation of one client will be directly adverse to another
                   client. ...
              (2) there is a significant risk that the representation of one or more clients will be
                   materially limited by the lawyer's responsibilities to another client or a
                   third party....

   SO.ALISA Weida at all times relevant hereto, and since November of 2018, acted as

       defense counsel of record in the "unrelated" pending civil Moreno action. Therein, and

       at all times relevant hereto, he has always been representing the interests of his

       clients Moreno and Ms. Lehr. As with any counsel of record, Weida had an ethical duty

       to act independently on behalf of both of them and with undivided loyalty.

   51. In this action the government counsel who were involved with and representing these

       Defendants (SEC and DOJ) as their clients also owed that duty to act independently


                                                  18
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73 Entered75on Filed
                                                 FLSD06/07/21  Page 19 of Page
                                                       Docket 06/11/2021  46 24 of 186




     and with undivided loyalty to both of their clients (government agencies). Their

     professional ethical duty and obligations as their counsel for the SEC and DOJ was

     that of assisting and ensuring that they would act in a timely manner as was required,

     to complete their required document production with transparency, to the fullest extent

     possible, and to be in full compliance with all of their statutory and ethical obligations

     required of them under FOIA/PA. To quote the Declaration of Wilkerson (EOLISA)

     [DE-2]:

            "The EOLISA processes all requests by individuals for records pertaining to
           themselves under both Freedom of Information and the Privacy Act in order to
           provide the requester the maximum disclosure authorized by law."

  52. In this context, and despite ALISA Weida representing and acting as counsel of record

     or Moreno and Lehr, he became engaged in directly communicating, cooperating and

     coordinating with the other government counsel representing the SEC and DOJ. After

     all, these other government counsel were supposed to be acting with independence,

     and with an undivided loyalty in representing only their respective clients that were

     involved in preparing these FOIA/PA responses. It is fair to state and assume that in

     these circumstances, and while acting as defense counsel in the Moreno action, the

     very last thing in the world that ALISA Weida would want to ensure would happen

     would be for the SEC and DOJ (Miami LISAO) to timely provide the Plaintiff "the

     maximum disclosure authorized by law" - to engage in understatement.

  53. The obvious conflicts in the respective legal interests of Moreno and Lehr, to that of

     the interests and legal obligations these particular Defendants (government agencies),

     would have been patently obvious to any attorney in these circumstances. Therefore, it

     defies logic as to why the supervisors of these government attorneys allowed this

     unlawful and unethical interaction amongst governmental counsel to have taken place


                                                19
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 75 FLSD
                                     Entered on  Filed Docket
                                                       06/07/21   Page 20 of
                                                              06/11/2021     46 25 of 186
                                                                          Page



       - and for it to be going on for so long? The failure of any counsel to recognize and

       appreciate this obvious fact there existed a conflict of interest went far beyond that of it

       being attributable to that of negligence or malpractice. These interactions consisted of

       deliberately entering into a conflict of interest. Even a layperson such as Ms.

       Marcenaros understood (and stated in writing) that even the involvement of Ms. Lehr in

       searching for and producing her own emails and documents (let alone her attorney) for

       the FOIA/PA document production process was highly inappropriate (EXHIBIT C-1 ).

    54. Notwithstanding the knowledge of government counsel of the existence of these

       conflicts of interest, they nonetheless became actively engaged in pursuing a course of

       conduct coordinating and cooperating with each other in facilitating the timing, editing,

       and the collection of an undetermined number of these FOIA/PA document production

       events - all as noted herein.

   55. The interests of the SEC and the DOJ Defendants in this FOIA/PA document

       production process could not possibly have been in a more direct conflict with the

       competing legal interests of Lehr and Moreno as defendants in the Moreno action. In

       the usually and customary course of acting as defense counsel for Lehr and Moreno, it

       was the duty of ALISA Weida to attempt to protect, obscure, conceal, and not have

       disclosed any evidence of wrongdoing, or any documents that may or could negatively

       impact a finding of liability against his clients (Moreno and Lehr) for their misconduct.

   56. Directly contrary to, and in conflict with, those interests and goals of Moreno and Lehr,

       and independent thereof, the SEC and DOJ had the affirmative legal and ethical

       obligation to provide in a timely manner all of the requested documents in response to

       Plaintiffs FOIA/PA access document request. All government counsel knew full well

       that many of these required FOIA/PA responses foreseeably would include documents


                                                  20
Case 1:20-cv-21339-AKK   Document 73
          Case 1:19-cv-12379-DJC     Entered75on Filed
                                  Document       FLSD06/07/21
                                                       Docket 06/11/2021
                                                               Page 21 of Page
                                                                          46 26 of 186




     that would provide direct admissible evidence of liability against AUSA Weida's clients

     (Moreno and Lehr). Therefore, there was an unambiguous and clear ethical violation

     engaged in by all of these government counsel involved in facilitating such blatant

     conflicts of interest in these circumstances.

  57.1 have previously brought to the attention to this Court this "conflict of interest" behavior

     of counsel that in and of itself establishes the "bad faith" of the Defendants. The

     confirmation of this "conflict of interest" disqualification was of course that of AUSA

     Weida actually entering his appearance of record for these SEC and DOJ Defendants

     in this case [DE 6], while still appearing in the Moreno action. As previously noted, he

     did so despite my objecting, and directly requesting, for him not to do so. See, Aff. at

     DE-47.

         62.    In December of 2019, at the time I first voiced my objection to AUSA Weida

  about his intent on filing of an appearance for these Defendants, and despite my over 50

  years in the practice of law and thinking that I had seen everything, I could not at that time

  possibly imagine that this "conflict of interest" situation had already been going on

  amongst these government counsel for months. I could not have imagined at that time

  that the proverbial conflict of interest horse had already left the barn - and that this

  unacceptable unprofessional behavior actually involved counsel who are representing our

  own government and are role models for its values.

         63.    These were not law partners in some fancy national law firm representing

  Fortune 500 companies jousting over billions of dollar, and in the heat of battle unwittingly

  go off the ethical reservation while trying to win. This litigation is about a young man who

  is a citizen of this country that is trying to restore his adult life and career that was

  irreparably harmed by the abusive inexcusable actions of certain government employees.


                                                  21
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 75 FLSD
                                     Entered on  Filed Docket
                                                       06/07/21   Page 22 of
                                                              06/11/2021     46 27 of 186
                                                                          Page



    It should not even be a case that is in litigation, as there is an absolute duty for the

   government in these circumstances to right the wrong that was unjustifiably imposed upon

   this Plaintiff.

           64. What now appears conclusively, just from the reading and review of the limited

   document production received to date, is that ALISA Weida had de facto been

    representing these named Defendants all along. The filing of his personal appearance in

   this action for the Defendants was merely a token confirmation of the attorney-client

    relationship that he already been established with them, and of course one that was a

   conflict of interest which had been going on for months off-the-record.

           65.       Contained within EXHIBIT B-3, is further confirmation of this "conflict of

   interest" situation that had been going on amongst all these government counsel. This is

   Tricia Francis (USAEO in Washington, DC) directly emailing AUSA Jason Weida, on

   January 20, 2019. Of course the LISAEO and the Miami LISAO never should have

   permitted LISAO Weida to participate or even communicate with them in any way related

   to their fulfilling their ongoing independent FOINPA process obligations. Clearly, and at a

   minimum, a firewall for this purpose should immediately have been formally established

   and set-up by DOJ for this purpose and in these circumstances. In any event, here is

   Tricia Francis (LISAEO), communicating directly to ALISA Weida, stating in pertinent part:

                     Subject: RE: FOIA Litigation with Jonathan Mullane

                     Jason,
                     ... I reviewed the Complaint and prepared a draft again. My last contact with
                     SDFL was yesterday afternoon when I spoke to Lazaro, who was going to
                     do additional research on the search/processing/release of that single page
                     document I attached to yesterday's email. However, here is a draft of
                     EOLISA's response to the paragraphs that relate to EOLISA. If you can work
                     with it, and work with what the folks provide you from the district...you may
                     be able to have a file-ready Answer by 12/26 ....



                                                    22
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73 Entered75on Filed
                                                 FLSD06/07/21   Page 23 of Page
                                                       Docket 06/11/2021   46 28 of 186



        66.      Another interesting aspect of a reading of this EXHIBIT B-3, being dated

  December 20, 2019, is that it is very clear from the content therein that the EOUSA,

  Weida and the Miami USAO ("the district") had all been cooperatively working all along in

  assembling, preparing and editing their intended responses to the Plaintiff's FOIA/PA

  document access request. This is but another egregious example of AUSA Weida's

  actions in orchestrating these events in the interest of his clients (Moreno and Lehr), and

  the USAEO in Washington, DC and the Miami USAO allowing and facilitating his unlawful

  participation. Despite the existence of these conflicts of interest, AUSA Weida

  nevertheless succeed in becoming an active participant and the main conductor in these

  FOIA/PA responses and the timing thereof.

        67.    The content of this EXHIBIT B-3 also directly conflicts with the Declaration

  of Ms. Marcenaros. She represented to the Court that the response to the FOIA/PA

  process did not formally commence in the Miami USAO until January 8, 2020, because

  they were all "too busy" up until that date. Obviously, that is a misrepresentation, another

  fairytale of these Defendants, and this assertion is unsupported by the actual facts. A

  reading of this Exhibit B-3 makes it crystal clear that the preparation, reviewing and

  editing of the intended responsive FOIA/PA documents had been going on, supervised

  and channeled at all times directly through the approval of AUSA Jason Weida, an

  arrangement that had apparently been going on for months at this point in time. Also

  noted therein are that these efforts included the ongoing participation of Laz Feliciano,

  who was yet another employee and Administrative Officer within the Miami USAO.

        68.    All of this information directly conflicts with the incredulous

  misrepresentation made to this court by the Defendants that the Miami USAO was "too

  busy" until January 8, 2020, to deal with any the FOIA/PA requests of the Plaintiff.


                                               23
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 75 FLSD
                                     Entered on  Filed Docket
                                                       06/07/21  Page 24 of
                                                              06/11/2021    46 29 of 186
                                                                         Page



           69.   The frequent intra-office Miami USAO communications and update efforts

   undertaken by Weinkle and others provided constant updates reflecting their very careful

   and diligent following of the Moreno case developments. Both Moreno and the former

   AUSA Alison Lehr were of course being constantly advised and updated by USAO Weida

   to all these proceeding and events that were taking place in this court (both in their

   Moreno action and in the FOIA/PA action before this Court}. Those updates and

   communication by AUSA Weida to his clients in the Moreno case were of course in the

   usual and customary course while acting as their counsel. Included in those

   communications was the notable celebratory response on January 6, 2020 (EXHIBIT B-

   4 }, wherein Ms. Lehr prematurely states, "I feel as if I can/should dance a jig!" However,

   Lehr employment with the government was terminated at a later date, apparently in part

   due to her criminally assaulting a process server in Miami (EXHIBIT 1-2). Furthermore, if

   the Miami USAO were so overworked during this period of time, it is also difficult to

   comprehend why even the then United States Attorney herself (Ariana Fajardo-Orshan}

   was personally involved and updated as to events related to the Plaintiff's FOIA/PA

   requests. Her name is conspicuously noted on many of these email discussions relating to

   same.

           70.    However, the government's failure to offer credible evidence from

   those having the best personal knowledge of all of these events and decision-

   making does support the need for conducting limited discovery. We need to

   determine whatever omitted documents that still exist but have yet to be produced,

   to determine how much information/documents these Defendants continue to

   conceal, and to review in unredacted form all documents that have been produced.




                                                24
Case 1:20-cv-21339-AKK  Document 73
          Case 1:19-cv-12379-DJC     Entered75on Filed
                                  Document       FLSD06/07/21
                                                       Docket 06/11/2021
                                                                Page 25 of Page
                                                                           46 30 of 186




         The egregious conflict-of-interest situation has irreparably tainted the

  integrity of this entire FOIA/PA process and these document production efforts that

  have been undertaken to date. Certainly, it is that of several factors that has

  caused the Defendants to forfeit any presumption of "good faith" and credibility as a

  matter of law. This further inquiry may be undertaken through the Court's in

  camera documents inspection process at its discretion, through the discovery

  process by the parties, and/or eventually perhaps subjected to a more formal

  investigation in an effort to make those responsible for such deliberate dilatory

  actions, conflicts of interest, and misrepresentations to this Court be held

  appropriately accountable?

         71.     Further evidencing that this 15-month delay of document production

  was intentional and willful appears in the email from Ms. Marcenaros to Alison

  Lehr, dated January 9, 2020 {EXHIBIT C-1 ). There indicates there had been

  earlier meetings between the former ALISA Alison Lehr and Ms. Marcenaros. What

  is evident and of interest in reading this Exhibit is that there were ongoing intra-

  office conversations between these two women involving the subject matter of this

  FOIA/PA request. However, like many missing pieces to this document production,

  the substance and content of those prior conversations and meetings has not been

  produced or disclosed. They were, of course, well-acquainted with each other since

  they were working in the same USAO at all times during this 15-month period of

  stonewalling that had been going on. Perhaps most interesting is that great credit

  is due to Ms. Marcenaros for attempting, even as a layperson and at that late date,

  to de facto create a voluntary firewall that would exclude Ms. Lehr from all of the

  document production process. Of course, despite this very appropriate


                                                25
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 75  Filed Docket
                                              on FLSD   06/07/21  Page 26 of
                                                               06/11/2021    46 31 of 186
                                                                          Page



   recommendation it never happened as predictably Mr. Lehr refused to do so as is

   noted hereinafter. However, if a layperson such as Ms. Marcenaros can

   understand and appreciate the obvious conflict-of-interest situation that existed, it

   begs the question as to why DOJ had not imposed the same firewall limitations for

   ALISA Weida and the others from Day One?

         72.     Perhaps what is perhaps the most disconcerting about this particular

   email exchange (EXHIBIT C-1 ), but certainly not surprising, is how an attorney in

   Ms. Lehr's position and experience could express her intention to still control and

   remain involved in the FOIA/PA document production process. After all, she was a

   named defendant in the Moreno case and already had the benefit of a 15-month

   head start for her and others to engage in the preparation for this inevitable

   document production event. Indeed, as noted in the email exchange from Ms. Lehr

   to Ms. Jacobus even as late as February 12, 2019, the very appropriate

   admonition of Ms. Marcenaros to her not be involved in the document production

   was apparently "intentionally and willfully" disregarded. (EXHIBIT C-2).

         73.    This communication between Ms. Marcenaros and Ms. Lehr further

   exemplifies and highlights the concerns and assumptions about what had been

   going on in this Miami USAO during this intervening 15-month period of time. They

   certainly knew as professionals and attorneys, and being well-experienced in the

   document discovery and investigatory process, that these relevant documents that

   were in their possession, custody, and control would ultimately have to be

   produced in response to the Plaintiffs FOIA/PA requests - which certainly was no

   secret within that USAO.




                                                26
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC     Entered75
                                   Document   on FLSD   Docket 06/11/2021
                                                 Filed 06/07/21  Page 27 ofPage
                                                                           46 32 of 186



         74.    If Ms. Lehr wanted to and did in fact inject herself after this formal

  process apparently began on January 8th, 2020, it also raises the question as what

  constraints were in place prior thereto to prevent inappropriate involvement in the

  document assembly process by Ms. Lehr and others in that USAO. Was there in

  place by the Miami USAO any formal or meaningful monitoring of, or prevention of,

  actions taken by her and others, upon their receipt of the notice by EOUSA on

  October 31, 2018?


         75.    Of additional concern are the numerous documents and

  communications that logically should have been in existence within the system of

  documents, but have not been produced. Perhaps a logical explanation is that in

  anticipation of these FOIA/PA requests certain communications and documents

  were intentionally transferred, used, and communicated via the private emails of

  certain personnel within the Miami USAO - without having any authority to do so

  since a litigation hold was in place.


         76.    Most all of the documents that have been produced contain major

  editing, and/or involving improper and unlawful redactions. The Defendants have

  asserted as a justification therefor the application of certain inappropriate and non-

  applicable FOIA exemptions. As noted in paragraph 6 above, the Defendants can

  only justify such omissions and redactions by proving the existence of an

  applicable exemptions that applies under both FOIA and the Privacy - which is

  required to justify any such actions as a matter of law. However, not a single

  exemption that has been asserted by the Defendants can be shown to be an

  exemption provided under both FOIA and the Privacy Act as is required.


                                                27
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document  75 FLSD
                                      Entered on  Filed Docket
                                                        06/07/21  Page 28 of
                                                               06/11/2021    46 33 of 186
                                                                          Page




          77.    An example of such completely and/or mostly redacted documents

   submitted to date includes, but is not limited to, a copy of an email chain dated

   January 8, 2020 (EXHIBIT D-1 ). These reciprocal emails were between and

   among Carlos Baurell (USAFLS), Tricia Francia (EOUSA in Washington, DC) and

   Francys Marcenaros (USAFLS) around 12:21 PM on this date. The noted subject

   matter is "FOIA Litigation with Jonathan Mullane." Coincidentally, and most

   importantly, this is the exact same date of January 8, 2020, in which Ms.

   Marcenaros first initiated a request for FOIA/PA documents within the Miami USAO

   (also EXHIBIT D-2). In this context, it is important to note that her email notification

   to the USAO Miami personnel was sent by her at 12:50 PM, after she completed

   her email exchanges with Baurell (USAFLS) and Francia (EOUSA). However,

   these critical decision-making email discussions and exchanges, on what certainly

   was a very important date for this review and analysis, have been completely,

   totally and inappropriately redacted - this is certainly not an email exempt under

   both FOIA and the Privacy Act.


          78.    Therefore, all of this delay, omissions, obfuscations, and misconduct

   by the government collectively begs the very important question why has the

   government worked so hard to obstruct and delay the judicial process in all of these

   cases? Certainly, this is not the behavior that one expects that is consistent with a

   party who has nothing to hide, who employs complete candor and transparency,

   and has the integrity to participate in searching for and arriving at the truth - which

   is what should be the ultimate goal in all litigation.




                                                   28
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC     Entered75
                                   Document   on Filed
                                                 FLSD06/07/21
                                                       Docket 06/11/2021
                                                                Page 29 of Page
                                                                           46 34 of 186




         79.    What would perhaps be of further assistance to the Court is for this

  Court to now order the Defendants to produce copies of all documents and

  communications that were exchanged and communicated between and among

  these Defendants, the Miami LISAO and ALISA Jason Weida, from and after the

  initial request was sent to and received by the Miami LISAO on October 31, 2018,

  including at least to produce these initially for their review in camera.


         80.    The extent in which this intentional delay has indeed caused harm to

  the Plaintiff and to the court in the Defendants failing to produce documents in a

  timely and complete manner may be summarized only as follows. At all times

  during the pending Moreno litigation, and up until and even right after the time that

  the complaint and my motion to intervene were finally dismissed on January 6,

  2020, to be perfectly candid it was totally and completely baffling to our family why

  such an uncivilized and mean-spirited effort was undertaken within the Miami

  LISAO to create a hostile work environment (to engage in understatement) for the

  Plaintiff during his internship within their forfeiture department. It was even more

  puzzling to us how and why they seemingly were able to enlist the cooperation of a

  federal judge to become an unwitting participant in their unconscionable retaliatory

  misconduct-an event which is confirmed by ALISA Evelyn B. Sheehan's February

  6, 2019 email: "No good deed goes unpunished. We should have fired for

  cause." See Bates No. EOLISA-2019-000468-01619. Indeed, the judge who

  presided over the Moreno case in Massachusetts specifically commented that, "I do

  not find it plausible these events could have taken place."




                                                29
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 75  Filed Docket
                                              on FLSD   06/07/21  Page 30 of
                                                               06/11/2021    46 35 of 186
                                                                           Page



          81.    Certainly, the actions undertaken to discourage and attempt to early

   terminate the Plaintiff's (Jonathan's) semester internship in the forfeiture

   department, together with their intentionally proceeding to maliciously sabotage his

   already committed summer internship with the SEC Office in Miami, were far

   beyond any rational or logical explanation that as parents we could understand.

   This is not civilized behavior that anyone would expect of well-educated

   professionals cooperatively working within any private or a government office

   (USAO) environment. This level of abuse, misconduct and retaliatory behavior

   were particularly inexplicable to us as parents, particularly since Jonathan only a

   few more remaining weeks during that month of April of 2018 to serve and finish

   out his internship.

          82.    In addition to the hostility extended to the Plaintiff within the USAO,

   what was also quite inexplicable to me was why any normal Federal Judge sitting

   in Miami, a man whom I had never appeared before in any capacity, nor a judge

   that I knew socially or ever heard of prior to this consequential April 10th hearing

   event that precipitated this litigation, would ever take it upon himself to willfully and

   maliciously denigrate my character personally, and to specifically disparage my

   professional competence and ethics before my own son, who was then only a

   na·ive second year law student standing before him absolutely terrified and

   traumatized in what was his first time ever physically in any federal courtroom.

          83.    Additionally, this court appearance event of the Plaintiff was beyond

   unusual as it was arranged as it took place in a federal courtroom, but as the direct

   result of Moreno personally calling directly to Plaintiff's cell phone and ordering the

   Plaintiff to appear in his court "tomorrow." The audio of that personal telephone


                                                  30
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC     Entered75
                                   Document   on FLSD   Docket 06/11/2021
                                                 Filed 06/07/21  Page 31 ofPage
                                                                           46 36 of 186




  communication remains in the possession of the Plaintiff, and is just another piece

  of the outlandish behavior and abuses that are all part of this story, and these are

  facts that one cannot readily make-up. Understandably, collectively all of those

  particular events continue to impact and traumatize not only the Plaintiff, but indeed

  all of us in our family.

         84.     What is the most difficult aspect of these events to accept is that all of

  this took place within an environment of a federal courthouse and governmental

  employees, most of whom are professional and well-educated. Off course to think

  that one serving as a federal judge would have the basic common sense not to

  have participated in their scheme to force Jonathan to voluntarily end his

  internship.

         85.     Unfortunately, this is exactly what had happened factually in Moreno's

  courtroom as noted and memorialized in that now hearing transcript of April 10,

  2018. However, this governmental misconduct in the USAO even went further,

  before and after this hearing, including facilitating and ensuring that that Plaintiffs

  summer internship commitment with the SEC would be rescinded - which it was.

  This retaliatory misconduct even extended to Moreno contacting his law school,

  and Ms. Lehr providing an unjustified and factually unsupported poor review of his

  performance as an intern. Her vindictive performance review was completely and

  totally undeserved, and merely reflected her own emotional instability- to engage

  in more understatement.

         86.     Ms. Lehr even went to the extreme of facilitating that the court

  hearing transcript would get published on certain law news type websites to

  gratuitously cause further embarrassment and intensive emotional harm to the


                                                 31
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK  Document 73Document
                                     Entered 75  Filed Docket
                                             on FLSD   06/07/21  Page 32 of
                                                              06/11/2021    46 37 of 186
                                                                          Page



   Plaintiff. Perhaps unanticipated, the article appearing the Above the Law (Breaking

   Media) was most defamatory and critical of the Moreno's actions during this

   hearing.

          87.     Moreno had justifiably recused himself after this hearing in response

   to Plaintiff's motion for him to do so. However, after having recused himself articles

   in Above the Law and another in LAW 360 were published several days thereafter.

   In reaction thereto, he then proceeded to gratuitously send a highly negative

   defamatory letter concerning the Plaintiff to his law school. This extraordinary

   personally vindictive action by Moreno was apparently caused in the mistaken

   belief that it was the Plaintiff who had facilitated the publications of his hearing to

   personally embarrass him in retaliation. The reality was that this was all part of the

   misconduct undertaken and spearheaded by the former ALISA Alison Lehr - she

   was the one responsible for those publications having taken place. But these were

   just some of the many intended and unintended consequences of this outrageous

   misconduct and abuse, for which the harm to the Plaintiff continues on.

          88.    This series of event all took place over a few short weeks, but it was

   as bad a nightmare, emotional trauma and embarrassment to us as parents and

   certainly to any second-year law student should ever have to suffer through. All of

   these events were unfair, unjustified, and unnecessary, and the ongoing conduct

   of these Defendants and counsel in creating more unnecessary abuse and harm,

   and their dilatory tactics are proverbially adding salt to the wound they have

   maliciously created.

          89.    Consequently, it was not until after the hearing before this Court on

   February 24, 2020, and upon receiving some of the first tranches of documents


                                                  32
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC     Entered75
                                   Document   on FLSD   Docket 06/11/2021
                                                 Filed 06/07/21  Page 33 ofPage
                                                                           46 38 of 186



  from the government that the missing dots of providing an explanation as to why

  these malicious, abusive and retaliatory events took place finally got connected. It

  was only through reading these new documents collectively that slowly it began to

  get revealed the genesis of the otherwise completely inexplicable misbehavior

  undertaken by the named government defendants in the Moreno action.

        90.    It then began to become clear that the genesis of this unconscionable

  misconduct and abusive arose out of a petty and highly unprofessional retaliation

  scheme undertaken against the Plaintiff personally, and for actions that he was

  never responsible for nor participated in. All of these events of governmental

  misconduct arose out of the discovery of certain information by personnel within the

  USAO asset forfeiture department (that the Plaintiff had been assigned to as an

  intern). The information that became the genesis for all of this governmental

  misconduct was that approximately a year and a half earlier in 2016, while I was

  participating as a defense counsel, I obtained a dismissal of an indictment against

  the government in a highly-publicized multi-billion dollar money laundering criminal

  case that was pending in that same U.S. District Court in Miami. Also, it had

  involved this same forfeiture department within the Miami USAO which had their

  appearance filed therein.

        91.    That case involved allegations of the existence of a multi-million dollar

  money laundering scheme emanating out of Venezuela, and it involved a

  defendant who was a citizen of Venezuela. Coincidentally, Moreno was also born

  and raised in Caracas, Venezuela, apparently until his college years when he

  arrived in the U.S. Indeed, the case (and my representation of the defendant

  therein) was the subject matter of a certain Vice.com and other articles which were


                                              33
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK  Document 73Document
                                     Entered 75  Filed Docket
                                             on FLSD   06/07/21  Page 34 of
                                                              06/11/2021    46 39 of 186
                                                                          Page



   very critical of the government prosecutors in the Miami USAO, and which of

   course became a source of professional embarrassment for that office.

          92.    Of particular interest to the Miami USAO and the D.O.J.'s Washington

   office forfeiture departments at the time was that the case involved many U.S. and

   international bank accounts, with billions of dollars remaining therein in deposits.

   Although this case was first commenced here in Boston, it was eventually

   transferred to Miami by Judge Sorokin. Consequently, the case was ultimately

   heard in this very same U.S. District Court of Southern Florida (Miami) courthouse

   before Judge Marcia G. Cooke, and of course this involved the same Miami USAO.

   (See EXHIBIT F-1, being the cover Docket sheet of USA v. Acherman, et al., Case

   #: 1:15-cr-2-0840-MGG-1).

          93.    This was at the time a high visibility and well publicized money

   laundering case - and particularly so within the Miami area having a very

   significant Venezuelan population. The case also related to events involving

   numerous well-known Venezuela elite. In fact, the general subject matter disclosed

   in this indictment still remains the subject matter for ongoing investigations within

   the Miami USAO and elsewhere. Also, this certainly was a case that the USAO

   and the D.O.J. office in Washington had initially anticipated potentially was going to

   result in a very large amount (billions of dollars) in forfeiture proceedings for them

   in numerous districts.

         94.     Consequently, the dismissal of the Acherman case in December of

   2016, by Judge Marcia G. Cooke was well publicized in the Miami area. It was a

   highly contested and a very emotionally-charged case amongst all of participating




                                                 34
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC     Entered75
                                   Document   on FLSD   Docket 06/11/2021
                                                 Filed 06/07/21  Page 35 ofPage
                                                                           46 40 of 186



  counsel on both sides. There were many pleadings filed along the way supporting

  evidence of prosecutorial misconduct, evidence of Brady violations, etc.

         95.     In this context, and from the initial documents finally produced by

  these Defendants just late last February and March of 2020, is when we first

  discovered that personnel with the Miami USAO were actually circulating emails

  amongst themselves with copies of a Vice.com media article entitled, "How the

  Feds Blew a Case Against an Alleged South American Drug Money

  Launderer" (EXHIBIT F-2). Therein they are acknowledging their outrage and

  embarrassment concerning the connection of the intern (Plaintiff) in their forfeiture

  department being my son. The Acherman events described in this news article

  obviously were now an untenable and embarrassing public relations event for their

  USAO forfeiture department that it unconscionably precipitated these subject

  events and the abusive retaliation scheme against the Plaintiff as described herein

  after he refused to voluntarily resign.

         96.     With respect to these Lustgarten Acherman events the Plaintiff

  appropriately attempted to deal with this issue is a non-public manner. This is

  important and highly relevant information for purposes of the Moreno litigation, but

  is also relates to ongoing criminal investigations. Therefore, the Plaintiff requested

  that certain exhibits related thereto be filed under seal 1 in this action [DE 20]. The

  Defendants opposed and filed their opposition to these filings being under seal




  1 Federal  law specifically prohibits the public disclosure of the identity of informants in ongoing
  criminal investigations.



                                                     35
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK  Document 73Document
                                     Entered 75  Filed Docket
                                             on FLSD   06/07/21  Page 36 of
                                                              06/11/2021    46 41 of 186
                                                                          Page



   [DE-22]. Consequently, the Plaintiffs motion to file under seal was unfortunately

   denied by this Court on July 9, 2020 [DE 25] without a hearing.

          97.     However, approximately 2 months thereafter on September 20,

   2020, an article primarily was focused on the same Martin Lustgarten Acherman,

   containing certain of the same information and subject matter contained in the

   email of Evelyn B. Sheehan (USAFLS), "intern's father represented one of these

   targets/current cooperator in the VZ matter") (EXHIBIT H-1 ). Therefore, the

   person that the Plaintiff had attempted to protect from public disclosure by moving

   to file under seal, unfortunately then was exposed in the article appearing in the

   Miami Herald. The headline of the article appearing therein was entitled, "As

   Venezuela Spiraled into Impoverished Hellscape, Rich Expats Cashed In,

   Records Reveal." (EXHIBIT F-3). See,

   https://www.miamiherald.com/news/nation-

   world/world/americas/article245623340. html As noted in the subject matter of this

   article, Mr. Lustgarten Acherman was indeed at all times relevant a prominent and

   important individual of interest for the Miami USAO. Unfortunately, it is this fact

   and coincidence that motivated and precipitated the government's misconduct and

   abuse in its misguided efforts and pursuit of unconscionable vicarious retaliation

   against the Plaintiff.

          98.     Notwithstanding the foregoing, my involvement as defense counsel

   in the Acherman case had been properly and voluntarily disclosed by him to his

   internship supervisor (the former ALISA Alison Lehr) at the very beginning of his

   internship assignment in this forfeiture department. However, it was not until

   shortly after the Plaintiff began his internship and this father-son connection was


                                                 36
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73  Entered75  Filed 06/07/21
                                              on FLSD            Page 37 ofPage
                                                        Docket 06/11/2021  46 42 of 186



  made by others within that forfeiture department. This became the catalyst that

  created a self-imposed crisis and perceived threat within that forfeiture department.

  Obviously, this sensitive topic and subject matter became fodder for office gossip,

  and therefore became a perceived personal embarrassment to the former AUSA

  Alison Lehr before her peers. It became an unacceptable source of professional

  criticism and embarrassment for Ms. Lehr having accepted the Plaintiff as an intern

  in their forfeiture department.

         99.    At that point, Ms. Lehr apparently perceived the Plaintiff's

  continuance in the forfeiture department as a serious liability for her, and a potential

  threat to her AUSA career (as ultimately happened, her career did end in part due

  to the Moreno litigation, but including the additional reasons and behavior further

  described in EXHIBIT J-2). This professional embarrassment was particularly true

  for Ms. Lehr since she was in a leadership position in the asset forfeiture

  department. In that capacity she had personally been responsible for selecting the

  Plaintiff for this internship in particular consideration of his finance/banking

  background.

         100.   It now appears in retrospect that sometime during the early part of the

  month of February of 2018, the discovery of this father-son connection began to

  bubble to the surface in this forfeiture department. The first overt sign of this began

  with the Plaintiff beginning to be verbally abused by one of the AUSA's in this

  forfeiture department seemingly for no apparent or explicable reason. As a

  consequence thereof, and in the interest of resolving this uncomfortable work

  situation, the Plaintiff appropriately complained about this hostile work situation to




                                                 37
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 75  Filed Docket
                                              on FLSD   06/07/21  Page 38 of
                                                               06/11/2021    46 43 of 186
                                                                          Page



   Ms. Lehr. See the attached email from the Plaintiff to the former AUSA Alison

   Lehr, dated February 21, 2018 (EXHIBIT H-2).

             101.   This verbal abuse did not discourage the Plaintiff from continuing on

   with his internship since he was enjoying it as noted in EXHIBIT H-2. The

   response he received from Ms. Lehr was that he should not be making such a

   complaint to her as that could get discovered by a criminal defense attorney in a

   case involving their office. Obviously that response was not helpful and was not

   true, but the next ploy undertaken by Ms. Lehr and others was that sometime

   during the month March Ms. Lehr informed the Plaintiff that he should not bother to

   come to the office anymore because there was "no longer a desk available" for him

   to use.

             102.   But the "no desk available" ploy still did not discourage the Plaintiff

   since as he observed there was no credibility to that statement in fact. So, the next

   ploy undertaken by Ms. Lehr was that of telling him that his internship was now

   over with as it was completed. However, since the Plaintiff was afraid to lose his

   law school semester credits, he discussed this issue for confirmation directly with

   the HR person at the USAO. But HR informed the Plaintiff that he could remain

   until the end of May-contradictory information the Plaintiff then communicated

   back and provided to Ms. Lehr, seeking an explanation therefor.

             103.   It was at this point out of frustration, with Ms. Lehr seemingly having

   run out of options to force the Plaintiff to voluntarily end of his internship, that

   another scheme was then devised by Ms. Lehr and Benjamin G. Greenberg. They

   enlisted Judge Moreno, a close friend and colleague of Greenberg, to discourage

   the Plaintiff from remaining at the USAO. As is now the subject matter of the


                                                    38
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC     Entered75
                                   Document   on FLSD   Docket 06/11/2021
                                                 Filed 06/07/21  Page 39 ofPage
                                                                           46 44 of 186



  Moreno litigation, he unfortunately accommodated their wishes with his

  unscheduled hearing on April 10, 2018.

         104.   The confirmation of the existence this scheme can be found in the

  attached EXHIBIT I. Therein, it is clear that Ms. Lehr and her fellow workers were

  aware of the planned and staged "roasting" of the Plaintiff by Moreno. These

  emails are going on almost contemporaneously with the hearing that took place

  that same day. They are obviously aware of the hearing taking place, despite the

  fact it was unscheduled as previously noted, was precipitously arranged by a

  personal call from Moreno to the Plaintiff's cell phone the day before, and the

  subject matter of the hearing had absolutely nothing to do with the business or any

  case involving the USAO.

         105.   The hearing was also conducted with the knowledge and participation

  of the then U.S. Attorney Benjamin G. Greenberg, as this was obliquely confirmed

  by Moreno who stated during in this hearing that he had just spoken with Mr.

  Greenberg. Following the hearing, Ms. Lehr instructed the Plaintiff to meet with Mr.

  Greenberg, and so the Plaintiff emailed Mr. Greenberg to meet as noted in

  EXHIBIT I - but he never responded to Plaintiff's email to meet - for obvious

  reasons. Additionally, Ms. Lehr also requested Plaintiff to immediately order a copy

  of the transcript of the staged "roasting" hearing that just happened before Moreno.

  She deceptively did so under the guise of telling him she was going to assist him in

  dealing with the unfair and inappropriate treatment he had just encountered before

  Moreno. The Plaintiff dutifully complied with both requests of Ms. Lehr at that time.

  Unfortunately, it was the copy of that transcript that he obtained and provided to her

  at her request that was used by Ms. Lehr, as she had always intended, to become


                                               39
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK  Document 73Document
                                     Entered 75  Filed Docket
                                             on FLSD   06/07/21  Page 40 of
                                                              06/11/2021    46 45 of 186
                                                                          Page



   the ultimate weapon against the Plaintiff. She providing copies to Lisa Roberts

   (SEC) to cause Plaintiff's SEC internship rescinded, she provided a copies to two

   publishing companies to get the resulting defamatory law articles published, and

   used this information for jeopardizing the status of his being able to continue on

   with his present law school.

          106.   Once again, what is obviously missing from the FOIA/PA document

   production are those emails that preceded and followed after the events involving

   this hearing from these same AUSAs, and including those of the U.S. Attorney

   Greenberg who departed this office shortly after the Moreno action was

   commenced. Where are his emails relating to, leading up to, and following this

   Moreno hearing event?

          107.   This was a malicious, staged hearing for the purpose of having the

   Plaintiff "roasted" by Moreno. These collective actions went beyond that of being

   outrageous and malicious, and for these so-called professionals to bully, intimidate

   and traumatize a na"ive second year law student in this manner in totally and

   completely-inexcusable manner - it is simply beyond belief this could have

   happened in any civilized country.

          108.   What is also revealing in the pettiness and embarrassing

   unprofessionalism that was involved in this retaliatory and vindictive abuse of the

   Plaintiff appears in the follow-up email chain (EXHIBIT H-1 ). Therein, the former

   AUSA Alison Lehr and AUSA Evelyn B. Sheehan are expressing, sharing and

   exchanging their total disdain of the Plaintiff with the most incredibly uncivilized and

   unprofessional comments. It begins with comments in reference to the Plaintiff with

   Ms. Lehr stating, "spit spit spit," and which then gets responded to equally


                                                 40
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC     Entered75
                                   Document   on FLSD   Docket 06/11/2021
                                                 Filed 06/07/21  Page 41 of Page
                                                                            46 46 of 186



  offensively in the email chain by Ms. Sheehan with her like-kind comment of, "Spit

  spit spit to INFINITY." One could not make-up these kind of uncivilized and highly

  unprofessional statements, even if one were writing a John Grisham novel. This

  kind of obnoxious and unprofessional behavior by AUSA's exchanging emails

  within their offices in a USAO, would not be believable to any reader. This kind of

  vindictive, retaliatory and malicious governmental misconduct taking place within

  any USAO in the entire country is simply astounding.

         109.    The direct consequence of all of this office drama was the series of

  inexcusable governmental misconduct events, and the unconscionable needless

  extreme personal abuse of the Plaintiff - all as described and noted herein. The

  goal and mission of Ms. Lehr and others was to not only to force an early

  termination of the Plaintiff's internship, but it also became the vicious and

  emotionally depraved pursuit of further retaliation to place his professional career in

  the greatest jeopardy that they were capable of creating - which goal they have

  unfortunately achieved quite successfully.

         110.   This kind of irrational, unprofessional, and emotionally unstable

  behavior and conduct undertaken by former AUSA Alison Lehr was not isolated to

  these events. It was further exemplified, demonstrated and exhibited by her

  similarly bizarre behavior while criminally resisting service of process (EXHIBIT J-1

  - DE 55]. See a copy of the affidavit regarding this event being attached hereto as

  EXHIBIT J-2. However, the additional service of process costs that were created

  by this dramatic and traumatic event were appropriately and subsequently awarded

  to the Plaintiff (EXHIBIT J-1 [DE 72]).




                                                41
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 75  Filed Docket
                                              on FLSD   06/07/21  Page 42 of
                                                               06/11/2021    46 47 of 186
                                                                          Page



          111.   The substance and very critical information contained in all these very

   important documents (even with the limited production, redactions, etc.) noted

   and/or included herein collectively do support the facts and claims asserted and set

   forth in the Moreno complaint before Judge Saris in the District of Massachusetts.

   It is for this very reason that they clearly were not produced and/or timely disclosed

   to the Plaintiff prior to January 6, 2020. In fact, only partial production and access

   has been made through this date.

          112.   In this context, it would be pure speculation by any person as to

   whether or not had there been complete and timely disclosure, and performed with

   total transparency, and having the opportunity to include these documents as part

   of the record in the Moreno action, that it would, or would not, have altered the

   court's ultimate decision made on January 6, 2020. The issue for this Court is       not
   that of an analysis of the harm that may have been caused by such "bad faith"

   actions in not timely complying with their statutory obligations, but is the mere

   existence of their "bad faith" conduct that creates the government's forfeiture of

   asserting and maintaining any exemptions otherwise that may have been available

   to them as a matter of law.

          113.   As noted hereinabove, it was specifically expressed by Judge Saris

   that she did not believe these events to be "plausible." We certainly were not in a

   position prior to late February of 2020 to provide her with an explanation and

   documentary proof that demonstrates the source of the misguided motivation for

   this governmental abuse and misconduct. However, as noted above, that

   speculative issue as to what the court may have done were these documents

   before it having been timely and completely produced, is irrelevant as to any


                                                42
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC     Entered75on Filed
                                   Document       FLSD06/07/21
                                                        Docket 06/11/2021
                                                                 Page 43 of Page
                                                                            46 48 of 186




  determination by this Court. The determinative issue is that of whether or not the

  Defendants failed to timely act and produce all of the requested access documents

  as required pursuant to both FOIA and the Privacy Act, and to have done so in the

  exercise of "good faith" in a consideration of the totality of these circumstances.

         114.   Certainly, one of the foreseeable harmful consequences for this

  governmental misconduct was the necessity of having to subsequently incorporate

  these material facts obtained after the fact from this previously withheld document

  production into an untimely amended Moreno complaint that was then filed with the

  U.S. District Court of Southern Florida on March 27, 2020 (EXHIBIT G-1).

  Although this pending complaint was initially filed in Miami as was procedurally

  required due to the personal jurisdiction issue raised here, the Eleventh Circuit

  Court of Appeals has specially assigned this case to District Judge Abdul K. Kallon

  from the U.S. District Court for the Northern District of Alabama. Therefore, the

  harm caused is that of unnecessarily extending this litigation into another

  inconvenient forum at great expense, causing Judge Kallon to expend time and

  effort that should have been avoided, and now the Plaintiff faces another 2-3 years

  or more of unnecessary and wasteful litigation, for a case which has zero

  meritorious defense and could have and should have been settled by the

  government long ago.

         115.   Indeed, had the Defendants produced these documents timely and with

  complete transparency (as they were obligated to do), in all likelihood, there would have

  been a mediation process undertaken and completed long ago-as had been wisely

  recommended by Magistrate Judge Dein very early on in the Moreno case when it was

  pending in this court. It would have ended the ongoing stress and the ongoing emotional


                                                43
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK  Document 73Document
                                     Entered 75  Filed Docket
                                             on FLSD   06/07/21  Page 44 of
                                                              06/11/2021    46 49 of 186
                                                                          Page



   harm to the Plaintiff and his family, it would have lifted the burden of this and other courts

   having to spend hours upon hours of reading, researching and writing during the course of

   having to deal with all of these procedural technical nuances and niceties, as exemplified

   by the myriad of pleadings that have unnecessarily been created as noted on these

   attached docket sheets. Perhaps as importantly, the timely production of these access

   materials completely and transparently would have allowed the Plaintiff to have become a

   member of the bar now being 2 years out of law school - as he has earned the right to be

   and so well deserves.

                                           CONCLUSION

          116.    Certainly, the timely and proper response required by FOIA/PA would have

   avoided most of this ongoing emotional, financial and career harm that is still being

   caused to the Plaintiff as of this date. This includes, but certainly not limited to, his

   admission to the bars here in Massachusetts and Florida having now been a law school

   graduate for over 2 years.

          117.   The government clearly has not acted in "good faith" throughout this

   FOIA and Privacy Act process going back to the initial requests of the Plaintiff on or

   about October 14, 2018, and continuing thereafter right through the present date.

   They have consistently delayed and obstructed the complete document production

   process of this FOIA and Privacy Act record access to date and in "bad faith." The

   reason and motivation thereof is the obvious self-serving reason of it being the

   unlawful coordination with other government counsel and parties as part of their

   litigation strategy attempting to assist in the so-called defense of the still ongoing

   and pending Moreno action.




                                                  44
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73  Entered75  Filed 06/07/21
                                              on FLSD            Page 45 ofPage
                                                        Docket 06/11/2021  46 50 of 186



         118.   Certainly, the government's behavior throughout has not been the

  pursuit of transparency, it not been consistent with a search for the facts and the

  truth, and it has not been consistent with that of even trying to be fair. They have

  continued to play their proverbial shell game with these FOIA and Privacy Act

  document productions even as of today, and including their inappropriate tactic of

  hiding behind asserted and inapplicable exemption claims, etc.


         119.   There can be little or no hope to have the bright light of justice again

  shine on our society today if we cannot rely upon our courts to exercise its duty in a

  fair and impartial manner. The scales of justice always need to be balanced

  equally and for all parties. We must all insist upon our government adhering to the

  basic principles expressed so many years ago by President Lincoln in 1863 at

  Gettysburg, "that government of the people, by the people, for the people, shall not

  perish from the earth." Otherwise, we are all doomed to the risk of being next in

  the same intractable position of the Plaintiff. There are all too many of our citizens

  who find themselves with constitutional and/or statutory rights, but with no practical

  or affordable remedies to exercise their rights. There exists all too many forms of

  potential abuse that unfortunately is inherent in the overwhelming power,

  extraordinary financial resources, and of having the luxury of an endless amount

  time that our Government has at its disposal.


         120.   We must always insist on a government that is transparent, that

  seeks to find the truth despite the nature of the disputes, that always provides for

  our safety, and that protects us from the kind of harm and abuse that has certainly

  occurred to the Plaintiff in these circumstances. He has endured more than


                                               45
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 75  Filed Docket
                                              on FLSD   06/07/21  Page 46 of
                                                               06/11/2021    46 51 of 186
                                                                          Page



   enough of the government's inexcusable and seemingly endless pursuit of

   retaliation and abuse (now over 3 years of litigation), and they have unjustifiably

   figuratively "spit" on him all too long in these circumstances. It is now long past

   time for a speedy, fair and just resolution of all of these issues - which the Plaintiff

   has always been willing to fully cooperate in that process going way back to the

   early suggestion and words of experience of Magistrate Judge Judith Dein. In the

   context of fairness and justice, a very constructive and hopeful beginning will be for

   this Court to now order without any further delays or impediments the full and

   complete production of all of the FOIA and Privacy access documents that the

   Plaintiff has been entitled to since October of 2018.

                  SIGNED under the pains and penalties of perjury this 4th day of

   June, 2021.

                                                      Isl E. Peter Mullane, Esq.

                                                      E. PETER MULLANE, ESQ.
                                                      BBQ #360000
                                                      MULLANE, MICHEL & MclNNES LLP
                                                      6 Bennett Street
                                                      Cambridge, MA 02138
                                                      Tel.: (617) 661-9000
                                                      Email: peter@3mlaw.com




                                                 46
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73 Entered75-1 Filed Docket
                                             on FLSD   06/07/21   Page 1 ofPage
                                                              06/11/2021    88 52 of 186




                           .EXHIBIT A
5/12/2021        Case 1:19-cv-12379-D4'M!Eci;)~ciietls-
      Case 1:20-cv-21339-AKK                            ~.fil007Jltt20:l}age
                              Document 73 Entered on FLSD   Docket 06/11/20212 of 88 53 of 186
                                                                               Page
                                                United States District Court
                                             District of Massachusetts (Boston)
                                      CIVIL DOCKET FOR CASE#: 1:18-cv-12618-PBS


  Mullane v. Breaking Media, Inc. et.al.                                                   Date Filed: 12/20/2018
  Assigned to: Chief Judge Patti B. Saris                                                  Date Terminated: 0l/06/2020
  related Case: I: 19-cv-114%-PBS                                                          Jury Demand: Plaintiff
  Case in other court: Suffolk Superior Court, 1884CV0386                                  Nature of Suit: 320 Assault Libel & Slander
                       USCA - First Circuit, 20-01061                                      Jurisdiction: U.S. Government Defendant
                       USCA - First Circuit, 20-01062
                       USCA - First Circuit, 20-01080
                      USCA - First Circuit, 20-01390
  Cause: 28: 1442 Petition for Removal
  Plaintiff
  Pro Se Party Jonathan Mullane                                              represented by Jonathan Mullane
                                                                                            30 Donnell Street
                                                                                            Cambridge, MA 02138
                                                                                            6 l 7-800-6925
                                                                                            Email: j.mullane@icloud.com
                                                                                            PROSE


  V.
  Defendant
  Federico A. Moreno
  TERMINATED: 0//03/2019

  Defendant
  Breaking Media, Inc.                                                       represented by John Mark Dickison
                                                                                            Lawson & Weitzen, LLP
                                                                                            88 Black Falcon Avenue
                                                                                            Suite 345
                                                                                            Boston, MA 02210-2414
                                                                                            617-439-4990
                                                                                            Fax: 617-439-3987
                                                                                            Email: mdickison@lawson-weitzen.com
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEY TO BE NOTICED

                                                                                           Brendan P. Slean
                                                                                           Lawson & Weitzen
                                                                                           88 Black Falcon Avenue
                                                                                           Suite 345
                                                                                           Boston, MA 02210
                                                                                           617-439-4990
                                                                                           Email: bslean@lawson-weitzen.com
                                                                                           ATTORNEY TO BE NOTICED

                                                                                          Joshua M.D. Segal
                                                                                           Lawson & Weitzen
https:/lecf.mad .uscourts.gov/cgi-bin/DktRpt.pl'I I48491407751612-L_ I_0-1                                                          1/18
       Case 1:20-cv-21339-AKK
5/12/2021                     Document 73 Entered on FLSD
                  Case 1:19-cv-12379-D~~~staoliita.         Docket 06/11/2021
                                                     . .feue~@.imh2d/2o~age 3 ofPage
                                                                                 88 54 of 186
                                                                                           88 Black Falcon Avenue
                                                                                           Suite 345
                                                                                           Boston, MA 02210
                                                                                           617-439-4990
                                                                                           Email: jsegal@lawson-weitzen.com
                                                                                           ATTORNEY TO BE NOTICED

  Defendant
  The United States of America                                              represented by Christopher L. Morgan
  TERMINATED: 09/16/2019                                                                   United States Attorney's Office
                                                                                           Suite 230
                                                                                           United States Courthouse
                                                                                           300 State St.
                                                                                           Springfield, MA 01105
                                                                                           413-785-0269
                                                                                           Email: christopher.morgan2@usdoj.gov
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Jason C. Weida
                                                                                           US Attorney's Office - MA
                                                                                           J. Joseph Moakley U.S. Courthouse
                                                                                           1 Courthouse Way
                                                                                           Suite 9200
                                                                                           Boston, MA 02210
                                                                                           617-748-3100
                                                                                           Email: jason.weida@usdoj.gov
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED

  Defendant
  Elie Mystal                                                               represented by John Mark Dickison
  in his individual and corporate capacities                                               (See above for address)
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Brendan P. Slean
                                                                                           (See above for address)
                                                                                           ATTORNEY TO BE NOTICED

  Defendant
  Alison W. Lehr                                                            represented by Christopher L. Morgan
  TERMINATED: 09/16/2019                                                                   (See above for address)
                                                                                           LEAD ATTORNEY
                                                                                           ATTORNEY TO BE NOTICED

                                                                                           Jason C. Weida
                                                                                           (See above for address)
                                                                                          LEAD ATTORNEY
                                                                                          ATTORNEY TO BE NOTICED

 Defendant
 Federico A. Moreno                                                         represented by Christopher L. Morgan
https://ecf .mad.uscourts.11ov/cai-bin/DktRpt.pl?l48491407751612-L..1_0-1                                                         2118
S/1212021
     Case     Case 1:19-cv-12379-D4Qled9~c.lli,&·
        1:20-cv-21339-AKK                          ~.6)001Jmt2~age
                          Document 73 Entered on FLSD Docket 06/11/20214 of   88 55 of 186
                                                                            Page
  TERMINATED: 09/16/2019                              (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Jason C. Weida
                                                                                        (See above for address)
                                                                                        LEAD A1TORNEY
                                                                                        ATTORNEY TO BE NOTICED
  Intervenor
  E. Peter Mullane                                                         represented by E. Peter Mullane
  Plaintiff-Intervenor                                                                    Mullane, Michel & Mcinnes
                                                                                          6 Bennett Street
                                                                                          Cambridge, MA 02138-5736
                                                                                          617-661-9000
                                                                                          Fax: 617-661-3000
                                                                                          Email: peter@3mlaw.com
                                                                                        LEAD A1TORNEY
                                                                                        ATTORNEY TO BE NOTICED


   Date Filed               #     Docket Text
   12/20/2018                l NOTICE OF REMOVAL by The United States of America ( Fee Status: US Government)
                               (Attachments: # l Exhibit 1, # .2 Exhibit 2, # l Exhibit 3, #~Exhibit 4)(Weida, Jason)
                                  (Entered: 12/20/2018)
   12/20/2018                .2 MOTION to Substitute Party under the Westfall Act by The United States of America.
                                  (Weida, Jason) (Entered: 12/20/2018)
   12/20/2018                l MEMORANDUM in Support re .2 MOTION to Substitute Party under the Westfall Act
                               filed by The United States of America. (Attachments: # 1 Exhibit A)(Weida, Jason)
                                  (Entered: 12/20/2018)
   12/20/2018                ~    Proposed Document(s) submitted by The United States of America. Document received:
                                  Proposed Order of Substitution. (Weida, Jason) (Entered: 12/20/2018)
   12/20/2018                s.   NOTICE of Appearance by John Mark Dickison on behalf of Breaking Media, Inc.
                                  (Dickison, John) (Entered: 12/20/2018)
   12/20/2018                2 Civil Cover Sheet & Category Sheet re 1 Notice of Removal by The United States of
                                  America. (Weida,Jason) (Entered: 12/20/2018)
   12/20/2018                1 MOTION to Dismiss for Lack of Jurisdiction All Claims Against the United States by
                                  The United States of America.(Weida, Jason) (Entered: 12/20/2018)
   12/20/2018                ~    MEMORANDUM in Support re 1 MOTION to Dismiss for Lack of Jurisdiction All
                                  Claims Against the United States filed by The United States of America. (Weida, Jason)
                                  (Entered: 12/20/2018)
   12/20/2018                2 NOTICE of Appearance by Brendan P. Slean on behalf of Breaking Media, Inc. (Slean,
                                  Brendan) (Entered: 12/20/2018)
   12/21/2018              10 ELECTRONIC NOTICE of Case Assignment. Chief Judge Patti B. Saris assigned to
                              case. If the trial Judge issues an Order of Reference of any matter in this case to a
                              Magistrate Judge, the matter will be transmitted to Magistrate Judge Judith G. Dein.
                              (adminn,) (Entered: 12/21/2018)

https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl7148491407751612-L..I_0- I                                                   3/18
       Case
5/12/2021      1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 56 of 186
   12/21/2018              11 Certified Copy of Notice of Removal Provided to Defense Counsel by mail (Vieira,
                                 Leonardo) (Entered: 12/21/2018)
   12/21/2018             12 CORPORATE DISCLOSURE STATEMENT by Breaking Media, Inc .. (Dickison, John)
                             (Entered: 12/21/2018)
   12/26/2018             .u     NOTICE of Appearance by Joshua M.D. Segal on behalf of Breaking Media, Inc. (Segal,
                                 Joshua) (Entered: 12/26/2018)
   12/26/2018             14 (First) AMENDED COMPLAINT against All Defendants, filed by Jonathan Mullane.
                                 (Attachments:# 1 Exhibit)(Geraldino-Karasek, Clarilde) (Entered: 12/26/2018)
   12/31/2018             .u     Summons Issued as to Elie Mystal. Counsel receiving this notice electronically should
                                 download this summons, complete one for each defendant and serve it in accordance
                                 with Fed.R.Civ.P. 4 and LR 4.1. Summons will be mailed to plaintiff(s) not receiving
                                 notice electronically for completion of service. Issued by hand. (DeMaria, Timothy)
                                 (Entered: 12/31/2018)
   12/31/2018             12 MOTION to Strike Filings by Substituted Defendant United States of America, Cross
                                 Motion to Re-Substitute Defendant Moreno, and Incorporated Memorandum of Law by
                                 Jonathan Mullane. (Attachments: # 1 Exhibit A)

                                 Documents requested to strike: l MOTION to Substitute Party under the Westfall Act, l
                                 Memorandum in Support of Motion, 1 MOTION to Dismiss for Lack of Jurisdiction All
                                 Claims Against the United States, .8. Memorandum in Support of Motion,~ Proposed
                                 Document(s) submitted (Caruso, Stephanie) (Entered: 01/02/2019)
  01/03/2019              l1 Assented to MOTION to Stay All Deadlines As To The United States Of America In Light
                                 Of Lapse Of Appropriations by The United States of America.(Weida, Jason) (Entered:
                                 01/03/2019)
  0l/03/2019              18 Chief Judge Patti B. Saris: ELECTRONIC ORDER entered ALLOWED 2 Motion to
                             Substitute Party. Federico A. Moreno terminated (Geraldino-Karasek, Clarilde) (Entered:
                             01/09/2019)
  01/03/2019              12 Chief Judge Patti B. Saris: ORDER entered. ORDER to Substitute Party (Geraldino-
                                 Karasek, Clarilde) (Entered: 01/09/2019)
  01/08/2019              20 Chief Judge Patti B. Saris: Endorsed ORDER entered ALLOWED re 11 Assented to
                                                                                     II            II

                                 MOTION to Stay All Deadlines As To The United States Of America In Light Of Lapse
                                 Of Appropriations. (Geraldino-Karasek, Clarilde) (Entered: 01/09/2019)
  01/09/2019              21 MOTION to Dismiss , MOTION to Dismiss for Lack of Jurisdiction , MOTION TO
                                 DISMISS FOR FAILURE TO STATE A CLAIM by Breaking Media, Inc., Elie Mystal.
                                 (Dickison, John) (Entered: 01/09/2019)
  01/09/2019              2i MEMORANDUM in Support re ll MOTION to Dismiss MOTION to Dismiss for Lack
                                 of Jurisdiction MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM filed by
                                 Breaking Media, Inc., Elie Mystal. (Dickison, John) (Entered: 01/09/2019)
  01/09/2019              2l AFFIDAVIT in Support re l l MOTION to Dismiss MOTION to Dismiss for Lack of
                                 Jurisdiction MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM . (Dickison,
                                 John) (Entered: 01/09/2019)
  01/09/2019              ~      AFFIDAVIT in Support re l l MOTION to Dismiss MOTION to Dismiss for Lack of
                                 Jurisdiction MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM . (Dickison,
                                 John) (Entered: 01/09/2019)
  01/09/2019              25 Copy re 2Q Order on Motion to Stay, 12 Order mailed to Jonathan Mullane 60 Clyde
                             Street Unit# 1 Somerville, MA 02145 on 1/10/2019. (Geraldino-Karasek, Clarilde)
httn~://ecf.mad.uscourtuov/c1!i-bin/OktRot.ol?l48491407751612-L_I_0.J                                                    4118
.5/12/2021
       Case          Case 1:19-cv-12379-D4'1id~-\WBds.6l&'07Jttlo2Page
               1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 6 Page
                                                                                 of 88 57 of 186
                                  (Entered: 01/09/2019)
   01/23/2019              26 Opposition re .21 MOTION to Dismiss MOTION to Dismiss for Lack of Jurisdiction
                                 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM filed by Jonathan
                                 Mullane. (Lara, Miguel) (Main Document 26 replaced on 1/23/2019 to reflect correct
                                 document) (Lara, Miguel). (Entered: 01/23/2019)
   01/25/2019             'l1. SUMMONS Returned Executed as to Elie Mystal served on 1/11/2019, answer due
                                 2/1/2019. (Lara, Miguel) (Entered: 01/25/2019)
  01/30/2019              28. MOTION for Leave to File Reply Brief by Breaking Media, Inc., Elie Mystal.
                              (Attachments: I l Exhibit Proposed Reply Brief)(Dickison,John) (Entered: 01/30/2019)
  01/31/2019               29 Chief Judge Patti B. Saris: ELECTRONIC ORDER entered. ORDER LIFfING
                              STAY(Lara, Miguel) (Entered: 01/31/2019)
  01/31/2019               30 Chief Judge Patti B. Saris: ELECTRONIC ORDER entered granting 2B. Motion for Leave
                              to File Document ; Counsel using the Electronic Case Filing System should now file the
                              document for which leave to file has been granted in accordance with the CM/ECF
                              Administrative Procedures. Counsel must include - Leave to file granted on (date of
                              order)- in the caption of the document. (Lara, Miguel) (Entered: 01/31/2019)
  01/31/2019              ll REPLY to Response to 21 MOTION to Dismiss MOTION to Dismiss for Lack of
                                 Jurisdiction MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM filed by
                                 Breaking Media, Inc., Elie Mystal. (Dickison, John) (Entered: 01/31/2019)
  02/06/2019              Jl Plaintiff's Application for:  (1) An "Entry of Default" Pursuant to F.R.CIV.P55(a); And (2)
                                 A "Default Judgment" Pursuant to F.R.CIV.P55(b)(l) by Jonathan Mullane.
                                 (Attachments: I l Exhibit A,# 2 Exhibit B, I 3. Exhibit C) (Lara, Miguel) (Entered:
                                 02/07/2019)
  02/11/2019              ll Assented to MOTION for Extension of Time to March 22, 2019 to File Answer re 14
                             Amended Complaint,~ MOTION to Strike 2 MOTION to Substitute Party under the
                             Westfall Act, l Memorandum in Support of Motion, 1 MOTION to Dismiss for Lack of
                                 Jurisdiction All Claims Against the United States, ,a Memorandum in Support of Motion
                                 by The United States of America.(Weida, Jason) (Entered: 02/11/2019)
  02/11/2019              ~      Response by The United States of America to 32 Request for notice of default, . (Weida,
                                 Jason) (Entered: 02/11/2019)
  02/11/2019              JS,    MOTION for Extension of Time to File Answer re li Amended Complaint on behalf of
                                 the Hon. Federico A. Moreno by The United States of America.(Weida, Jason) (Entered:
                                 02/11/2019)
  02/13/2019              ~      MOTION to Strike JS. MOTION for Extension of Time to File Answer re 14 Amended
                                 Complaint on behalf of the Hon. Federico A. Moreno and~ Response by Jonathan
                                 Mullane. (Lara, Miguel) (Entered: 02/14/2019)
  02/14/2019              37 Chief Judge Patti B. Saris: ELECTRONIC ORDER entered. REFERRING CASE to
                             Magistrate Judge Judith G. Dein Referred for: Full Pretrial, Dispositive Motions and
                                 REPOIU AND RECOMMENDATIONS (ptd). Motions referred: Ji MOTION for
                                 Extension of Time to File Answer,llAssented to MOTION for Extension of Time to
                                 March 22, 2019 to File Answer,~ MOTION to Strike 2 MOTION to Substitute Party
                                 under the Westfall Act, 1 MOTION to Dismiss for Lack of Jurisdiction All Claims Against
                                 the United States, 21 MOTION to Dismiss, l6 MOTION to Strike.(Lara, Miguel)
                                 Motions referred to Judith G. Dein. (Entered: 02/14/2019)
  02/19/2019              38 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered finding as moot 1 the
                                 United States' Motion to Dismiss for Lack of Jurisdiction in light of the filing of
https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?l484914077Sl612-L_l_O-l                                                     S/18
S/12/2021
         Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 58 of 186
                                              Plaintiff's Amended Complaint. (Dambrosio,Jolyne) (Entered: 02/19/2019)
    02/19/2019                       39 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered granting J.l the United
                                        States' Assented to Motion for Extension of Time. Response to Plaintiff's li Amended
                                        Complaint and 16 Motion to Strike due 3/22/2019. (Dambrosio, Jolyne) (Entered:
                                        02/19/2019)
    02/19/2019                      40 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered denying l2 Plaintiff's
                                              Application for Entry of Default and Default Judgment. The Application is premature as
                                              the Defendants' responses are not due for the reasons detailed in ~ the United States'
                                              Statement of Interest. (Dambrosio, Jolyne) (Entered: 02/19/2019)
    02/19/2019                       41 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered granting .3S. the United
                                        States' Motion for Extension of Time. The time in which Judge Moreno must answer or
                                        otherwise respond to the Amended Complaint is extended to 3/22/2019. (Dambrosio,
                                        Jolyne) (Entered: 02/19/2019)
    02/19/2019                      ~         Plaintiff's First Motion for Judicial Notice and Incorporated Memorandum of Law by
                                              Jonathan Mullane. (Attachments:# 1 Exhibit Article)(Lara, Miguel) (Entered:
                                              02/19/2019)
    02/19/2019                      ~         MOTION for Limited Discovery, or in the Alternative, for a Judicial Finding and
                                              Incorporated Memorandum of Law. by Jonathan Mullane. (Attachments: # 1 Exhibit)
                                              (Lara, Miguel) (Entered: 02/19/2019)
    02/19/2019                      44 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered denying 36 Plaintiff's
                                       Motion to Strike Docket Nos. 34 & 35. (Dambrosio, Jolyne) (Entered: 02/19/2019)
    02/19/2019                      45 ELECTRONIC NOTICE SETTING HEARING on 21. Defendants Breaking Media, Inc.
                                       and Elie Mystal's MOTION to Dismiss: Motion Hearing set for 3/28/2019 02:30 PM in
                                       Courtroom 15 before Chief Judge Patti B. Saris. (Dambrosio, Jolyne) (Entered:
                                       02/19/2019)
    02/19/2019                      46 ELECTRONIC NOTICE RESEITING HEARING on 21. Defendants Breaking Media,
                                       Inc. and Elie Mystal's MOTION to Dismiss: Motion Hearing reset for 3/28/2019 02:30
                                       PM in Courtroom 15 before Magistrate Judge Judith G. Dein. (Dambrosio, Jolyne)
                                       (Entered: 02/19/2019)
   02/22/2019                       ~        MOTION for Leave to Submit an Amended Complaint and Incorporated Memorandum
                                             of Law by Jonathan Mullane. (Attachments: # 1 Exhibit A,# 2 Exhibit A-2, # l Exhibit
                                             B, #~Exhibit C, # i Exhibit D, # 6 Exhibit E)(Lara, Miguel) (Entered: 02/22/2019)
   02/22/2019                       ~        CERTIFICATE OF SERVICE by Jonathan Mullane re il MOTION for Leave to Submit
                                             an Amended Complaint. (Lara, Miguel) (Entered: 02/22/2019)
   02/25/2019                       ~        STATE COURT Record. (Attachments: # 1 Exhibit A)(Weida, Jason) (Entered:
                                             02/25/2019)
   03/05/2019                       ~        Response by Breaking Media, Inc., Elie Mystal to~ Request for Judicial Notice. (Segal,
                                             Joshua) (Entered: 03/0S/2019)
   03/08/2019                       SJ. Opposition re i l MOTION for Leave to File a Second Amended Complaint filed by
                                             Breaking Media, Inc., Elie Mystal. (Segal, Joshua) (Entered: 03/08/2019}
   03/09/2019                       S2 Opposition re il MOTION for Leave to File filed by The United States of America.
                                             (Weida, Jason} (Entered: 03/09/2019}
   03/12/2019                       il MOTION for Leave to Submit an Omnibus Reply by Jonathan Mullane.(Lara, Miguel} #
                                       1 Proposed Omnibus Reply# 2 Exhibit A# l Exhibit B) (Lara, Miguel}. (Entered:
                                             03/12/2019)
htt ..a•f/..,.r .....,1 11orn11,to Dnv/r..i.hln/ntr,Rnl nl'>I dll.d.Ql.d.1\77~ I Ii 1?-1. I n.1                                        6/IR
S/IV2021         Case 1:19-cv-12379-D~W-'1'iilecUl&'01Jit202Page
     Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 8 Page
                                                                            of 88 59 of 186
   03/12/2019              ~ SUPPLEMENTAL MEMORANDUM in Opposition re 21 MOTION to Dismiss
                                 MOTION to Dismiss for Lack of Jurisdiction MOTION TO DISMISS FOR FAILURE
                                 TO STATE A CLAIM by Jonathan Mullane. (Lara, Miguel) (Entered: 03/12/2019)
   03/13/2019              ss    Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered granting il Plaintiff's
                                 Motion for Leave to Submit an Omnibus Reply. Plaintiff should now file the document
                                 for which leave to file has been granted in accordance with the CM/ECF Administrative
                                 Procedures. Counsel must include - Leave to file granted on (date of order)- in the caption
                                 of the document. (Dambrosio, Jolyne) (Entered: 03/13/2019)
  03/13/2019               ~     Magistrate Judge Judith G. Dein: ORDER entered granting ~ Plaintiff's Motion to
                                 Amend Complaint, denying~ Plaintiff's First Motion for Judicial Notice, and denying
                                 il Plaintiff's Motion for Limited Discovery. Plaintiff shall file the Second Amended
                                 Complaint as a separate docket entry, with "Leave to Amend Granted on 3/13/2019"
                                 appearing in the caption. (Dambrosio, Jolyne) (Entered: 03/13/2019)
  03/1S/2019              S1 VERIFIED SECOND AMENDED COMPLAINT against All Defendants, filed by
                             Jonathan Mullane. (Attachments:# 1 Exhibits)(Lara, Miguel) (Entered: 03/1S/2019)
  03/15/2019              SB. MOTION for Service of Process by the United States Marshals Service, and for an Award
                                 of Reasonable Expenses and Costs against Defendant Alison W. Lehr by Jonathan
                                 Mullane. (Attachments:# 1 Exhibits)(Lara, Miguel) (Entered: 03/15/2019)
  03/15/2019              52 OMNIBUS REPLY to Defendants' re il and ~ Opposition and in Support of his Motion
                             for Leave to File a Second Amended Complaint by Jonathan Mullane (Attachments:# l
                                 Exhibits)(Lara, Miguel)-(Entered: 03/15/2019)
  03/15/2019              §il    Summons Issued as to Alison W. Lehr. Counsel receiving this notice electronically
                                 should download this summons, complete one for each defendant and serve it in
                                 accordance with Fed.R.Civ.P. 4 and LR 4.1. Summons will be malled to plaintiff(s)
                                 not receiving notice electronically for completion of service. (Lara, Miguel) (Entered:
                                 03/15/2019)
  03/20/2019              61     ELECTRONIC NOTICE RESE1TING HEARING on 21 Defendants Breaking Media,
                                 Inc. and Elie Mystal's MOTION to Dismiss: Motion Hearing reset for 3/29/2019 02:30
                                 PM in Courtroom 15 before Magistrate Judge Judith G. Dein. (Dambrosio, Jolyne)
                                 (Entered: 03/20/2019)
  03/22/2019              & NOTICE of Appearance by Jason C. Weida on behalf of Federico A. Moreno (Weida,
                                 Jason) (Entered: 03/22/2019)
  03/22/2019              ~      Assented to MOTION for Leave to File Excess Pages/or Judge Moreno's Memorandum
                                 of Law in Support of His Motion to Dismiss All Claims Against Him by Federico A.
                                 Moreno.(Weida, Jason) (Entered: 03/22/2019)
  03/22/2019              64     Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered granting 6J. Defendant
                                 Moreno's Assented to Motion for Leave to File Excess Pages. Counsel should now file
                                 the document for which leave to file has been granted in accordance with the CM/ECF
                                 Administrative Procedures. Counsel must include - Leave to file granted on (date of
                                 order)- in the caption of the document. (Dambrosio, Jolyne) (Entered: 03/22/2019)
  03/22/2019              6S. MOTION to Substitute Party under the Westfall Act by The United States of America.
                                 (Weida, Jason) (Entered: 03/22/2019)
  03/22/2019              ~      MEMORANDUM in Support re~ MOTION to Substitute Party under the Westfall Act
                                 filed by The United States of America. (Attachments: # l Exhibit A)(Weida, Jason)
                                 (Entered: 03/22/2019)
  03/22/2019              fi1    Proposed Document(s) submitted by The United States of America. Document received:
https:l/ecf.mad.uscouns.gov/cgi-bin/DktRpt.pl?l48491407751611-L..1_0-I                                                     7/18
        Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 60 of 186
5/12/2021

                                      Order of Substitution of the United States for Judge Moreno. (Weida, Jason) (Entered:
                                      03/22/2019)

   03/22/2019                 28.     MOTION to Dismiss fort~ck of Jurisdiction t,Znd for Failure to State a Claim by The
                                      United States of America.(Weida, Jason) (Entered: 03/22/2019)
   03/22/2019                 62      MEMORANDUM in Support re QB. MOTION to Dismiss for Lack of Jurisdiction and for
                                      Failure to State a Claim filed by The United States of America. (Attachments:# l Exhibit
                                      A)(Weida, Jason) (Entered: 03/22/2019)
   03/22/2019                 1il MEMORANDUM in Opposition re 12 MOTION to Strike 2 MOTION to Substitute
                                  Party under the Westfall Act, l Memorandum in Support of Motion, 1 MOTION to
                                  Dismiss for Lack of Jurisdiction All Claims Against the United States, B. Memorandum in
                                      Support of Motion,~ MOTION filed by The United States of America. (Weida, Jason)
                                      (Entered: 03/22/2019)
   03/22/2019                 11 MOTION to Dismi.ss.for:LackofJurisdiction and for Failure to State a Claim on which
                                      Relief Can be Granted and, Alternatively.for lack of Personal Jurisdiction by Federico
                                      A. Moreno.(Weida, Jason) (Entered: 03/22/2019)
   03/22/2019                 72.     MEMORANDUM in Support re 11 MOTION to Dismiss for Lack of Jurisdiction and for
                                      Failure to State a Claim on which Relief Can be Granted and, Alternatively.for Lack of
                                      Personal Jurisdiction filed by Federico A. Moreno. (Weida, Jason) (Entered: 03/22/2019)
   03/28/2019                 :u      NOTICE of Appearance by Jason C. Weida on behalf of Alison W. Lehr (Weida, Jason)
                                      (Entered: 03/28/2019)
   03/28/2019                 '.M MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM or, Alternatively; to
                                      Dismiss for lack of Personal Jurisdiction by Alison W. Lehr.(Weida, Jason) (Entered:
                                      03/28/2019)
   03/28/2019                 72 MEMORANDUM in Support re 74 MOTION TO DISMISS FOR FAILURE TO STATE
                                      A CLAIM or, Alternatively, to Dismiss for Lack of Personal Jurisdiction filed by Alison
                                      W. Lehr. (Weida, Jason) (Entered: 03/28/2019)
   03/29/2019                 81     Electronic Clerk's Notes for proceedings held before Magistrate Judge Judith G.
                                     Dein:case called; Motion Hearing held on 3/29/2019 re 21 MOTION to Dismiss
                                     MOTION to Dismiss for Lack of Jurisdiction MOTION TO DISMISS FOR FAILURE
                                     TO STATE A CLAIM filed by Elie Mystal, Breaking Media, Inc.; USMJ Dein hears
                                     arguments from counsel and takes the motion under advisement; USMJ Dein scheduled
                                     hearing for 5/7/19@ 2:30 for all remaining motions. (Court Reporter: Digital Recording.)
                                     To order a copy of this Digital Recording, please go to
                                     !Utp://www.mad.uscourts.gov/attorneys[Magistrate-Audio.htm . For a transcript of this
                                     proceeding, contact Deborah Scalfani by email at deborah_scalfani@mad.uscourts.gov.
                                     (Attorneys present: ProSe Mullane, Dickison, segal and Weida) (Quinn, Thomas)
                                     Modified on 4/4/2019 to correct hearing date to 3/29/19 (Quinn, Thomas). (Entered:
                                     04/04/2019)
   04/01/2019                 ~       NOTICE of Appearance by Christopher L. Morgan on behalf of The United States of
                                      America (Morgan, Christopher) (Entered: 04/01/2019)
 -·
   04/01/2019                 Tl NOTICE of Appearance by Christopher L. Morgan on behalf of Federico A. Moreno
                                      (Morgan, Christopher) (Entered: 04/01/2019)
  04/01/2019                  ll NOTICE of Appearance by Christopher L. Morgan on behalf of Alison W. Lehr (Morgan,
                                      Christopher) (Entered: 04/01/2019)
  04/03/2019                  Tl MOTION for Enlargement of Time to April 12, 2019 to file an Omnibus Opposition and
                                     for Modification of the Page Limit Requirements as to 74 MOTION TO DISMISS FOR
hflnc•//,.,-f mo,I ll<<'nnrt• onv/.-oi.hin/n1'tRnt nl?14R4Ql4077';1612-1. I 0-1                                                 8/18
S112/2021
      Case           Case 1:19-cv-12379-D.latJE6oOS1111J•a1b..
               1:20-cv-21339-AKK   Document 73 Entered on FLSD       t06/BiiB3712oRage
                                                               liMifDocket   06/11/202110Page
                                                                                         of 88 61 of 186
                                  FAILURE TO STATE A CLAIM or, Alternatively, to Dismiss for Lack of Personal
                                  Jurisdiction,11 MOTION to Dismiss for Lack of Jurisdiction and/or Failure to State a
                                  Claim on which Relief Can be Granted and, Alternatively,for La.ck of Personal
                                  Jurisdiction, 68, MOTION to Dismiss for Lack of Jurisdiction and/or Failure to State a
                                  Claim by Jonathan Mullane.(Lara, Miguel) (Entered: 04/03/2019)
   04/03/2019              IQ MOTION to Dismiss for Lack of Jurisdiction , MOTION TO DISMISS FOR FAILURE
                              TO STATE A CLAIM ( Responses due by 4/17/2019) by Breaking Media, Inc., Elie
                              Mystal.(Dickison,John) (Entered: 04/03/2019)
   04/04/2019              82 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered denying 12 Motion for
                              Extension of Time to File Response/Reply this motion is denied without prejudice for
                              failure to comply with local rule 7.1 (a)(2) (Quinn, Thomas) (Entered: 04/04/2019)
  04/05/2019               Bl Plaintiff's Renewed MOTION for Enlargement of Time to April 12, 2019 to file an
                                  Omnibus Opposition and for Modification of the Page Limit Requirements by Jonathan
                                  Mullane.(Quinn, Thomas) (Entered: 04/05/2019)
  04/05/2019               84 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered granting ll MOTION
                              for Enlargement of Time to April 12, 2019 to file an Omnibus Opposition and for
                              Modification of the Page Limit Requirements (Quinn, Thomas) (Entered: 04/05/2019)
  04/12/2019               Si PLAINTIFF'S OMNIBUS OPPOSITION re '.M MOTION TO DISMISS FOR FAILURE
                              TO STATE A CLAIM or, Alternatively, to Dismiss/or La.ck of Personal Jurisdiction,~
                              MOTION to Dismiss for Lack of Jurisdiction and for Failure to State a Claim, 11
                              MOTION to Dismiss for Lack of Jurisdiction and/or Failure to State a Claim on which
                              Relief Can be Granted and, Alternatively.for La.ck of Personal Jurisdiction filed by
                              Jonathan Mullane. (Geraldino-Karasek, Clarilde) (Additional attachment(s) added on
                              4/16/2019: # l Exhibit A) (Lara, Miguel). Modified on 4/16/2019 to add Exhibit A that
                              was previously docketed at ECF. 86, at request of plaintiff through phone call on 4/16.
                              (Lara, Miguel). (Entered: 04/15/2019)
  04/12/2019               ~     PLAINTIFF'S RENEWED MOTION for Limited Discovery or in the Alternative for a
                                 Judicial Finding by Jonathan Mullane. (Geraldino-Karasek, Clarilde) . (Entered:
                                 04/15/2019)
  04/23/2019               n      Assented to MOTION for Extension of Time to May 3, 2019 to File Response/Reply as
                                  to ,86 MOTION for Leave to File Renewed Motion/or limited Discovery or in the
                                  Alternative for a Judicial Finding by The United States of America.(Morgan,
                                  Christopher) (Entered: 04/23/2019)
  04/24/2019               88 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered granting .81
                              Defendants' Assented to Motion for Extension of Time to File Response/Reply re B2
                              Plaintiff's Renewed Motion for Limited Discovery. Responses due by 5/3/2019.
                              (Dambrosio, Jolyne) (Entered: 04/24/2019)
  05/03/2019               .82 Assented to MOTION for Leave to File Reply in Support of Motion to Dismiss by
                               Federico A. Moreno. (Attachments: # l Exhibit 1 - Proposed Reply)(Morgan,
                                 Christopher) (Entered: 05/03/2019)
  05/03/2019               2il Assented to MOTION for Leave to File Reply in Support of Motion to Dismiss by Alison
                               W. Lehr. (Attachments: # l Exhibit 1 - Proposed Reply)(Morgan, Christopher) (Entered:
                               05/03/2019)
  05/03/2019              21 Assented to MOTION for Leave to File Reply in Support of Motion to Dismiss by The
                             United States of America. (Attachments:# l Exhibit 1 - Proposed Reply)(Morgan,
                             Christopher) (Entered: 05/03/2019)
  0S/03/2019              22 Opposition re .86 MOTION for Leave to File Renewed Motion/or Limited Discovery or
https:l/ecf'.mad.uscourts.gov/cgi-bin/DktRpt.pl?l4849J407751612·L..L0-J                                                    9/18
       Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 62 of 186
5/12/2021

                                     in the Alternative for a Judicial Finding filed by The United States of America. (Morgan,
                                     Christopher) (Entered: 05/03/2019)
   05/06/2019                 93 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered granting .82 , 20 & 91
                                 Defendants' Motions for Leave to File Replies. Counsel should now file the documents
                                 for which leave to file has been granted in accordance with the CM/ECF Administrative
                                 Procedures. Counsel must include - Leave to file granted on (date of order)- in the caption
                                 of the documents. (Dambrosio, Jolyne) (Entered: 05/06/2019)
   05/06/2019                 ~      REPLY to Response to 68. MOTION to Dismiss for Lack of Jurisdiction and for Failure
                                     to State a Claim (Leave to File Granted May 6, 2019) filed by The United States of
                                     America. (Morgan, Christopher) (Entered: 05/06/2019)
   05/06/2019                 2S. REPLY to Response to~ MOTION TO DISMISS FOR FAILURE TO STATE A
                                     CLAIM or, Alternatively, to Dismiss for lo.ck of Personal Jurisdiction (Leave to File
                                     Granted May 6, 2019) filed by Alison W. Lehr. (Morgan, Christopher) (Entered:
                                     05/06/2019)
   05/06/2019                 26 REPLY to Response to 11 MOTION to Dismiss for Lack of Jurisdiction and/or Failure
                                     to State a Claim on which Relief Can be Granted and, Alternatively,for Lack of Personal
                                     Jurisdiction (Leave to File Granted May 6, 2019) filed by Federico A. Moreno.
                                     (Attachments:# l Exhibit A)(Morgan, Christopher) (Entered: 05/06/2019)
   05/06/2019                 '11 MOTION to Disqualify Counsel of Record for Defendants Federico A. Moreno and
                                     Alison W. Lehr Pursuant to 28 C.F.R. S0.1S(b) by Jonathan Mullane.(Lara, Miguel)
                                     (Entered: 0S/07/2019)
   05/06/2019                 2B. Objection and Cross-Motion to Strike ECF 2Q -1 and ECF 21-1 in part for failure to
                                     Comply with L.R. 83.6.l(a) and Incorporated Memorandum of Law by Jonathan
                                     Mullane. (Attachments:# l Exhibit)(Lara, Miguel) (Entered: 05/07/2019)
   05/07/2019                 99 Electronic Clerk's Notes for proceedings held before Magistrate Judge Judith G.
                                 Dein:case called; Motion Hearing held on 5/7/2019 re~ MOTION TO DISMISS FOR
                                 FAILURE TO STATE A CLAIM or, Alternatively, to Dismiss for Lack of Personal
                                 Jurisdiction filed by Alison W. Lehr, .86 MOTION for Leave to File filed by Jonathan
                                 Mullane, 65. MOTION to Substitute Party under the Westfall Act filed by The United
                                 States of America, 68. MOTION to Dismiss for Lack of Jurisdiction and/or Failure to
                                 State a Claim filed by The United States of America, 11 MOTION to Dismiss for Lack of
                                 Jurisdiction and/or Failure to State a Claim on which Relief Can be Granted and,
                                 Alternatively,for La.ck of Personal Jurisdiction filed by Federico A. Moreno. USMJ Dein
                                 hears arguments from counsel and Pro Se Plaintiff and takes motions under advisement.
                                 (Court Reporter: Digital Recording.) To order a copy of this Digital Recording, please go
                                 to bnp;//www.mad,uscourts,gov/attomey.sLMagistrate-Audio,htm . For a transcript of this
                                 proceeding, contact Deborah Scalfani by email at deborah_scalfani@mad.uscourts.gov.
                                 (Attorneys present: Pro Se Mullane, Morgan and Dickison) (Quinn, Thomas) Modified on
                                 5/17/2019 (Quinn, Thomas). (Entered: 05/08/2019)
   05/21/2019               .100 Opposition re 21. MOTION to Disqualify Counsel filed by Alison W. Lehr, Federico A.
                                     Moreno, The United States of America. (Morgan, Christopher) (Entered: 05/21/2019)
  05/21/2019                .lQl Opposition re 28. MOTION to Strike filed by Alison W. Lehr, The United States of
                                 America. (Morgan, Christopher) (Entered: 05/21/2019)
  05/23/2019                .l.Ql    MOTION for Leave to Conduct Discovery Limited to the Issue of Personal Jurisdiction,
                                     and Incorporated Memorandum of Law by Jonathan Mullane. (Attachments: # l Exhibit)
                                     (Lara, Miguel) (Entered: 05/24/2019)
  05/24/2019                102 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered denying 28. Plaintiff's
hu...,,JJ,.,.rma,I 11orn11r1c envlrel.hlntnlctRnr.nl?l41t4Q14077~1611-1. I 0-1                                               10/18
S/12/2021
     Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 63 of 186
                                 Motion to Strike. The court will consider the pleadings filed in connection with the
                                 Motion (Docket Nos. 98, 101) as supplemental memoranda in connection with the
                                 pending motions to dismiss. (Dambrosio, Jolyne) (Entered: 05/24/2019)
   05/31/2019            1M MOTION for Leave to Amend and Incorporated Memorandum of Law by Jonathan
                            Mullane. (Attachments:# l Proposed Third Amended Complaint) (Lara, Miguel)
                                 (Entered: 05/31/2019)
  06/04/2019             .lQS. Assented to MOTION for Extension of Time to File Response/Reply as to .lQl MOTION
                                 for Leave to File, 104 MOTION for Leave to File by Alison W. Lehr, Federico A.
                                 Moreno, The United States of America.(Morgan, Christopher) (Entered: 06/04/2019)
  06/05/2019             ~       Opposition re J.QJ. MOTION for Leave to File filed by Breaking Media, Inc., Elie Mystal.
                                 (Dickison, John) (Entered: 06/05/2019)
  06/05/2019             107 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered granting~
                             Defendants' Assented to Motion for Extension of Time. Defendants' Opposition to .llll
                             Plaintiff's Motion re Discovery due 6/14/19. Defendants' Opposition to~ Plaintiff's
                             Motion to Amend due 6/28/2019. (Dambrosio, Jolyne) (Entered: 06/05/2019)
  06/13/2019             .lQ8. Second Motion for Judicial Notice and Incorporated Memorandum of Law by Jonathan
                                 Mullane. (Attachments:# l Exhibit)(Lara, Miguel) (Entered: 06/13/2019)
  06/14/2019            .lD2 Opposition re .Im MOTION for Leave to File filed by Alison W. Lehr, Federico A.
                                 Moreno, The United States of America. (Morgan, Christopher) (Entered: 06/14/2019)
  06/14/2019             .llil Opposition re .UM: MOTION for Leave to File filed by Breaking Media, Inc., Elie Mystal.
                                 (Dickison, John) (Entered: 06/14/2019)
  06/21/2019             ill Magistrate Judge Judith G. Dein: MEMORANDUM OF DECISION AND ORDER
                             denying 21 Plaintiff's Motion to Disqualify Counsel of Record for Defendants Federico
                                 A. Moreno and Alison W. Lehr. (Dambrosio, Jolyne) (Entered: 06/21/2019)
  06/26/2019             ill Opposition re .lQS. MOTION Second Motion for Judicial Notice and Incorporated
                                 Memorandum of Law filed by Breaking Media, Inc., Elie Mystal. (Slean, Brendan)
                                 (Entered: 06/26/2019)
  06/26/2019             ill. Opposition re lila MOTION Second Motion for Judicial Notice and Incorporated
                                 Memorandum of Law filed by Alison W. Lehr, Federico A. Moreno, The United States of
                                 America. (Morgan, Christopher) (Entered: 06/26/2019)
  06/28/2019             ill Opposition re liM MOTION for Leave to File filed by Alison W. Lehr, Federico A.
                                 Moreno, The United States of America. (Morgan, Christopher) (Entered: 06/28/2019)
  07/08/2019             115 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered denying without
                             prejudice 1Q8. Plaintiff's Second Motion for Judicial Notice. The pleadings on the pending
                             motions are closed, and the plaintiff has not established any basis to reopen them.
                             Moreover, the case law and articles cited by the plaintiff do not relate directly to the
                             issues presently before the court. (Dambrosio,Jolyne) (Entered: 07/08/2019)
  07/08/2019             ll6 Magistrate Judge Judith G. Dein: ELECTRONIC ORDER entered regarding ..liM:
                             Plaintiff's Motion for Leave to Amend Complaint. In light of the fact that the defendants
                             have opposed the Motion on the grounds of futility, the court will rule on the Motion to
                             Amend in connection with its ruling on the pending Motions to Dismiss. (Dambrosio,
                             Jolyne) (Entered: 07/08/2019)
  07/11/2019            ill MOTION for Reconsideration re 115 Order on Motion for Judicial Notice, by Jonathan
                                 Mullane.(Lara, Miguel) (Entered: 07/11/2019)
  07/23/2019            ill Opposition re ill MOTION for Reconsideration re 115 Order on Motion for
https://ecf.mad.uscourlS.gov/cgi-bin/DktRpt.pl?l484914077Sl612-L_I_0-1                                                  11/18
        Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 64 of 186
5/12/2021
                                        Miscellaneous Relief, filed by Alison W. Lehr, Federico A. Moreno, The United States of
                                        America. (Morgan, Christopher) (Entered: 07/23/2019)
   07/25/2019                112 Opposition re .ll1 MOTION for Reconsideration re 115 Order on Motion for
                                        Miscellaneous Relief, filed by Breaking Media, Inc., Elie Mystal. (Slean, Brendan)
                                        (Entered: 07/25/2019)
   08/13/2019                 llQ Magistrate Judge Judith G. Dein: ORDER entered. REPORT AND
                                  RECOMMENDATIONS re 12 Plaintiff's Combined Verified Motion to Strike and Cross
                                  Motion to Re-Substitute, 21 & fill Defendants Breaking Media, Inc. and Elie Mystal's
                                  Motion to Dismiss, SB. Plaintiff's Verified Motion re Service of Process, 65, The United
                                  States' Motion to Substitute, 68, The United States' Motion to Dismiss, 71 The Hon.
                                  Federico A. Moreno's Motion to Dismiss, '.M Assistant U.S. Attorney Alison W. Lehr'
                                  Motion to Dismiss, B2 & lQl Plaintiff's Motions re Discovery, liM: Plaintiffs Motion for
                                  Leave to Amend Complaint, and ll1 Plaintiff's Motion for Reconsideration of the Order
                                  Denying Plaintiff's Second Motion for Judicial Notice. Objections to R&R due by
                                  8/30/2019. (Dambrosio, Jolyne) (Entered: 08/13/2019)
   08/19/2019                 ill MOTION for Leave to File Excess Pages by Jonathan Mullane.(Lara, Miguel) (Entered:
                                        08/20/2019)
   08/20/2019                 122 Chief Judge Patti B. Saris: ELECTRONIC ORDER entered granting ill Motion for
                                  Leave to File Document ; Counsel using the Electronic Case Filing System should now
                                  file the document for which leave to file has been granted in accordance with the
                                  CM/ECF Administrative Procedures. Counsel must include - Leave to file granted on
                                  (date of order)- in the caption of the document. (Lara, Miguel) (Entered: 08/20/2019)
   08/20/2019                 123 Copy re 122 Order on Motion for Leave to File, mailed to Jonathan Mullane on 8/20/20.
                                  (Lara, Miguel) (Entered: 08/20/2019)
   08/29/2019                 ill: MOTION for Leave to file electronically Pro Se by Jonathan Mullane.(Lara, Miguel)
                                        (Entered: 08/29/2019)
   08/30/2019                 .w        OBJECTION to .120 Report and Recommendations filed by Jonathan Mullane .
                                        (Attachments:# l Exhibit A,# 2 Exhibit B, # .l Exhibit C, #~Exhibit D, #~Exhibit E, #
                                        2 Exhibit F)(Lara, Miguel) (Entered: 09/03/2019)
   09/03/2019                 126 Chief Judge Patti B. Saris: ORDER entered granting~ Motion for leave to
                                        electronically file Pro Se.

                                        The court grants permission on the condition that the plaintiff satisfies all applicable
                                        training and other requirements for pro se litigants as stated in the CM/ECF
                                        Administrative Procedures, Page 5. The plaintiff is directed to complete the registration
                                        form accessible at https://public.mad.uscourts.gov/ecfreg.html

                                        (Lara, Miguel) (Entered: 09/04/2019)
   09/04/2019                 127 Copy re 126 Order on Motion for leave to electronically file Pro Se, mailed to Jonathan
                                  Mullane on 9/4/19. (Lara, Miguel) (Entered: 09/04/2019)
   09/09/2019                 m         MOTION for Extension of Time to October 1, 2019 to File Response/Reply as to lli
                                        Objection to Report and Recommendations by Breaking Media, Inc., Elie Mystal.(Slean,
                                        Brendan) (Entered: 09/09/2019)
   09/09/2019                 .u2 Assented to MOTION for Extension of Time to October 1, 2019 to File Response/Reply
                                  as to l2S. Objection to Report and Recommendations by Alison W. Lehr, Federico A.
                                        Moreno, The United States of America.(Morgan, Christopher) (Entered: 09/09/2019)
   09/10/2019                 llil Chief Judge Patti B. Saris: ORDER entered re 1.22 Motion for Extension of Time to File
hllnc· /1..,,f mArl nor.nnrt• onv/r.oi-hin/OktRnt.nl ?I 4'149140775 I I\ 12-1. I 0-1                                                12/18
5/12/2021       Case 1:19-cv-12379-DJ&Eeoaat~lwts-Milariid:l&'g6{2l712titage
     Case 1:20-cv-21339-AKK    Document 73 Entered on FLSD Docket 06/11/202114Page of 88 65 of 186
                      Response/Reply re .l2Q REPORT AND RECOMMENDATIONS. "An extension is
                      allowed until 9/27/19." (Lara, Miguel) (Entered: 09/10/2019)
  09/10/2019             ill Chief Judge Patti B. Saris: ORDER entered re .128. Motion for Extension of Time to File
                                 Response/Reply re .l2Q REPORT AND RECOMMENDATIONS. "Allowed until
                                 9/27/19." (Lara, Miguel) (Entered: 09/10/2019)
  09/10/2019             ill Mail Returned as Undeliverable. Mail sent to Jonathan Mullane. (Lara, Miguel) (Entered:
                                 09/10/2019)
  09/13/2019             133 ELECTRONIC NOTICE Setting Hearing on Pending Motions. Hearing set for
                             9/30/201910:30 AM in Courtroom 19 before Chief Judge Patti B. Saris. (Lara,
                             Miguel) (Entered: 09/13/2019)
  09Jtti/20 Mi)          ill: Chief Judge Patti B. Saris: ORDER ON REPORT AND RECOMMENDATIONS
                                 entered.

                                 The motion$'to 4ismiss brought by AUSA khr a.n:4) udge M9,reno. (Dkt. Nos .11 and 74 )
                                 based on lack of personal jurisdiction are ALLQWilD; The plaintiff's motion for service
                                 of process and associated costs (Dkt. No. S.S.) and the plaintiff's motion for leave to
                                 amend (Dkt. No. liM) are DENIED. The United States' motion to dismiss (Dkt. No. 68 ),
                                 the United States' motion to substitute (Dkt. No. 2S, ), the plaintiff's motion to strike the
                                 United States' filings and cross-motion to re-substitute (Dkt. No. 12 ), the plaintiffs
                                 motion for discovery on the scope of employment (Dkt. No . .8,6 ), and the plaintiffs
                                 motion for reconsideration (Dkt. No. ill ) are MOOT.

                                 The Court will hold a hearing on Breaking Media, Inc. and Elie Mystal's motions to
                                 dismiss the plaintiff's First and Second Amended Complaint (0kt. Nos. 21 and 1ill) with
                                 respect to personal jurisdiction, as well as plaintifrs "Motion for Leave to Conduct
                                 Discovery Limited to the Issue of Personal Jurisdiction, and Incorporated Memorandum
                                 of Law" (0kt. No . .l.Ql) as pertains to Defendants Breaking Media, Inc. and Elie Mystal.

                                 SO ORDERED.

                                 (Attachments:# 1 Report and Recommendations)(Lara, Miguel) (Entered: 09/16/2019)
  09/16/2019             135 AMENDED ELECTRONIC NOTICE Setting Hearing on 1Ql MOTION for Leave to
                             File, .8Q MOTION to Dismiss, and 21 MOTION to Dismiss. Motion Hearing to go
                             forward on 9/30/2019 10:30 AM in Courtroom 19 before Chief Judge Patti B. Saris.
                             (Lara, Miguel) (Entered: 09/16/2019)
  09/16/2019             136 SECOND AMENDED ELECTRONIC NOTICE RESETIING HEARING on re I03
                             MOTION for Leave to File,.8Q MOTION to Dismiss, and 21 MOTION to Dismiss.
                             Motion Hearing reset for 10/1/2019 10:00 AM in Courtroom 19 before Chief Judge Patti
                             B. Saris. Please mark your calendars accordingly. (Lara, Miguel) (Entered: 09/16/2019)
  09/16/2019            m        NOTICE of Appearance by E. Peter Mullane on behalf of E. Peter Mullane. (Lara,
                                 Miguel) (Entered: 09/17/2019)
  ~116/2&1~             Wf1wMOTJON td~'fh1l,ttieneby E. Peter Mufllffie. (Attachments: # 1 Proposed Complaint in
                                 Intervention,# 2 Exhibit A,# J. Exhibit B, #~Exhibit C, # i Exhibit D, # 2 Exhibit E, # 7.
                                 Exhibit F)(Lara, Miguel) (Entered: 09/17/2019)



  ggn
  .     -
  09/17/2019            ll2 Proposed Memorandum of Law in Support of Motion to Intervene submitted by E. Peter
                            Mullane. (Attachments:# 1 Exhibits)(Lara, Miguel) (Entered: 09/17/2019)
      · ·,. ·l9'i,:,.,,.rr ;Jl(l:> Mbi:'ION fdr ~t>,nsiderationre ~cOrder'on "Rep~rt:cand'R~merrctations bf
                                 Jonathan Mulhinei(Laril,{Miguel) (Additional attachment(s) added on 9/17/2019: # l
https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?l48491407751612-L_I_0-I                                                     13/18
       Case
S/1212021       1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 66 of 186
                                   Exhibit) (Lara, Miguel). (Entered: 09/17/2019)
  09/17/2019              ill MOTION to Strike 21 MOTION to Dismiss &l MOTION to Dismiss for Lack of
                              Jurisdiction by Jonathan Mullane. (Attachments:# 1 Exhibit)(Lara, Miguel) (Entered:
                                   09/17/2019)
  09/17/2019              1.42 MOTION for Spoliation Sanctions and for an Entry of Default Against Defendants
                               Breaking Media and Mystal by Jonathan Mullane. (Attachments: # 1 Exhibit)(Lara,
                                   Miguel) (Additional attachment(s) added on 9/19/2019, Plaintiff inadvertently left out 2
                                   exhibits in original filing, NEF Regenerated:# 2 Exhibit B, # l Exhibit C) (Lara, Miguel).
                                   (Entered: 09/17/2019)
  09/17/2019              ill. THIRD MOTION for Judicial Notice by Jonathan Mullane. (Attachments:# l Exhibit)
                                   (Lara, Miguel) (Entered: 09/17/2019)
  09/17/2019              ~        MOTION for Leave to Submit Supplemental Authorities in Support of his Objections to
                                   the Report and Recommendation by Jonathan Mullane. (Attachments:# l Exhibit)(Lara,
                                   Miguel) (Entered: 09/17/2019)
  09/17/2019              :Ht :M.~wlPlli fC>t; Pti,•t Appealabte1Otd.- PidllUllil"itlii:i:ld;li:GiWP;~), oriin thh' alternative,
                                   fpr . G1rtiff•tion~"q.n~u*Q.tS iU.LG~ -.~ ·•·~~bt,fo,r ~rom.~ate~plfeal to the United
                                                                             1



                                   ,llate~;,aot¥t <>f ,pp9l~ ~r thei,,first,,Circi'it 1ij:;,!J"athmit Mull.ane!fLara, Miguel)
                                                                                 1



                                   (Entered: 09/17/2019)
  09/18/2019              HQ Chief Judge Patti B. Saris: ORDER entered re 21 Motion to Dismiss Plaintiff Jonathan
                             Mullane's Verified First Amended Complaint.

                                   Breaking Media, Inc. and Elie Mystal's motion to dismiss the plaintiff's First Amended
                                   Complaint (Dkt. No. 21 ) is MOOT. The Court will hold a hearing on Breaking Media,
                                   Inc. and Elie Mystal's motion to dismiss the plaintiff's Second Amended Complaint (Dkt.
                                   No . .fill) with respect to personal jurisdiction, as well as plaintiff's "Motion for Leave to
                                   Conduct Discovery Limited to the Issue of Personal Jurisdiction, and Incorporated
                                   Memorandum of Law" (Dkt. No . .!ill) as pertains to defendants Breaking Media, Inc.
                                   and Elie Mystal.

                                   SO ORDERED.

                                   (Lara, Miguel) (Entered: 09/18/2019)
  09/18/2019              147 ***HEARING SCHEDULED FOR 10/1/19 TO GO FORWARD ON !OJ MOTION
                              for Leave to File and fill MOTION to Dismiss ONLY*** (Lara, Miguel) (Entered:
                              09/18/2019)
  09/26/2019              Ma Assented to MOTION for Extension of Time to October 15, 2019 to File Response/Reply
                             as to li.S. MOTION for Order,~ MOTION for Reconsideration re~ Order on Report
                                   and Recommendations,,,,,, Order on Motion for Miscellaneous Relief,,,,,, Order on
                                   Motion to Substitute Party,,,,,, Order on Motion to Dismiss/Lack of Jurisdiction,,,,,,,,,,,,
                                   Order on Motion to Dism,lli MOTION to Intervene by Alison W. Lehr, Federico A.
                                   Moreno, The United States of America.(Morgan, Christopher) (Entered: 09/26/2019)
  09/26/2019              li2 REPLY TO OBJECTION to UQ Report and Recommendations filed by Breaking Media,
                                   Inc., Elie Mystal. (Dickison, John) (Entered: 09/26/2019)
   10/01/2019             150 Electronic Clerk's Notes for proceedings held before Chief Judge Patti B. Saris: Status
                              Conference held on 10/1/2019 ... .All matters taken under advisement, see transcript for
                              further details. (Court Reporter: Lee Marzilli at leemarz@aol.com.) (Molloy, Maryellen)
                              (Entered: 10/01/2019)
   10/01/2019             ill Opposition re ill MOTION for Sanctions filed by Breaking Media, Inc., Elie Mystal.
httns://ecf.mad.uscourts.eov/cei-bin/DktRot.017148491407751612-L. I __0- I                                                        14118
      Case
 5/12/2021          Case 1:19-cv-12379-D~EElotml~Dsdts
              1:20-cv-21339-AKK    Document 73 Entered on FLSD   -Mi~Docket
                                                                      tOfilQ11fil112dRage of 8867 of 186
                                                                             06/11/202116Page
                          (Dickison, John) (Entered: 10/01/2019)                                                               ,_

    10/01/2019            ill Opposition re ill MOTION to Strike 21 MOTION to Dismiss MOTION to Dismiss for
                                  Lack of Jurisdiction MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM , 80
                                  MOTION to Dismiss for Lack of Jurisdiction MOTION TO DISMISS FOR FAILURE
                                  TO filed by Breaking Media, Inc., Elie Mystal. (Dickison, John) (Entered: 10/01/2019)
   10/01/2019             ill Opposition re ll8. MOTION to Intervene filed by Breaking Media, Inc., Elie Mystal.
                              (Attachments:# l Exhibit A,# 2 Exhibit B, # l Exhibit C)(Dickison, John) (Entered:
                                   10/01/2019)
   10/01/2019             lli Opposition re™ MOTION for Leave to File Supplemental Authorities filed by Breaking
                                   Media, Inc., Elie Mystal. (Dickison, John) (Entered: 10/01/2019)
   10/01/2019             155 Opposition re 143 MOTION/or Judicial Notice filed by Breaking Media, Inc., Elie
                              Mystal. (Dickison, John) (Entered: 10/01/2019)
   10/01/2019             li2 RESPONSE to Motion re 145 MOTION for Order The Government Defendants'
                                  Statement of Non-Opposition to Entry of Final Judgment as to Them Pursuant to Fed. R.
                                  Civ. P. 54(b) filed by Alison W. Lehr, Federico A. Moreno, The United States of America.
                                  (Weida, Jason) (Entered: 10/01/2019)
   10/03/2019             ill MOTION for Leave to File Supplemental Authorities re: Motions to Dismiss [ECF 80]
                              by Jonathan Mullane. (Attachments: # l Exhibit A-D)(Mullane, Jonathan) (Attachment           1
                                  replaced on 10/9/2019, incorrect exhibit originally submitted, NEF regenerated) (Lara,
                                  Miguel). (Entered: 10/03/2019)
   10/08/2019             158     First MOTION for Leave to File Reply to Opposition to Intervene by E. Peter Mullane.
                                  (Attachments:# l Exhibit Proposed Reply)(Mullane, E. Peter) (Entered: 10/08/2019)
                                                                                                                                    I
   10/21/2019            ill Transcript of Motion Hearing held on October 1, 2019, before Chief Judge Patti B. Saris.               i
                                  The Transcript may be purchased through the Court Reporter, viewed at the public
                                  terminal, or viewed through PACER after it is released. Court Reporter Name and
                                  Contact Information: Lee Marzilli at leemarz@aol.com Redaction Request due
                                  11/12/2019. Redacted Transcript Deadline set for 11/21/2019. Release of Transcript
                                  Restriction set for 1/21/2020. (Scalfani, Deborah) (Entered: 10/21/2019)                          I
   10/21/2019             160 NOTICE is hereby given that an official transcript of a proceeding has been filed by the
                              court reporter in the above-captioned matter. Counsel are referred to the Court's
                              Transcript Redaction Policy, available on the court website at
                              http://www.mad.uscourts.gov/attomey..s.lgeneral-info.htm (Scalfani, Deborah) (Entered:
                              10/21/2019)
   10/30/2019             161     First MOTION for Leave to File Supplemental Authority by E. Peter Mullane.
                                  (Attachments: # l Exhibit Supplemental Authority)(Mullane, E. Peter) (Entered:
                                  I 0/30/2019)
   l l/06/2019           122 MOTION for Leave to File Supplement to Motion/or Reconsideration [ECF 140] by
                             Jonathan Mullane. (Attachments: # 1 Exhibit A)(Mullane, Jonathan) (Entered:
                                  11/06/2019)
   12/30/2019            l2l NOTICE by E. Peter Mullane Related Proceeding (Mullane, E. Peter) (Entered:
                                  12/30/2019)
  01/06/2020             .IM Judge Patti B. Saris: MEMORANDUM AND ORDER entered.
                                 Defendants' motion to dismiss (Docket No. fill) is ALLOWED and Plaintiffs remaining
                                 motions (Docket Nos . .lQJ. , liQ , ill , ill , ill , ~ . ill , ill , 122) are rendered

hnos://ecf.mad.uscourts.eov/cei-bin/DktRot.ol? I 48491407751612-L I 0-1                                                    15/18
       Case
5/12/2021       1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 68 of 186
                                 MOOT.:t!ete·m~tifit11:slf·lmmil1,at~~;5;~~~,Ml!ltlll~.~-•rtQ:Uttemention in this
                                 ~ase (L>oekietl'1~:0s,+fif.m& . . .Ja.L,~sare fli~o ~~d~ M001lt:
                                                                            ''   ,   ,   'I"",   ,,,,,,,




                                 (Lara, Miguel) (Entered: 01/06/2020)
  01/06/2020             165 Judge Patti 8. Saris: ELECTRONIC ORDER entered finding as moot~ Motion for
                             Extension of Time to File Response/Reply. (Lara, Miguel) (Entered: 01/06/2020)
  01/06/2020             166 Case no longer referred to Magistrate Judge Judith G. Dein. (Lara, Miguel) (Entered:
                             01/06/2020)
  01/06/2020            lfil     Judge Patti B. Saris: ORDER DISMISSING CASE entered. (Lara, Miguel) (Entered:
                                 01/06/2020)
  01/06/2020             168 Copy re        ™
                                         Memorandum & ORDER, .lfil Order Dismissing Case mailed to Jonathan
                             Mullane on 1/6/2020. (Lara, Miguel) (Entered: 01/06/2020)
  01/06/2020            122      NOTICE OF APPEAL as to IM Memorandum & ORDER, .lfil Order Dismissing Case
                                 by Jonathan Mullane NOTICE TO COUNSEL: A Transcript Report/Order Form, which
                                 can be downloaded from the First Circuit Court of Appeals web site at
                                 hnp;//www.cal ,uscourts.gQY MUST be completed and submitted to the Court of AppeaJs.
                                 Counsel shall register for a First Circuit CM/ECF Appellate Filer Account at
                                 httrulLDBm~Psc,uscourts,goy/cmecf. Counsel shall also review the First Circuit
                                 ~uirements for electronic filing by visiting the CM/ECF Information section at
                                 http://www.cal.uscourts.gov/cmecf. US District Court Clerk to deliver official
                                 record to Court of Appeals by 1/27/2020. (Mullane, Jonathan) (Entered: 01/06/2020)
  01/07/2020            .11il NOTICE OF APPEAL as to 1M Memorandum & ORDER, lfil Order Dismissing Case,
                                 ~    Order on Report and Recommendations,,.,,, Order on Motion for Miscellaneous
                                 Relief,,.,,, Order on Motion to Substitute Party,,,,,, Order on Motion to Dismiss/Lack of
                                 Jurisdiction,,,,,,,,,,,, Order on Motion to Dismiss for Failure to State a Claim,,,,,, Order on
                                 Motion for Leave to File,,,,,,,.,,,. Order on Motion for Reconsideration,,,..,,,,,,, Order on
                                 Motion to Strike,,,.,,,,,,, by Jonathan Mullane NOTICE TO COUNSEL: A Transcript
                                 Report/Order Form, which can be downloaded from the First Circuit Court of Appeals
                                 web site at bnp://www.cal .uscourts,gQY MUST be completed and submitted to the Court
                                 of Appeals. Counsel shall register for a First Circuit CM/ECF Appellate Filer
                                 Account at b.UrulLimca:~Psc.uscourts.gov/cmecf. Counsel shall also review the First
                                 Circuit requirements for electronic filing by visiting the CM/ECF Information
                                 section at bttp;//www.cal.uscourts.gov/cmecf. US District Court Clerk to deliver
                                 official record to Court of Appeals by l/27/2020. (Mullane, Jonathan) (Entered:
                                 01/07/2020)
  01/08/2020            ill Certified and Transmitted Abbreviated Electronic Record on Appeal to US Court of
                            Appeals re 162 Notice of Appeal. (Paine, Matthew) (Entered: 01/08/2020)
  01/08/2020            m        Certified and Transmitted Abbreviated Electronic Record on Appeal to US Court of
                                 Appeals re .l1Q Notice of Appeal. (Paine, Matthew) (Entered: 01/08/2020)
  01/08/2020             173     USCA Case Number 20-1061 for 162 Notice of Appeal filed by Jonathan Mullane.
                                 (Paine, Matthew) (Entered: 01/08/2020)
  01/08/2020             174 USCA Case Number 20-1062 for .l1Q Notice of Appeal filed by Jonathan Mullane.
                             (Paine, Matthew) (Entered: 01/08/2020)
  01/10/2020             178     USCA Appeal Fees received $505.00 receipt number 1BST078173 re 162 Notice of
                                 AppeaJ, filed by Jonathan Mullane (Coppola, Katelyn) (Entered: 01/15/2020)
  01/11/2020            ill. Subsequent NOTICE OF APPEAL as to™ Memorandum & ORDER, lfil Order
                             Dismissing Case, IM Order on Report and Recommendations,,,,,, Order on Motion for
hnns://ecf.mad.uscnurts.env/cei-bin/DktRot.01?148491407751612-L I 0-1                                                          16/18
     Case
5/12/2021      1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 69 of 186
                                   Miscellaneous Relief,,,,,, Order on Motion to Substitute Party,,,,,, Order on Motion to
                                   Dismiss/Lack of Jurisdiction,,.,,,,,,,,, Order on Motion to Dismiss for Failure to State a
                                   Claim,,,,,, Order on Motion for ~J:Ye to File,,,,,,,,,,,, Order on Motion for
                                   Reconsideration,,,,,,,,,,,, Order on Motion to Strike,,,,,,,,,,, by Jonathan Mullane ( )
                                   NOTICE TO COUNSEL: A Transcript Report/Order Form, which can be downloaded
                                   from the First Circuit Court of Appeals web site at http://www,cal ,uscourts,gQY MUST
                                   be completed and submitted to the Court of Appeals. Counsel shall register for a First
                                   Circuit CM/ECF Appellate Filer Account at .btm;LL~psc,uscourts,gov/cmecf.
                                   Counsel shall also review the First Circuit requirements for electronic filing by
                                   visiting the CM/ECF Infonnation section at h.ttp;//www.cal.uscourts,gov/cmecf. US
                                   District Court Clerk to deliver official record to Court of Appeals by 1/31/2020.
                                   (Mullane, Jonathan) (Entered: 01/1V2020)
   01/13/2020             112 Certified and Transmitted Abbreviated Electronic Record on Appeal to US Court of
                                   Appeals re 175 Subsequent Notice of Appeal. (Paine, Matthew) (Entered: 01/13/2020)
   01/15/2020              177      USCA Case Number 20-1080 for ill Subsequent Notice of Appeal filed by Jonathan
                                    Mullane. (Paine, Matthew) (Entered: 01/15/2020)
   01/22/2020             112 MOTION Rule 62.1 Indicative Ruling as to Defendants Mystal and Breaking Media, Inc.
                              by Jonathan Mullane. (Attachments: # l Exhibit I (Proposed Motion),# 2 Exhibit l
                                   (Proposed Order))(Mullane, Jonathan) (Entered: 01/22/2020)
   Ol/2~~                 m        M'BTIO'N Rufe,,62. l Indicative Ruling asta Defendants Moreno, Lehr, and United States
                                                                1




                                   by Jottathan,.Mullane. (Attachments: # 1 Exhibit I (Proposed Motion),# 2. Exhibit 2
                                   (Proposed Order))(Mullane, Jonathan) (Entered: 01/22/2020)
   01123/20120            ill MOTIONRule 62.tfndioiitive Rulii,g,by;':B~:p~fer:MuUane. (Attachments:# l Exhibit I
                              (Proposed Motion),# 2 Exhibit 2 (Proposed Order))(Mullane, E. Peter) (Entered:
                                   01/23/2020)
   02/03/2020             m        Opposition re ll2 MOTION Rule 62.1 Indicative Ruling as ta Defendants Mystal and
                                   Breaking Media, Inc. filed by Breaking Media, Inc., Elie Mystal. (Dickison, John)
                                   (Entered: 02/03/2020)
   02/03/2020             .w.      Opposition re ill MOTION Rule 62.1 Indicative Ruling filed by Breaking Media, Inc.,
                                   Elie Mystal. (Dickison, John) (Entered: 02/03/2020)
   02/05/2020                          re .lfill MOTION Rule 62.1 Indicative Ruling as to Defendants Moreno, Lehr,
                          ™ Opposition
                            and United States filed by Alison W. Lehr, Federico A. Moreno, The United States of
                                   America. (Weida, Jason) (Entered: 02/05/2020)
   02/05/2020             ill Opposition re ill MOTION Rule 62.1 Indicative Ruling filed by Alison W. Lehr,
                                   Federico A. Moreno, The United States of America. (Weida, Jason) (Entered:
                                   02/05/2020)
  02/11/2020              18,Q MOTION to Supplement Record re .112 MOTION Rule 62.1 Indicative Ruling as to
                                   Defendants Mystal and Breaking Media, Inc. by Jonathan Mullane. (Attachments: # l
                                   Exhibit A,# 2. Exhibit 8, # l Exhibit C)(Mullane, Jonathan) (Entered: 02/11/2020)
  02/2512020              187 Opposition re 186 MOTION to Supplement Record re .112 MOTION Rule 62.1
                              Indicative Ruling as to Defendants Mystal and Breaking Media, Inc. filed by Breaking
                              Media, Inc., Elie Mystal. (Slean, Brendan) (Entered: 02/25/2020)
  03/31/2020              ill. Judge Patti B. Saris: ORDER entered.
                                   The motions requesting relief pursuant to Rule 62.l (Dkt. No . .112 ; Dkt. No I&! ; Dkt.
                                   No. ill ) are DENIED, The motion to supplement the record (Dkt. No . .li6 ) is
                                   DENIED,
https://ecf.mad.uscourt,.11ov/c11i•bin/Dk1Rpt.pl'1I48491407751612-L_ I_0-1                                                    17i18
5/12/2021
          Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 70 of 186
                                           SO ORDERED.

                                           (Lara, Miguel) (Entered: 03/31/2020)
    03/31/2020                    182 Subsequent NOTICE OF APPEAL as to 18.8. Order,, Terminate Motions, by Jonathan
                                          Mullane ( ) NOTICE TO COUNSEL: A Transcript Report/Order Form, which can be
                                          downloaded from the First Circuit Court of Appeals web site at
                                          h1tp;//www.ca1 ,uscourts,gID: MUST be completed and submitted to the Court of Appeals.
                                          Counsel shall register for a Fint Circuit CM/ECF Appellate Filer Account at
                                          ~~psc,uscourts,gov/cmecf. Counsel shall also review the First Circuit
                                          requirements for electronic filing by visiting the CM/ECF Information section at
                                          bttp;//www.cal,uscourts,gov/cmecf. US District Court Clerk to deliver official
                                          record to Court of Appeals by 4/20/2020. (Mullane, Jonathan) (Entered: 03/31/2020)
   04/01/2020                     120 Certified and Transmitted Abbreviated Electronic Record on Appeal to US Court of
                                      Appeals re ll2 Subsequent Notice of Appeal. (Paine, Matthew) (Entered: 04/01/2020)
   04/01/2020                      191 USCA Case Number 20-1390 for .182 Subsequent Notice of Appeal filed by Jonathan
                                       Mullane. (Paine, Matthew) (Entered: 04/01/2020)
   08/13/2020                      192 USCA Appeal Fees received$ 505 receipt number 1BST081302 re 182 Subsequent
                                       Notice of Appeal, filed by Jonathan Mullane (Firmin, Britney) (Entered: 08/13/2020)
   02/26/2021                     .l2l USCA Judgment as to 162 Notice of Appeal, filed by Jonathan Mullane, 182 Subsequent
                                          Notice of Appeal, filed by Jonathan Mullane,rzs. Subsequent Notice of Appeal, filed by
                                          Jonathan Mullane, .l1Jl Notice of Appeal, filed by Jonathan Mullane. AFFIRMED ...
                                          (Paine, Matthew) (Entered: 03/01/2021)
   04/20/2021                     ~       MANDATE of USCA as to 162 Notice of Appeal, filed by Jonathan Mullane, 182
                                          Subsequent Notice of Appeal, filed by Jonathan Mullane, l1S. Subsequent Notice of
                                          Appeal, filed by Jonathan Mullane, .l1Jl Notice of Appeal, filed by Jonathan Mullane.
                                          Appeal 182 , .l1Jl , .11S. , 162 Terminated (Paine, Matthew) (Entered: 04/21/2021)



                                              I                        PACER Service Center
                                              I                           'Iransaction Receipt
                                              I                              0S/12/2021 17:28:29

                                              ~R                llepmullane:2731784:0IICllent Code:
                                               ~=
                                               Fescription: l~ket Report
                                                                                       II== I
                                                                                            II
                                                                                                       l:18-cv-12618-
                                                                                                       PBS
                                               ~lllable
                                                  ages:         1116                   IICost=        lll.60            I




hnnc•//..,.r m11,I 11..-nnrtc   onv/r.oi-hin/nlttRnt.nl?IAM914077!U612-L I 0-1                                                    18/18
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered75-1  FiledDocket
                                             on FLSD    06/07/21  Page 20 Page
                                                              06/11/2021  of 88 71 of 186




                           EXHIBIT 8-1
Case 1:20-cv-21339-AKK   Document Document
          Case 1:19-cv-12379-DJC  73 Entered on FLSD
                                           75-1        Docket 06/11/2021
                                                 Filed 06/07/21  Page 21 ofPage
                                                                            88 72 of 186



    From:                 Wejnkfe. James (USAFLS)
    To:                   Greenberg. Benjamjn (USAFLS); Hummel Randy (USAFLS); Medgtjs, Marja (USAFLS): Afyarez, Mjchene
                          (USAFLS); Lehr, Alison (USAFLS): Rosen. Adrienne (USAFLS): Hampton. Cynthia (USAFLS): Vazguez. Lesnay
                          (LJSAFLS)
    Cc:                   Jacobus. Wendy CUSAFLS); vacela, Jacou;e <VSAfLS); Morgan, vanessa (USAFLS); faJardo Orshan. Ariana
                          CUSAfLS}
    Subject:              Reminder· Litigation Hold· Mullane v. United States, et. al., Case No.: l:18·cv·12618·PBS (D. Mass.)
    Date:                 Wednesday, October 2, 2019 4:56:58 PM
    Attachments:          MuHane,v,us,pE,134,0rrlecPlsrolssJng Alison Lebc et. al odf
                          MuHane,v.us.DE.145,Munane"s Mfor Boal Appealable Order from PE 131 Orrlec Qlsmlsslng Alison Lehr, et, al,odf
                          MuQane.y.us,pE.15§.Govt Response to MuHane"s Mfor final A12peaJable Order PE 145.oof

    Dear Colleagues


    While the Court in the D. Massachusetts has entered an Order Dismissing Allison Lehr and Judge
    Moreno (DE 134), Mr. Mullane has filed a Motion that indicates he will appeal that Order (DE 145).
    While the Government has filed a response (DE 156), the Court has not yet ruled.


    Accordingly, the Lit Hold Must remain in place. As such, in accordance with USAP 3-13.300.003, this
    is a reminder that the Litigation Hold in the above-referenced matter, SDFL-2014-002, regarding
    Jonathan Mullane remains in place. Employees of the USAO-FLS must continue to preserve "hard
    copy" documents and electronically stored information ("ESI") that may be potentially relevant to a
    claim or defense of a party, until receiving formal written notice of termination of the Litigation
    Hold.


    Thank you


    James


    James A. Weinkle
    Assistant United States Attorney
    Office of the United States Attorney
    Southern District of Florida
    99 N.E. 4th Street. Suite 300
    Miami, Florida 33132

    305.961.9290 (o)
    James.Weiokle@usdaj.gov
    The information transmitted is intended only for the person or entity to which it is addressed and
    may contain proprietary, business-confidential and/or privileged material. If you are not the
    intended recipient of this message you are hereby notified that any use, review, retransmission,
   dissemination, distribution, reproduction or any action taken in reliance upon this message is
   prohibited. If you received this in error, please immediately notify us by calling the sender at
   305.961-9290 and delete the material from any computer. Any views expressed in this message are
   those of the individual sender and may not necessarily reflect the views of the Department of
   Justice.




                                                                                                             EOUSA-2019-000468-03008
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered75-1  FiledDocket
                                             on FLSD    06/07/21  Page 22 Page
                                                              06/11/2021  of 88 73 of 186




                           EXHIBIT 8-2
Case 1:20-cv-21339-AKK   DocumentDocument
         Case 1:19-cv-12379-DJC   73 Entered on FLSD
                                          75-1         Docket 06/11/2021
                                                Filed 06/07/21  Page 23 ofPage
                                                                           88 74 of 186



    From:                                Wrnnklf?, ,.,mes (J/SAFl,Sl
    To:                                  Efliei;,on, Iazam CU5Al:LS); \cJm.AJi5Poi115AELS)
    Cc:                                  Hanmtnn Cynthia iUSAEI S): Carvj]jal, Odi,a lUSAFl,S); Alv;m,'1 Michl"llt! (USAF! i;): Varela, larguig [llSAfl S);
                                         t111romcl, Bao<lv (USficJ Sl
    Subject:                             Ut Hold • USAFLS~2oi9-001 • Mullane
    Attachments:                         Htdlaoc v, VS,PrxteJ Sfv:r:tr; o{i?JQ,2QJ9,od(
                                                            "'       . ';   •':,t<'<\·<'   _,.,.




    ,-...s an FYI iand this is NOT directly related toMu,ijpne's FOIA request), the abo\le.;;referenced Lit Hold I
    instituted remains in effect, I just checked the o~ Mas.s docket and the case is sd!l active ... A copy of
     the Docker Sheet i~ attached.
    James
    James A. Weinkle
    Assistant United States Attorney
    Office of the United States Attorney
    Southern District of Florida
    99 N.E. 4th Street, Suite 300
    Miami, Florida 33132
    305.961.9290 (o)
    James,Weiokle@1,1sdoj.,,&m!
    The information transmitted is intended only for the person or entity to which it is addressed and
    may contain proprietary, business-confidenlial and/or privileged material. If you are not the
    intended recipient of this message you are hereby notified that any use. review, .retransmission,
    dissemination, distribution, reproduction or any action taken in reliance upon this message is
    prc>hibited. If you received this in error, please immediately notify us by calling the sender at
    305.961-9290 and delete the material from ,iny computer. Any views expressed in this message are
    those of the individual sender and may not necessarily reflect the views of the Department of
    h:slice.
    From: Feliciano, Lazaro (USAFLS)
    Sent: Friday, Decemb~r 20; 201911:30 AM
    To: Lehr, Alison (USAFLS)
    Cc: Hampton, Cynthia (USAFLS); Carvajal, Odisa(USAFLS); Alvarez, Michelle (USAFLS); Weinkle,
    James (USAFLS); Varela, Jacquie (USAFLS); Hummel, Randy (USAFLS)
    Subject: RE: fOIA Litigation with J0nathariti!UUcJt1e
    Thank you Alison.
    l.iJZ     Felici,ino
    Administrative Officer
    U.S Attorney's Office
    Southern District of Florida
    lll)(vJ



                     ~' "(   " ,,,   '

    From: Lehr, Alison (USAFLS) <Al ebr@usa.do1.atJ~>
    Sent: Friday, December 20, 201911:17 AM
    To: Feliciano, Lazaro (USAFLS) <I Ft;iic:ia,-.n@11~~>: Hummel, Randy (USAFLS)
    <F H, H}Hn,:1@.il$ii.doj .go•L>
    Cc: Hampton, Cynthia (USAFLS) <('.ljamntornIDuf,a,rloi,BO't>; Carvajal, Odlsa (USAFLS)


                                                                                                                                 EOUSA-2019-000468•04030
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73 Entered75-1 FiledDocket
                                             on FLSD   06/07/21  Page 24 Page
                                                             06/11/2021  of 88 75 of 186




                           EXHIBIT 8-3
Case 1:20-cv-21339-AKK  Document Document
         Case 1:19-cv-12379-DJC  73 Entered on FLSD
                                          75-1        Docket 06/11/2021
                                                Filed 06/07/21  Page 25 ofPage
                                                                           88 76 of 186



    From:               WJ.>itf;I, laSQJI CVSI\MA)
    To:                 EcHdooo I az,,m (USAF( S)
    Cc::                Francis, Trida lUSAEO): carvatnf. QdJsa (USAF( Sl; t_larcrmaros, Ecan,;v:; (IJSAFI S); Hampton, CynlhliJ (IJSI\FJ S);
                        RauceD, Carias (I 1$AFl,S): Varda, Jacnufe OJSAFLS); larrihUs, Wcru;ty Cl 1$AEJ Sl
    Subject:            Ro: FOIA Litigation with Jonathan MuUaruJ
    Date:               Friday, December 20, 2019 6:25:48 PM


    Thanks

    Sent from my iPhone

    On .Dec ~O. 20;J·9, at~:24 PM, FeUcianQ, Lazaro (USAELS) <I Fdici;uJ.!.1"4.u$1,c;ll'.i,1J(~r> \.vrolc:


            Jason and Tricia, w~ do have a; F,1PlA 9r, record forJonatha.n Mullane.
            I have included Francys Marcenaros, F0IA Paralegal Specialist, for
            her to provide the status ofthe FOIAwe have processed, and any
            information or materials that were provided. Thank you. Laz

            La2 Feliciano
            Administrative Officer
            U.S Attorney's Office
            Southern District of Florida
            ltl)(t,)




            From: Fra'l"l~is, lricia•.{US~EQ) itl) (t>)
            Sent: Friday, December 20, 2019 3:io p'fi.r""                 .
            To: Weida, Jas<1n (USAMA) <}YYeidarrtlus,1.doi,go'!>
            Cc: Feliciano, Lazaro (USAFLS) <! Felkiaoo@u'ia rloj,R,Q\l>; Carvajal, Odlsa (USAFLS)
            <lli~arw,;a1@,1--a,1i<'ii,€.m!.>
            Subject: Ji;: FOIA Ll~tgatjon wlthJontthatiiiMt:1llane

            Jason.

            Good afternoon. I lost the draft that I \vas working on yesterday atrernoon. I reviewed
            .the CompJaint and prepared a draft again. My last aomact with SOFL was.yest,rclay
            afternoar:t1.when I spoke with Lazaro, who was going•.to c,fc, additlonaJ·. research10n thE!
            search/processing/release of .that sinste page ch::,cument I attac~ed t<:> yesterday's
            email. . However, here is a draft of EOUSA's response to the paragraphs that relate to
            EOUSA. If you ,ean \¥Or'k With it, ancf work with what• the fQlks provitle you from the
            district {fremwhst f'!It!an see h,our E-FOIAsystem, we did not proces$ that record;
            hence, it appears it was searched for and processed by them directly to the requesror),
            then yau may be able to h,a.ve a file-~eadyAnswer by 12/26. If you reach out to either
            Odisa or Lazaro, please copy me so that I can keep l.lp With the information they share


                                                                                                                 EOUSA-2019-000468-04048
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73 Entered75-1 FiledDocket
                                             on FLSD   06/07/21  Page 26 Page
                                                             06/11/2021  of 88 77 of 186




                          EXHIBIT 8-4
Case 1:20-cv-21339-AKK   DocumentDocument
         Case 1:19-cv-12379-DJC   73 Entered on FLSD
                                          75-1        Docket 06/11/2021
                                                Filed 06/07/21 Page 27 ofPage
                                                                          88 78 of 186



    From:                                           1.chr. Niau• lllM['l.S)
    'To:                                            \V<:i@, J.1sqfflUSAt,1A)
    Subject:                                        IU:: Privtleged &. Confidential
    l>c1te:                                         Monday, J~uary. ~•. 21l2Q .6: i2til Pf.I

    JdSUII·
    l'IM11k you for th,~ information. I feal as.if:f cari/shauld di:1.c;1ce ~jig! Manvtt1<1nks,ifor,~ur continuP.d
    effort'>.
    Happy new Yl'!ar, indeed!
    Alison
    •\fo,,,u \\'.I.du i :\!>:iis1:1111 I. :11i1::d SHII~.~ .·\lhllu~y: Snuthi:111 l)istricr 111' 1·1,,ruia
    99 N.E 41h Su·eer1 Sni1e 700 t.Mimni. FL 33132
    T:                                                Et (b)(6)
              "\ · ." .-1::z:.'%*'.' /,   '"lfFf\t, :'·;   (~:-.'WZ, i}'')iit.f;'~e;trc;'"~\'';j'1!"t.'-¼' · ·
    From: Weioa.Ja~on,(USAMA).<JWeida@usa.doj.gov>
    Sent: Monday, January 6,.202O.5:0SPM
    To: Lehr, Alison (USAFLS) <Alehr@usa.doj.gov>
    Subject: Privileged & Confidential
    Alison.


    I hope you enjoyed .the holidays. By wnl 9tupdaJe in ,t:be }rf;ulltiWf ll~J}tte~~jlO~f Jndlle Saris
    dislllissed' the reuiaini11g .claims against;,,the,1ll~di~,~efeudants. Now the entii·e cake bas be~m
    dismissed.




    I will let you know when l have more infom1ntio11.


    Happy New Yenr!


    Jason
    Sent from my iPhone




                                                                                                                 EOUSA-2019-000468·01629
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73 Entered75-1 FiledDocket
                                             on FLSD   06/07/21  Page 28 Page
                                                             06/11/2021  of 88 79 of 186




                          EXHIBIT C-1
Case 1:20-cv-21339-AKK   Document Document
          Case 1:19-cv-12379-DJC  73 Entered on FLSD
                                           75-1  Filed Docket 06/11/2021
                                                       06/07/21  Page 29 ofPage
                                                                            88 80 of 186



     Fro,t:           r.toJW1tats1 wa✓oaa,a,
    To:           ✓   J;J,tg,~cWl'
     Cc:              eenctano, Lazaro CUSAA,S); Verela, Jacgyie CUSAA.S)
    Subject:          FOIA Litigation with Jonathan Mullane
    Date:             Thursday, January 9, 2020 3:49:55 PM
    Importance:       High


    Hi Alison-
    Per our conversation, You are named as one of the defendants in Mr. Mullane' s lawsuit.. In
    order to ensure that there's no qu,~~tion,teg4tdingthe ~~·!orfecQ~t i$:tqe JiOl.A. mat.ter, its
    best that you are n9tpart of the search<pr9. . ,l~tfQlll' N-I>;t1ve, .emaJis, or·a.nY other,source
    needs to ·be searqh~~, w~ wlllJ1ave sori}eon se do tlutt for you~
    Likewise, we·would.ask the same for FAUSA Greenberg(?). Though he is not named in the
    other lawsuit, his name was mentioned in a Complaint.
    If you have any questions, feel free to call me or Carlos.
    Thank you


    --




                                                                                 EOUSA-2019-000468-01773
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                        Document 73  Entered75-1 FiledDocket
                                             on FLSD   06/07/21  Page 30 Page
                                                             06/11/2021  of 88 81 of 186




                          EXHIBIT C-2
Case 1:20-cv-21339-AKK  Document Document
         Case 1:19-cv-12379-DJC  73 Entered on FLSD
                                          75-1        Docket 06/11/2021
                                                Filed 06/07/21  Page 31 ofPage
                                                                           88 82 of 186



                     Jem'lm ,,,,., ON Sl
                     ""'· 4BIP" mseee
                     RE:
                    'l\laldaV, Februmy 12, 2019 4:59:34 PM

    HIAlfsonl
    If ok, I would rather come to you so I can see what you have.
    Thanks.
    Wendy
    From& Lelu', Alison (USAFLS)
    Sent: Tuesday, •eebrvary 12, 2019 1:11 PM
    To: Jacobus, Wendy (USAFLS)
    Subject: RE:
    HJ, Wendy.
    Ispoke with Connor Hackert yesterday and Iflm;in the process of ptherfns up mv notes. I believe I
    have all Mullan, emalls In c,ne location now.
    I can come to you at your convenience. Any time In the morning after 8 a.m.
    I need to shake loose some time to help set up for Evelyn's farewell.
    Alison
    From:Jacobus, Wendy (USAFts) <W,lacobtJs@usa,daf,BAY>
    sent: Tuesday, February 12, 2019 12:35 PM
    To: Lehr, Alison (USAFLS) <ALehr4Dup.dQl,pp
    Subject:
    HI Allsonl
    Would you be available to meet with me tomorroW morning so we can work on your request for
    representation? If you could • • r up anl(d~ QrftQte$.you havetbatwc,uld be helpful also.
    I am available all morning tomorrow- so whatever time works for you, works for me. WIii come to
    your office, If that Is easier for you,
    I spoke to James Welnlde who wlO be contacting you and others to place a lltlptlon hold.
    Thanks.
    Wendy




                                                                                  EOU8A-2019-000488-01191
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73  Entered75-1 FiledDocket
                                              on FLSD   06/07/21  Page 32 Page
                                                              06/11/2021  of 88 83 of 186




                           EXHIBIT D-1
Case 1:20-cv-21339-AKK   DocumentDocument
         Case 1:19-cv-12379-DJC  73 Entered on FLSD
                                          75-1        Docket 06/11/2021
                                                Filed 06/07/21  Page 33 ofPage
                                                                           88 84 of 186
           l'l'OIIII                &wflllL ra,tps AAi/\flSJ
           TlM                      l'tOO<tt, Dev NWD>
           Cn                       Mx:cmvP5, l"l'l1fl£'li ruw w
           S11bJ«.tl                fie: fOL\ Ud!)llliol\ "'illil JOIMdwl1• Hlllltlfte
           l)ntm                    w..h:,wl:.ty, lJWNY a,. 21)'Jtl 1':ll11Jt1 llM




           Cnrlos



           011 Jau S.., 2020, at 12:03 PM, F1~u.ci11. ·rricia (USAEO) ~ wrote;


                       Carle.is.,

                            l

                                                                     -·------·-----
                                                                                .        ---
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                        Document 73  Entered75-1 FiledDocket
                                             on FLSD   06/07/21  Page 34 Page
                                                             06/11/2021  of 88 85 of 186




                           EXHIBIT D-2
Case 1:20-cv-21339-AKK   Document Document
          Case 1:19-cv-12379-DJC  73 Entered on FLSD
                                           75-1  Filed Docket 06/11/2021
                                                       06/07/21  Page 35 ofPage
                                                                            88 86 of 186


    From:             Marcenaros. Ecaocvs CYSAELS}
    To:               USAfLS·ALL
    Subject:          In Re: Jonathan Mullane
    Date:             Wednesday,/!iili:iilt:;t~al0,J.atifl~19 PM


    A Freedom oflnfonnation Act (FOIA) request has been made for records regarding Jonathan
    Mullane.

    Records sou,iht: Any/all records in the possession of the USAO-Miami. Mr. Mullane was an
    intern in our office on 2018.

    Please contact me at the number listed below if you are in possession of any records, or if you
    have any questions

    Please do not destroy or purge any records related to Jonathan Mullane.

    Your prompt attention to this matter is greatly appreciated. Thank you.

    Francys Marcenaros

    Paralegal Specialist/FOIA

    U.S. Attorney's Office

    Southern District of Florida/Civil Division

    99 N.E. 4th Street, Room 372

    Miami, Florida 33132

    Direct Line:

    Please be advised that any e-mails sent to or from this e-mail address are subject to retention
    and archiving by the United States Department of Justice.



    (re: Jonathan Mullane /2019-000468)




                                                                                EOUSA-2019-000468-03051
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                        Document 73  Entered75-1 FiledDocket
                                             on FLSD   06/07/21  Page 36 Page
                                                             06/11/2021  of 88 87 of 186




                           EXHIBIT E-1
Case 1:20-cv-21339-AKK  DocumentDocument
         Case 1:19-cv-12379-DJC 73 Entered on FLSD
                                         75-1       Docket 06/11/2021
                                              Filed 06/07/21 Page 37 ofPage
                                                                        88 88 of 186




   To:        Conejo, R~inaldo @•1-~SEC.GOV]
   From:     Roberts, Lisa T.
   Sent:     2018-04-25T06:57:02-04:00
   Importance:          Normal
   Subject: FW: Interim Suitability Determination - Intern
   Received:            2018-04-25T06:56:00-04:00

   ",,,
    Jonathan Mullane also needs to be on list. I have list in the office but will try to figure everything out
    from home. Mullane is not on your list. He is a legal intern.
    From: Bickel, Daniel P.
   Sent: Wednesday, April 11, 2018 12:30 PM
   To: #MIRO - ADPs
   Cc: Roberts, Lisa T.
             FW: Interim Suitability Determination Intern
   -        has cleared. Only Jonathan Mullane remains to be cleared after this.
     From: Workflow [mailto:collaborationsharepoint@sec.gov]
   Sent: Wednesday, April 11, 2018 11:44 AM
   To: #Interim Suitability
   Cc: Nedd, Lindsey; Bethune, Tonya; Ledezma, Alexandria; Bickel, Daniel P.
   Subject: Interim Suitability Determination Intern

    Based on a favorable suitability determination the following intern is eligible for access to
    SEC space and/or authorized technology systems:

                0        FOIA (b)(6)       (MIRO)- 1 l/2 l/2018
                o UPN:




    Notes:

    Thanks,

    Personnel Security Operations
   U.S. Securities and Exchange Commission
   Personnelsecmity@sec.gov
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73  Entered75-1 FiledDocket
                                              on FLSD   06/07/21  Page 38 Page
                                                              06/11/2021  of 88 89 of 186




                           EXHIBIT E-2
Case 1:20-cv-21339-AKK   DocumentDocument
         Case 1:19-cv-12379-DJC  73 Entered  on FLSD
                                          75-1        Docket 06/11/2021
                                                Filed 06/07/21 Page 39 ofPage
                                                                          88 90 of 186
    ----=---                                UNITl!:D STATl!:S
                            SECURITIES ANO EXCHANGE COMMISSION
                                       WASHINGTON, 0.C, 20549




   Ol'l"ICE 01'
HUMAN R£110UftC£8




                                              May 3, 2018

    Jonathan Mullane
    1I00 S. Miami Ave, Apt 2806
    Miami, FL 33130

   Dear Mr. Mullane:

   This letter rescinds the U.S. Securities and Exchange Commission (SEC) initial invitation to
   participate in the Student Honors Program in the Miami Regional Office as a Student Honors
   Volunteer. The SEC previously sent you an invitation, dated February 28, 2018. It explained
   that, prior to confim1ing this volunteer opportunity, the SEC must perform certain clearances,
   including completing a satisfactory pre-appointment check and inquiry into your background,
   training, and suitability for the position.

    Based upon our review, the SEC has decided to rescind your initial invitation, effective
    immediately. I regret that you will not be joining the SEC's team at this time.




                                                 Assista .-..,.,"""""'tor
                                                 Talent Acquisition Group
                                                 Office of Human Resources
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered75-1  FiledDocket
                                             on FLSD    06/07/21  Page 40Page
                                                              06/11/2021 of 88 91 of 186




                           EXHIBIT E-3
Case 1:20-cv-21339-AKK   DocumentDocument
         Case 1:19-cv-12379-DJC   73 Entered on FLSD
                                          75-1         Docket 06/11/2021
                                                Filed 06/07/21  Page 41 ofPage
                                                                           88 92 of 186




   To:        Cardona, David A.[MMMl@SEC.GOV]; Bustillo, Eric 1.+eiil@SEC.GOV]
   From:      Roberts, Lisa T.
   Sent       2018-05-03T12:46:16-04:00
   Importance:         Normal
   Subject: Fwd: Securities and Exchange Commission - Student Honors Program
   Received:           2018-05-03T12:46: 17-04:00
   Mullane, Jonathan 2018.pdf
   ATT00001.htm

   ;;;I will not~espond. Just FYI.

   Sent from my iPhone

   Begin forwarded message:


         From: Jonathan Mullane <j.mullane@icloud.com>
   Date: May 3, 2018 at l.2:05:32 PM EDT
   To: "Roberts, Lisa T. 11 hif@@SEC.GOV>
   Subject: Fwd: Securities and Exchange Commission - Student Honors Program


           Hi Lisa,
           Sorry to bother you. I received a somewhat surprising email (below) this morning,
           withdrawing my offer. As you may know, I was in your office last month for my
           fingerprinting appointment. I was told that everything was fine, and that there was
           plenty of time to complete the background check. This message appears
           contradictory to the information I was given.

   Kind regards,

   Jonathan



           Jonathan Mullane

           Tel.: +l (617) 800-6925 I i.mullane@icloud.com

           This e-mail message and any attachments are confidential and may be privileged.
           Emails transmitted or received shall neither constitute acceptance of conducting
           transactions via electronic means nor shall create a binding contract in the
           absence ofa fully signed written agreement.




                   Begin forwarded message:
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered75-1  FiledDocket
                                             on FLSD    06/07/21  Page 42 Page
                                                              06/11/2021  of 88 93 of 186




                            EXHIBIT F-1
         Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK  Document Document 75-1
                                 73 Entered     Filed 06/07/21
                                            on FLSD             Page 43 ofPage
                                                      Docket 06/11/2021    88 94 of 186

                                                          U.S. Department of Justice



   •Freedom of Information and Privacy Staff
                                                          Executive Qffice for United States tttorneys


                                                          Suite 5.400, JCON Building
                                                          175 N Street, NE
                                                          Washington, DC 20530
                                                                                               (202) 252-6020
                                                                                           FAX (202) 252-6048



                                                          December 18, 2018
   Jonathan Mullane
   60 Clyde Street
   Somerville, MA 02145

   Re: Request Number: 2019-000377
   Date of Receipt: I 0/15/20 I 8
   Subject of Request: Self

   Dear Mr. Mullane:

          In response to your Freedom of lnfo1111E:l:tion Act and/or Privac.)tcAct request, the
   paragraph(s) checked below apply:

I. [ X ] A search for records located in EOUSA- Personnel has revealed no responsive records
   regarding the above subject.

2. [ ] A search for records located in the United States Attorney's Office(s) for the
   _ _ _ _ _ _ _ _ _ _has revealed no responsive records regarding the above subject.

3. [ ] After an extensive search, the records which you have requested cannot be located.

4. [ ] Your records have been destroyed pursuant to Department of Justice guidelines.

5. [ ] Please note that your original letter was split into separate files ("requests"), for processing
   purposes, based on the nature of what you sought. Each file was given a separate Request
   Number (listed below), for which you will receive a separate response:

            This is the final action on this above-numbered request. If you are not satisfied with my
   response to this request, you may administratively appeal by writing to the Director, Office of
   Information Policy (OIP), United States Department of Justice, Suite 11050, 1425 New York
   Avenue, NW, Washington, DC 20530-0001, or you may submit an appeal through OIP's
   FOIAonline portal by creating an account on the following web site:
   https://foiaonline.regulations.gov/foia/action/public/home. Your appeal must be postmarked or
   electronically transmitted within ninety (90) days of the date ofmy response to your request. If
   you submit your appeal by mail, both the letter and the envelope should be clearly marked
   "Freedom of Information Act Appeal."

           You may contact our FOIA Public Liaison at the telephone number listed above for any
   further assistance and to discuss any aspect of your request. Additionally, you may contact the
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered75-1  FiledDocket
                                             on FLSD    06/07/21  Page 44 Page
                                                              06/11/2021  of 88 95 of 186

     Office of Government Information Services (OGIS) at the National Archives and Records
     Administration to inquire about the FOIA mediation services they offer. The contact information
     for OGIS is as follows: Office of Government Information Services, National Archives and
     Records Administration, 8601 Adelphi Road-OO1S, College Park, Maryland 20740-6001; e-mail
     at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-
     741-5769.



                                                               Sincerely,
                                                                 --z_~··
                                                               Kevin Krebs
                                                               Assistant Director




                                                                                     Form No. OOS • 12/IS
Case 1:20-cv-21339-AKK  DocumentDocument
         Case 1:19-cv-12379-DJC 73 Entered on FLSD
                                         75-1       Docket 06/11/2021
                                              Filed 06/07/21  Page 45 ofPage
                                                                         88 96 of 186




                         EXHIBIT F-2
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73  Entered75-1  FiledDocket
                                              on FLSD    06/07/21  Page 46 Page
                                                               06/11/2021  of 88 97 of 186
                                                          U.S. Department of Justice
                                                                         '   .
                                                          Qff't~:~. c.1,l:tti~ .;tis~e!ot•;(ifnetal
                                                                    ',           ,,,,




    April 10,2019

    Mr. Jonathan Mullane
    j.mullane@icloud.com

    Subject:     Freedom of Information/Privacy Act Regu<fSt [19-.OIG-103)

    Dear Mr. Mullane:

           This responds to your Freedom of Information Act (FOIA) request to the· Office
    of the Office of the Inspector General (OIG). Specifically; you are requesting
    documents .relating to yourself. The responsive documents have been reviewed. It
    has been determined that this material is appropriate for release with excisions
    pursuant to Exemptions 6 and 7(C) of the FOIA, 5 U.S.C. § 552(b)(6), b(7)(C).
    Exemption 6 pertains to information the release of which would constitute a clearly
    unwarranted invasion of the personal privacy of third parties. Exemption 7(C)
    pertains to records or information compiled for law enforcement purposes, the
    release of which could reasonably be expected to constitute an unwarranted
    invasion of the personal privacy of third parties. Consequently, please find enclosed
    that information which can be released pursuant to your request.

           For your information, Congress excluded three discrete categories of law
    enforcement and national security records from the requirements of the FOIA.
    See 5 U.S.C. § 552 (2012 & Supp. V 2017). This response is limited to those
    records that are subject to the requirements of the FOIA. This is a standard
    notification that is given to all our requesters and should not be taken as an
    indication that excluded records do, or do not, exist.

          You may contact our FOIA Public Liaison, Deborah Waller, at (202) 616-0646 for
    any further assistance of your request. Additionally, you may contact the Office of
    Government Information Services (OGIS) at the National Archives and Records
    Administration to inquire about the FOIA meditation services they offer. The contact
    information for OGIS is as follows: Office of Government Information Services,
    National Archives and Records Administration, 8601 Adelphi Road-OGIS, College Park,
    Maryland 20740-6001, email at ogis@nara.gov; telephone at (202) 7 41-5770; toll free at
    1-877-684-6448.

          If you are not satisfied with my response to this request, you may
    administratively appeal by writing to the Director, Office of Information Policy (OIP),
    United States Department of Justice, Suite 11050, 1425 New York Avenue, NW,
         Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK  Document Document 75-1
                                 73 Entered     Filed 06/07/21
                                            on FLSD             Page 47 ofPage
                                                      Docket 06/11/2021    88 98 of 186
   Washington, DC 20530-0001, or you may submit an appeal through OIP's FOIAonline
   portal by creating an account on the following web site:
   https://www.foiaonline.gov/foiaonline/action/public/home. Your appeal must be
   postmarked or electronically transmitted within 90 days of the date of my response to
   your request. If you submit your appeal by mail, both the letter and the envelope
   should be clearly marked "Freedom of Information Act Appeal."

                                        Sincerely,


                                        Government Information Specialist
                                        Office of the General Counsel

   Enclosure




                                          2
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73  Entered75-1 FiledDocket
                                              on FLSD   06/07/21  Page 48 Page
                                                              06/11/2021  of 88 99 of 186




                           EXHIBIT G-1
              Case 1:19-cv-12379-DJC
   Case 1:20-cv-21339-AKK             Document
                            Document 73  Entered75-1  FiledDocket
                                                 on FLSD    06/07/21  Page 49 Page
                                                                  06/11/2021  of 88 100 of 186
 10/31/2020                                                                  CM/ECF • Live Dalabase - Osd

                                         Query         Reports           .Utilities      Help      Log Out


                                             U.S. District Court
                                     Southern Q1$trit.t of'Florida;(M;jaml)
                             CRIMINAL DOCKET"FOR CASE I: l:lS.cr-28840-MGC-1

   Case title: USA v. Acherman et al                                                             Date Filed: 10/29/201S
                                                                                                 Date Tenninateffrl2',141201S

  Assigned to: Judge Marcia G. Cooke

  Defendant en
  Martin Lustgarten Achennan                                                 represented by E. Peter Mullane
  07680-104                                                                                 Email: peter@3mlaw.com
  TERMINATED: 12I/4120JI)                                                                   LEAB A1TORNEY
                                                                                            PROHACVICE
                                                                                            A1TORNEY TO BE NOTICED
                                                                                            Designation: Retained

                                                                                                 Nathan Philip Diamond
                                                                                                 Nathan P.Diamond, PA.
                                                                                                 888 Biscayne Boulevard
                                                                                                 Suite SOI
                                                                                                 Miami. FL 33132
                                                                                                 30S-371-5300
                                                                                                 Fax: 305-371-6966
                                                                                                 Email: attydiamon@aol.com
                                                                                                 LEAD ATTORNEY
                                                                                                 A1TORNEY TO BE NOTICED
                                                                                                 Designation: Retained

  Pending Counts                                                                                D.i&position
                                                                                                 PRIOR JUDGMENT: Credit for Time
  8: 1325A.F IMPROPER ENTRY BY                                                                   Served. No supervised release to follow.
  ALIEN                                                                                          AMENDED: I Day CreditforTime Served.
  (lss)
                                                                                                 No supervised release to follow.

 Highest Offense Level (QIUing).
  Felony

 Tenninated Counts                                                                              Disposition
 18 U.S.C. § 1956(h)- Money Laundering
 Conspiracy                                                                                      Dismissed by AUSA.
 (1)
 18 U.S.C. § 1512(k) - Conspiracy to                                                            Dismissed by AUSA.
 Obstruct an Official Proceeding
 (2s)
h1tps://ccf.nsd.uscouns.gov/cgi-bln/Dk1Rpt.pl?804052399204963-L..l_O-I                                                                  118
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered75-1  FiledDocket
                                             on FLSD    06/07/21  Page 50Page
                                                              06/11/2021  of 88 101 of 186




                           EXHIBIT G-2
   Case 1:20-cv-21339-AKK  Document Document
            Case 1:19-cv-12379-DJC  73 Entered on FLSD
                                             75-1        Docket 06/11/2021
                                                   Filed 06/07/21  Page 51 ofPage
                                                                              88 102 of 186




                                                                       •




. ------     ...
                                                            - - - - - ~-----
           From: Evelyn Baltodano-Sheehan • b}(G)
           Sent: Monday, May 14, 2018 9:07 PM
           To: Sheehan, Evelyn B. (USAFLS)   <esheehan@usa.doi,goy>
           Subject: How the Feds Blew a Case Against an Alleged South American Drug Money Launderer - VICE

           hups://www.vjce.com/en us/article/8f!!k7xx/how-the-feds-blew-a-case-against-an-al)eged-
           south-amerjcan-dru~-money-launderer


           How the Feds Blew a Case Against
           an Alleged South American Drug
           Money Launderer
           Experts and former drug warriors say the debacle
                                                                                      EOUSA-2019-000468-01431
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered75-1  FiledDocket
                                             on FLSD    06/07/21  Page 52 Page
                                                              06/11/2021  of 88 103 of 186



     represents a·stt1m:11ing,rblow:i again1tiithe:,1L:l:S
                                                 1




     g\ovemJtM:lllt's efforts to punish those who profit
     from the global drug trade.
     For federal law enforcement officials, Martin Lustgarten Acherman was a prize
     catch in the war on drugs. Since 2007, investigators had been keeping tabs on
     the Miami-based businessman who maintains dual citizenship in Austria and
     Venezuela, methodically gathering evidence that Lustgarten was laundering
     tens of millions of dollars for Colombian and Mexican drug traffickers, as well
     as paramilitary groups, according to court documents obtained by VICE.

     On April 8, 2015, authorities arrested Lustgarten in Miami after a grand jury
     indictment charged him with conspiracy to commit money laundering,
     obstruction of an official proceeding, and conspiracy to obstruct an official
     proceeding. His bust generated headlines heralding the dirty drug money nexus
     between Miami and Venezuela.

     But nine months later, the case against Lustgarten suddenly unraveled as
     prosecutors dismissed the charges against him in what money laundering
     experts and former drug warriors say represents a stunning blow against the US
     government's efforts to punish those who profit from the narcotics trade.

      "It is very unusual for a case like this to get dismissed," M'jchael Levine, a New
     York-based trial consultant who worked for a quarter-century as a Drug
     Enforcement Administration (DEA) special agent, told VICE. "It suggests to
     me that something was unearthed by the prosecutors that they decided to stop
     and not go any further with it."

      "It is a steep fall for the government to dismiss a case like this one so abruptly
     and so quickly,"added Charles A. Intriago, a former Miami federal prosecutor
     who founded the Association of Certified Anti-Money Laundering Specialists.

     Calls to the lead federal prosecutor, Joseph Palazzo, were referred to a US
     Department of Justice spokesman in Washington DC, who did not respond to
     VICE's requests for comment. A spokesman for the DEA's New England
     division, which handled the criminal investigation, likewise did not return
     phone calls seeking comment.

     Of ceutse~ E. Peter Mullane, the lead attorney for Lustgarten, says the case was

                                                                        EOUSA-2019-000468-01432
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73 Entered75-1 FiledDocket
                                             on FLSD  06/07/21   Page 53 of
                                                             06/11/2021     88 104 of 186
                                                                         Page



     dropped for a simple reason: his client is innocent. "From day one we had
     vigorously protested the fact that this person had been indicted for alleged
     offenses that he did not commit," Mullane said in an interview. "It took
     approximately nine months of extensive discovery and aggressive pleadings to
     make this point."

     According to the feds' indictment, Lustgarten operated companies in Hong
     Kong, Singapore, and Panama that provided capital loans and purchase-order
     financing to Venezuelan firms involved in the international trade. In Venezuela,
     companies like Lustgarten's allegedly took advantage of that country's strict
     controls regarding the availability of US dollars by exchanging American
     currency in the black market for Venezuelan bolivars at a higher rate than
     normal. By striking deals with Lusgarten's companies, Venezuelan importers
     would have access to American cash in order to pay for consumer goods
     coming from outside the country.

     Prosecutors argued Lustgarten was obtaining the US dollars from drug
     traffickers and paramilitary groups. The indictment details how the DEA
     Boston office seized accounts in March 2009 tied to Lustgarten's firms at a
     Bank of America branch in Doral, a city largely populated by Venezuelans in
     Miami-Dade County. Yet Lustgarten continued to launder drug proceeds
     through banks in Hong Kong, Singapore, and Switzerland, according to the
     feds. During an April 13 detention hearing in Miami, Palazzo accused the
     Venezuelan-Austrian businessman of laundering between $40 million and $100
     million.

     "The government's case is also very strong," Palazzo said at the time, according
     to a transcript of the hearing. "Mr. Lustgarten's arrest was the culmination of
     several years of investigation by a joint task force in the District of
     Massachusetts ... Extensive wiretaps were conducted in the US and in Colombia
     and several search warrants were executed on Mr. Lustgarten's emails. So there
     is plenty of documentary evidence supporting the charges as well."

     Palazzo also accused Lustgarten of being an unreliable confidential informant
     who routinely passed false information to the Boston task force investigators.
     "Mr. Lustgarten is basically a professional liar that has been lying to the DEA
     and Homeland Security and to the US Attorney's Office in Boston for several
     years," Palazzo told magistrate Judge Edwin G. Torres.


                                                                     EOUSA-2019-000468-01433
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 75-1 Filed
                                              on FLSD    06/07/21
                                                       Docket      Page 54Page
                                                              06/11/2021   of 88105 of 186


      The indictment went on to name a man named Salomon Bendayan, whom
      Palazzo alleged controlled shell companies that worked in concert with
      Lustgarten's supposedly shady businesses. Bendayan was arrested one month
      after Lustgarten.

      While Lustgarten was held without bail for nine months, his defense team went
      to work taking apart the prosecution's case against their client. On November
      19, Lustgarten's other lawyer Nathan P. Diamond filed a motion against
      Palazzo's request to delay the trial date until February, accusing the prosecutor
      of stall tactics and failing to produce evidence against his client. In essence,
      Diamond argued Lustgarten was being denied his right to a speedy trial,
      pointing out that the prosecutorial team had not provided documents detailing
      their client's banking transactions in seven countries.

      That's because prosecutors never obtained the documents, according to
      Diamond. In order for prosecutors to obtain evidence in other countries, they
      must first obtain permission from foreign governments to do so under what is
      known as a mutual Iegal assistance treaty agreement.
      That process appears to have helped derail the feds.

      In Lustgarten's case, a request to gather evidence in Colombia was sent to that
      country's government in February, but US prosecutors did not receive a
      response until August, five months after he had been arrested, according to
      Diamond's motion, which cites a DOJ memo he apparently obtained.
      Prosecutors sent requests to Hong Kong officials in February, July and
      September, but said they did not get a reply at all, the motion states, and a
      request to Switzerland's government was made in July, three months after
      Lustgarten's arrest.

      On November 20, Miami federal judge Marcia G. Cooke denied Palazzo's
      request to delay the trial, according to Lustgarten's court docket. About a month
      later, it seems like Palazzo gave up. On December 14, the US Attorney's Office
      dismissed the more serious charges when Lustgarten agreed to plead guilty to a
      misdemeanor charge of illegally entering the US on October 12, 2011,
      according to court documents obtained by VICE.
      Bendayan, the other man charged in the indictment, also had money laundering
      charges dismissed against him when he pleaded guilty to a felony count of
      operating an unlicensed money transmitting business.

                                                                      EOUSA-2019-000468-01434
         Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK  Document Document 75-1
                                 73 Entered     Filed 06/07/21
                                            on FLSD             Page 55 ofPage
                                                      Docket 06/11/2021    88 106 of 186



   Andrew Ittleman, a partner in the Miami law firm at Fuerst Ittleman David &
   Joseph who specializes in money laundering cases, said Lustgarten's ordeal
   shows how difficult it is for the US government to prosecute international
   money laundering crime cases.

   "It places a high burden on the government," Ittleman told me. "His defense
   attorneys did a masterful job of holding the government to its burden of not
   only proving beyond a reasonable doubt, but that government would also have
   to do it quickly."

   The turning point in Lustgarten's case was the prosecutor's inability to secure
   cooperation from foreign countries, according to Ittleman.

   "An assistant US attorney can't just make a phone call to another country to get
   permission," Ittleman said. "You need to abide by certain rules. In this case, the
   US government was not getting the cooperation it needed from Hong Kong,
   Argentina, Colombia, etc."

   Gregory D. Lee, a retired supervisory DEA agent who also provides expert
   witness testimony, said he was surprised investigators and prosecutors did not
   attempt to retrieve Lustgarten's foreign banking documents prior to the
   indictment.

   "Once you have somebody in custody, the clock starts ticking to go to trial,"
   Lee explained. "You have to anticipate these type of problems so you avoid
   them. When you don't have the documents to tum over to the defense, it turns
   into a house of cards and it all comes tumbling down. Apparently that is what
   happened here."

   Follow Francisco Alvarado on    Twitter.




                                                                    EOUSA-2019-000468-01435
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 75-1 Filed
                                              on FLSD    06/07/21
                                                       Docket      Page 56Page
                                                              06/11/2021   of 88107 of 186




                            EXHIBIT F-3
      Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 108 of 186


   --                                                       Bliami Heralb                      -•




                                                                         AMERICAS




                            s Venez ela spi aled int
                            po rished hellscap , rich
                             ts cas e 1n, recor s re e
                                                                          Ill




                                                                                     ACCEPT
          uc:e cookie'.; and similar technologies. By continuing to use lhis         COOKIES
       websile, you consent to our Terms of Service and our Privacy Policy.


https://www.miamiherald.com/news/nation-world/world/americas/article245623340.html              1/21
   Case
5/31/2021           Case 1:19-cv-12379fWa<;en~R,WJJ~l~.lt,ec~~gs~iOi1'J~uanP.H\Q§
             1:20-cv-21339-AKK    Document 73 Entered on FLSD Docket 06/11/2021 58Page
                                                                                   of 88109 of 186

                                                                    W         f II ,+
          •             Only have a minute? Listen instead
                        19:52   Powered by Trinity Audio



    MORE FROM THE SERIES


    The FinCEN Files
    A massive leak of bank documents connects the dots between money laundering, the pilfering of public
    funds, terror-financing and ponzi schemes. The documents were leaked to BuzzFeed News, which shared
    them with the International Consortium of Investigative Journalists. ICIJ recruited a global team of
    journalists, including reporters from the Miami Herald, el Nuevo Herald and McClatchy.

    EXPAND ALL


    A few years ago, Venezuelan money maven Martin Lustgarten was stuck in a
    federal lockup on charges of laundering millions of dollars for Latin American
    drug traffickers as he confronted the grim reality of spending the rest of his life in
    prison.

    Today, Lustgarten is a free man living in a $1 million Miami high-rise unit
    overlooking Biscayne Bay in a building aptly called Blue Condo - his criminal case
    dismissed because federal prosecutors mishandled it and couldn't even take him
    to trial.

    Lustgarten continues to count the money he amassed as a currency broker for
    Venezuelan business elites suspected of stealing billions and moving their fortunes
    to bank accounts in Switzerland, Hong Kong, Panama and Miami, according to
    sources familiar with his history. But behind the scenes, he has also been helping
    the federal government build criminal cases against his former compatriots.

   Since pleading guilty to a minor visa violation in late 2015, Lustgartenhas been
   assisting federal investigators and prosecutors in a sprawling Miami money-
   laundering probe targeting a former Swiss banker, a handful of connected
   Venezuelan businessmen and high-ranking government officials. They are
   suspected of paying hefty bribes while enriching themselves off the regimes of
   President Nicolas Maduro and his predecessor, Hugo Chavez, the late leader of the
   c:oq.n!~§     .'))\:\\'



                                                                                         ACCEPT
                   couki12s and similar technoloqit:'.,. By continuing to w;e rhis
                                                                                         COOKIES
        xdJsi1e, you consent to our TE!!Tf!S •Ji' St:~rvke and our Privacy


htrps://w11w.111iamiherald.com/news/nation-world/world/amcricas/article245623340 .html                     2/21
      Case
s/3112021           Case 1:19-cv-12379i~ene8Geblffl9"'ii11Se&ecdiitled~7JQlfianlPal9
               1:20-cv-21339-AKK   Document 73 Entered on FLSD Docket 06/11/2021     59 of 88 110 of 186
                                                                                        Page
   from a former Swiss banker, Charles De Beaumont, who became a business
   partner with Lustgarten after he left his bank, Compagnie Bancaire Helvetique, at
   the end of 2012, several sources familiar with his assistance said.

   The hard drive, which De Beaumont shared with Lustgarten, detailed the money
   manager's and the Swiss banker's dealings with Venezuelan TV mogul Raul Gorrin
   and Venezuelan brothers Luis and Ignacio Oberto, both suspected kleptocrats close
   to the Venezuelan presidents, those sources said. The cadre of people close to
   Chavez and Maduro who have gotten rich under their regimes have their own
   class label: boliburgueses, a variation of bourgeoisie.




   A source described Martin Lustgarten as a 'pioneer In what later became the regular usage of the
   Venezuelan foreign exchange market to launder drug and corruption proceeds.' A Miami resident,
   Lustgarten has managed to avoid prison and maintain a lavish lifestyle by dishing on his former associates
   to federal prosecutors.


   According to a "Suspicious Activity Report," or SAR, filed by HSBC Bank USA with
   the Treasury Department, Lustgarten's various companies transmitted and

                                                                                     ACCEPT
                                               By continuing to use this
       \Ne use cookies and similar technologies.                                     COOKIES
       website, you consent: to our Terms of Service and our Privacy Policy.


h11ps:l/www.miamiherald.com/news/nation-world/world/americas/article245623340.hbnl                              3/21
 5131Case
     ,2021          Case 1:19-cv-12379~en~8'Ym~~ilbecf.JJigs<ilili0.7Jt2ii~
             1:20-cv-21339-AKK  Document 73 Entered on FLSD Docket 06/11/2021 60Page
                                                                                 of 88111 of 186
    million in transactions with global customers, including in Miami, between 2007
    and 2015.

    The amounts, reported by just two of the banks used by Lustgarten, are striking.
    They represent seven times as much money as the $100 million he was accused of
    laundering through U.S. bank accounts for Colombian and Mexican drug cartels in
    his criminal case, which was originally filed by federal prosecutors in Boston
    where Lustgarten had been an informant for the Drug Enforcement
    Administration. Their case was eventually transferred to Miami, where most of the
    alleged laundering took place, but it was eventually dismissed because Boston
    prosecutors were unable to obtain Swiss bank evidence in a timely way to go to
    trial.

    The full panorama of Lustgarten's machinations is highlighted in a massive leak of
    documents consisting of SARs - documents filed mostly by bank compliance
    officers when it appears transactions show a pattern of potential money
    laundering or other possible illegality. By offering drug cartels and kleptocrats the
    means to clean their profits through shell companies and legitimate banks, money
    launderers prop up corruption and facilitate the criminal underworld, U.S.
    authorities say.




                                                                                      ACCEPT
       Ne use (Ookies and similar tedrnologies. By continuing to use this
                                                                                      COOKIES
                   you consent to our Terms of Service and our Privacy Policy.

httos://www.minmiherald.com/news/nation-world/world/americas/article24562.~340.html                4/21
Case 1:20-cv-21339-AKK   Document 73
          Case 1:19-cv-12379-DJC     Entered
                                  Document   on FLSD
                                           75-1  Filed Docket 06/11/2021
                                                       06/07/21          Page
                                                                 Page 61 of 88 112 of 186




                          EXHIBIT H-1
------   From~@hlii~-:Je~i~AAiW~
    Case 1:20-cv-21339-AKK Document Document 75-1
                                    73 Entered     Filed Docket
                                               on FLSD   06/07/21  Page 62 of
                                                                06/11/2021    88 113 of 186
                                                                            Page
           Sent: Tuesday, May 15, 2018 10:40 AM
           To: Lehr, Alison (USAFLS) <ALehr@usa,doj.gov>
           Subject: FW: How the Feds Blew a Case Against an Alleged South American Drug Money Launderer -

           VICE
            Hey
            Until last night I did NOT know that our infamous intern's father represented one of these
            targets/current cooperator in the VZ matter. If you find out about stuff like this for future interns, pis
            be sure to share with me and others to make sure we wall that person off completely. Quite
            unnerving be I usually take extra precautions with my papers, discussions, research assignments, etc.

            What are the chances!?!
            E
    ---------------········-··                                                                                              ------                                            ...   ----         --- ·-·
         From: Lehr, Alison (USAFLS)
            Sent: Tuesday, May 15, 2018 10:55 AM
            To: Sheehan, Evelyn B. (USAFLS) <esheehan@usa,doj,goy>
            Subject: RE: How the Feds Blew a Case Against an Alleged South American Drug Money Launderer -
            VICE
             E-
             Apologies. I really thought I had told you. I know I discussed it with Nalina and Adrienne and, based
             on our discussions, we took away an assignment he was given initially.
             A
                                                                                                                       --•--------·                   . ____ ..   ___   "'"    --------------   -•-"'   ·-· --······-·--'
             From: Sheehan, Evelyn B. ( USAF LS)___ _
             Sent: Tuesday, May 15, 2018 10:57 AM
             To: Lehr, Alison (USAFLS)       <ALehr@usa.doj.gov>
              Subject: RE: How the Feds Blew a Case Against an Alleged South American Drug Money Launderer -
              VICE
              We're all super busy. If I was told it didn't quite register during one of my ADD moments. You need
                to hit me over the head with it
                I'm having heartburn be of my notes, etc. I wasn't careful with papers etc
                  ...-          -      -"····•    -   ......   .   ~.   ""   - ..... - ------------- .. -------~------- .
                                                                                    ,                                   ,    ..... -•-··--··--   .-

                From: Lehr, Alison (USAFLS)
              Sent: Tuesday, May 15, 2018 10:59 AM

                ~~:tct:
              To: Sheehan, Evelyn B. (USAFLS)
                            RE: How the Feds Blew a Case Against an Alleged South American Drug Money Launderer_

                Very sorry.
                I will make certain (should there be a next time




                 From:              Sheehan, Evelyn B, Cl/SAFLSl
                 To:                Lehr, Anson (USAFLS)
                 Subject:           RE: How the Feds Blew a Case Against an Alleged South American Drug Money Launderer - VICE
                 Date:              Tuesday, May 15, 2018 10:59:58 AM
Case 1:20-cv-21339-AKK   Document 73
          Case 1:19-cv-12379-DJC     Entered
                                  Document   on FLSD
                                           75-1  Filed Docket 06/11/2021
                                                       06/07/21          Page
                                                                 Page 63 of 88 114 of 186




                          EXHIBIT H-2
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 75-1 Filed
                                              on FLSD    06/07/21
                                                       Docket      Page 64Page
                                                              06/11/2021   of 88115 of 186




      Greetlnss, Jonathan.
      Thank you for your thoushts and for providing Information from your viewpoint. I think there has
      definitely been some miscommunication and possibly misinterpretation but I can certainly try to
      accommodate your request regarding no further work from Adrienne (sometimes, emeraencles
      arise and we rely on "all hands,# Including Interns, to set throush them). That being said, and after
      you and I speak, I would like you to finish the current project for Adrienne. Please let's discuss when
      you next come In.
      Alison


      ~J~p'l,lu~,:[~--~.~lcloud.c:om)
     ~t:T~~~; ~-,"l?2(),:i20,P.0:24 PM
     To: Lehr,:~ (~)<Al.eb"'IISl.cloj~
     SUbJect: Discussion today

      HiAlison,

     Upon tbrther retlection of our discussion today, I would like to request that I not be assigned
     any further work from Adrienne. While I certainly welcome any and all feedback A-om her,
     just as I welcome feedback 1iom everyone else at the office (both positive and negative
     feedback), to be 1iank, I will not tolerata any comments ftom her or anyone else reaanlins my
     physical appearance. Not only did I find hor conunents to mo this past Wednesday highly
     disrespecttbl, they wore inappmpriatD and unpIOfeasional. I did not appreciate her comment
     that my face looked "weird," nor did I appreciate her stating that I was "staring" at her when I
     was simply trying to figure out what she needed iom me. She may very well think that I
     "think too fist." or that I am somehow Impolite because I stop her to let her know that I'm
     struggling to follow her-nothing justifies an ad ho,,,,,_, attack between colleasues in such
     circumstances.

     I am fully cognmmt of my unique personality. However, I make every effort to treat each and
     every person I encounter with reapect-fiom the cafeteria employees, to those who are in a
     position of authority. While I am certainly prone to/ara /Jfll, as you know, they are never
     made intentionally or maliciously.
     As you know, I take a lot of pride in my work, and I work and study bani seven days a week. I
     truly eJlioy helping others. adding value in the few ways I can. and contn1,udng to the U.S.
     Attorney's Office. However, that beina said, my self-respect is not somethlna I am willing to
     give up for an unpaid internship.

     I would like to emphasize that I have no interest In causina ~ problems for either you or
     your colleagues. Up until this past Wednesday, I pmdnoly eqjoyed woddns with the Office,
     as it Is certainly an Invaluable 1eamina opportunlt¥ fir me. That bemg said, If the foregojng
     request cannot be granted. please let me know so that I can set up a meeting with the US
     Attorney and with the University of Miami in order to discuss my work environment.
    Case 1:20-cv-21339-AKK   Document Document
              Case 1:19-cv-12379-DJC  73 Entered on FLSD
                                               75-1  Filed Docket 06/11/2021
                                                           06/07/21           Page
                                                                     Page 65 of 88 116 of 186


        Tbankyou,

        1floatban
'
        Jonathan Mullane
        Tel.: +1 (817) 800-882& IJrnYPIDlflJdoyd C/Oa:t
                                                                               Emalia,,.,,.,,..,
        1bla Hnlll llf88l888 and any allachmenla • OOlllldtlnlllll and may be pN/tJgtld.         or
        t101Md"'811 nelllrercanafllute aooeptanoe otcanduoltrtl,,.,_.,. • eteoflDn/omee,.nor.,,,,,nate
         a                             au,,,,,_....,,...,,...,_
          blndlnr,contraat In the abaenoe of




                                                                                         .
                                                                                      EOUSA-IO'IIMlll0488-01327
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 75-1 FiledDocket
                                              on FLSD    06/07/21   Page 66Page
                                                               06/11/2021   of 88117 of 186




                                EXHIBIT I
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73 Entered75-1 FiledDocket
                                             on FLSD   06/07/21  Page 67 of
                                                             06/11/2021     88 118 of 186
                                                                         Page


     From:              Sheehan, Eyefyn B, lUSAFLS}
     To:                Medetjs, Marja (USAA.Sl
     Subject:           Fwd: Meeting
     Date:              TIJ!!Sday,.Aprli 10,'201812155:a~:PM


     About to meet with Michelle to find out what happened in court


     Begin forwarded message:


             From: "Lehr, Alison (USAFLS)" <ALehr@usa.doj.gov>
             Date: .J\pril !0, i.Q.l~ at l 2;iJ;06,i. PM11J!D:f .
             To: "Sheehan, Evelyn B. (USAFLS)" <esheehan@usa.doj.gov>
             Subject: RE: Meeting


             Nope. I spoke with her before I spoke with Jonathan.


             From: Sheehan, Evelyn B. (USAFLS)
             Sent: Tuesday:, April 10, 2018 12:42 PM
             To: Lehr, Alison (USAFLS) <ALehr@usa,doj,goy>
             Subject: Re: Meeting

             Is Maria aware of all this

             On Apr 10, 2018, at 12:32 PM, Lehr, Alison (USAFLS) <ALehr@usa.doj.gov> wrote:

                   Where are you?


                   From: Sheehan, Evelyn B. (USAFLS)
                   Se,~t: l\i.esday, Apt'il 10,.1018'12 :32 PM
                   To: Lehr, Alison (USAFLS) <ALehr@usa.doj.gov>
                   Cc: Alvarez, Michelle (USAFLS) <MAlvarez@usa,doj,goy>
                   Subject: Re: Meeting

                   Wait what? Why?

                   On Apr 10, 2018, at 12:28 PM, Lehr, Alison (USAFLS)
                   <ALehr@usa.doi,gov> wrote:

                           fyi


                          From: Mullane, Jonathan (USAFLS)
                          ~nt:.]Oesday, Aprll 10f20lt812;24·PM·
                          To: Greenberg, Benjamin (USAFLS)
                           <BGreenberg@usa doi,gov>

                                                                                  EOUSA-2019-000468-03067
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 75-1 FiledDocket
                                              on FLSD    06/07/21   Page 68Page
                                                               06/11/2021   of 88119 of 186


                     Cc: Lima, Annette (USAFLS) <aliroa@usa,doj,gov>; Lehr,
                     Alison (USAFLS) <ALehr@usa.do1 sov>
                     Subject: Meeting

                      Dear Attorney Greenberg:

                     My name is Jonathan Mullane, I am a student intern working
                     in the asset forfeiture division under Alison Lehr. This the
                     final week of my internship here at the office.

                     At Judge Moreno's request I would like to schedule a brief
                     meeting with you today or tomorrow. Please let me know if
                     and when this would be possible. With your consent, I would
                     also ask that Attorney Lehr be permitted to join this
                     meeting.

                     Thank you, and I look forward to hearing from you.

                      Kind regards,

                     Jonathan




                                                                               EOUSA-2019-000468-03068
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                         Document 73       75-1
                                     Entered     Filed Docket
                                             on FLSD   06/07/21  Page 69 of
                                                              06/11/2021    88 120 of 186
                                                                         Page




                           EXHIBIT J-1
 S/8/2021
      Case            Case 1:19-cv-12379-DJC
                1:20-cv-21339-AKK   Document 73Documemt:iffuii odiiUed
                                                 Entered on FLSD       fi)(i/07/21
                                                                     Docket         Page 70Page
                                                                               06/11/2021   of 88121 of 186
                                              guery           Reports           Utilities   Help    Log Out

                                                                                                                    JB ,REF_DISCOV ,STAY ED

                                                      U.S. District Court
                                              Southern District of Florida (Miami)
                                        CIVIL DOCKET FOR CASE#: 1:20-cv-21339-AKK


   Mullane v. Moreno et aJ                                                                         DaJeJ;iledf O'J}'l7,l'J.Q'40 •.
   As~igned ·to: District Jbdge Abdul &Kallon                                                      Jury Demand: Plaintiff
   Referred to: Magistrate Judge Jacqueline Becerra                                                Nature of Suit: 470 Racketeer/Corrupt
   Cause: 18: 1964 Racketeering (RICO) Act                                                         Organization
                                                                                                   Jurisdiction: FederaJ Question
   Plaintiff
   Jonathan Mullane                                                                represented by Jonathan Mullane
                                                                                                  30 Donnell Street
                                                                                                  Cambridge, MA 02138
                                                                                                  617-800-6925
                                                                                                  Email: J.Mul1ane@icloud.com
                                                                                                  PROSE

   V.
   Defendant
   Federico A. Moreno                                                              represented by Dexter Lee
   inclusively, in their individual and official                                                  United States Attorney's Office
   capacities                                                                                     99 NE 4 Street
                                                                                                  Miami, FL 33132
                                                                                                  305-961-9320
                                                                                                  Fax: 530-7139
                                                                                                  Email: dexter.lee@usdoj.gov
                                                                                                  LEAD A1TORNEY
                                                                                                  ATTORNEY TO BE NOTICED

                                                                                                   Karin D.· Wherry
                                                                                                   United States Attorney's Office
                                                                                                   99 NE 4 Street
                                                                                                   Miami, FL 33132
                                                                                                   305-961-9016
                                                                                                   Fax: 530-7139
                                                                                                   Email: karin.wherry@usdoj.gov
                                                                                                   ATTORNEY TO BE NOTICED
  Defendant
  Alison W. Lehr                                                                   represented by Dexter Lee
  inclusively, in their individual and official                                                   (See above for address)
  capacities                                                                                      LEAD A1TORNEY
                                                                                                  ATTORNEY TO BE NOTICED

                                                                                                   Karin D. Wherry
https:lfel"f.ll~cl .11•co11rts.gov/cgi-hin/DktRpt.pl? 17600665161832-L_ I_0-1                                                              1/11
      Case
s/8/2021             Case 1:19-cv-12379-DJC
               1:20-cv-21339-AKK             Docu~~Je
                                   Document 73            oJiii'1Docket
                                               Entered on FLSD    ~/07/21   Page 71 of
                                                                        06/11/2021     88 122 of 186
                                                                                    Page
                                                                                       (See above for address)
                                                                                       ATTORNEY TO BE NOTICED
  Defendant
  Benjamin G. Greenberg                                                    represented by Dexter Lee
  inclusively, in their individual and official                                           (See above for address)
  capacities                                                                              LEAD ATTORNEY
                                                                                          ATTORNEY TO BE NOTICED

                                                                                       Karin D. Wherry
                                                                                       (See above for address)
                                                                                       ATTORNEY TO BE NOTICED
  Defendant
  Lisa T. Roberts                                                          represented by Dexter Lee
  inclusively, in their individual and official                                           (See above for address)
  capacities                                                                              LEAD ATTORNEY
                                                                                          ATTORNEY TO BE NOTICED

                                                                                       Karin D. Wherry
                                                                                       (See above for address)
                                                                                       A7TORNEY TO BE NOTICED

  Defendant
  Does 1 through 10
  inclusively, in their individuals and official
  capacities


  Date Filed               ,     Docket Text
  03/27/2020                l VERIFIED COMPLAINT against Benjamin G. Greenberg, Alison W. Lehr, Federico A.
                                 Moreno, Lisa T. Roberts. Filing fees$ 400.00 Not Paid/No IFP, filed by Jonathan Mullane.
                                 (Attachments: # l Civil Cover Sheet)(pcs) (Attachment 1 replaced on 3/30/2020) (jas).
                                 (Main Document 1 replaced on 4/9/2020) (ail). (Attachment 1 replaced on 419/2020) (ail).
                                 (Additional attachment(s) added on 4/9/2020: # l Exhibit Exhibit A-B, #~Exhibit C -E, #
                                 S. Exhibit F - G) (ail). (Entered: 03/27/2020)
  03/27/2020                2 Clerks Notice of Judge Assignment to Chief Judge K. Michael Moore.

                                 Pursuant to 28 USC 636(c), the parties are hereby notified that the U.S. Magistrate Judge
                                 Jacqueline Becerra is available to handle any or all proceedings in this case. If agreed,
                                 parties should complete and file the Consent form found on our website. It is not necessary
                                 to file a document indicating lack of consent.

                                 Pro se (NON-PRISONER) litigants may receive Notices of Electronic Filings (NEFS) via
                                 email after filing a Consent by Pro Se Litigant (NON-PRISONER) to Receive Notices of
                                 Electronic Filing. The consent form is available under the forms section of our website.
                                 (pcs) (Entered: 03/27/2020)
  03/27/2020                .3. MOTION for Referral to Volunteer Attorney Program by Jonathan Mullane. (pcs)
                                 (Entered: 03/27/2020)
  03/27/2020                s.   Clerks Notice of Receipt of Filing Fee received on 3/27/2020 in the amount of$ 400.00,
                                 receipt number FLS100206026. (sen) (Entered: 03/30/2020)
https://ecf.Rsd.uscourts.11ov/cai-bin/DktRpt.pl?l760066Sl61832-L...l_0-1                                                    2/11
     Case
 SJB12021           Case 1:19-cv-12379-DJC
              1:20-cv-21339-AKK   Document 73Docul1lliffl5Cff&sl>lfiaHedli/07/21
                                               Entered on FLSD Docket 06/11/2021 Page 72Page
                                                                                         of 88123 of 186
   03/27/2020               6 NOTICE of Filing Civil Cover Sheet by Jonathan Mullane re l Complaint, Text Modified
                                 on 3/30/2020 (mee). (Entered: 03/30/2020)
   03/30/2020               4 PAPERLESS PRETRIAL ORDER. This order has been entered upon the filing of the
                                 complaint. Plaintiff's counsel is hereby ORDERED to forward to all defendants, upon
                                 receipt of a responsive pleading, a copy of this Order. It is further ORDERED that S.D.
                                 Fla. L.R. 16.1 shall apply to this case and the parties shall hold a scheduling conference no
                                 later than twenty (20) days after the filing of the first responsive pleading by the last
                                responding defendant, or within sixty (60) days after the filing of the complaint, whichever
                                occurs first. However, if all defendants have not been served by the expiration of this
                                deadline, Plaintiff shall move for an enlargement of time to hold the scheduling
                                conference, not to exceed 90 days from the filing of the Complaint. Within ten (10) days of
                                the scheduling conference, counsel shall file a joint scheduling report. Failure of counsel to
                                file a joint scheduling report within the deadlines set forth above may result in dismissal,
                                default, and the imposition of other sanctions including attorney's fees and costs. The
                                parties should note that the time period for filing a joint scheduling report is not tolled by
                                the filing of any other pleading, such as an amended complaint or Rule 12 motion. The
                                scheduling conference may be held via telephone. At the conference, the parties shall
                                comply with the following agenda that the Court adopts from S.D. Fla. L.R. 16.l: (l)
                                Documents (S.D. Fla. L.R. 16.1.B.1 and 2) - The parties shall determine the procedure for
                                exchanging a copy of, or a description by category and location of, all documents and
                                other evidence that is reasonably available and that a party expects to offer or may offer if
                                the need arises. Fed. R. Civ. P. 26(a)(l)(B). (a) Documents include computations of the
                                nature and extent of any category of damages claimed by the disclosing party unless the
                                computations are privileged or otherwise protected from disclosure. Fed. R. Civ. P. 26(a)
                                (l)(C). (b) Documents include insurance agreements which may be at issue with the
                                satisfaction of the judgment. Fed. R. Civ. P. 26(a)(l)(D). (2) List of Witnesses - The parties
                                shall exchange the name, address and telephone number of each individual known to have
                                knowledge of the facts supporting the material allegations of the pleading filed by the
                                party. Fed. R. Civ. P. 26(a)(l)(A). The parties have a continuing obligation to disclose this
                                information. (3) Discussions and Deadlines (S.D. Fla. L.R. 16.1.B.2) - The parties shall
                                discuss the nature and basis of their claims and defenses and the possibilities for a prompt
                                settlement or resolution of the case. Failure to comply with this Order or to exchange the
                                information listed above may result in sanctions and/or the exclusion of documents or
                                witnesses at the time of trial. S.D. Fla. L.R. 16.1.1.

                                Pursuant to Administrative Order 2016-70 of the Southern District of Florida and
                                consistent with the Court of Appeals for the Eleventh Circuit's Local Rules and Internal
                                Operating Procedures, within three days of the conclusion of a trial or other proceeding,
                                parties must file via CM/ECF electronic versions of documentary exhibits admitted into
                                evidence, including photographs of non-documentary physical exhibits. The Parties are
                                directed to comply with each of the requirements set forth in Administrative Order 2016-
                                70 unless directed otherwise by the Court.

                                Telephonic appearances are not permitted for any purpose. Upon reaching a settlement in
                                this matter the parties are instructed to notify the Court by telephone and to file a Notice of
                                Settlement within twenty-four (24) hours. Signed by Chief Judge K. Michael Moore on
                                3/30/2020. (mgh) (Entered: 03/30/2020)
  03/30/2020              7 PAPERLESS ORDER REFERRING PRErRIAL DISCOVERY MATTERS TO
                            MAGISTRATE JUDGE JACQUELINE BECERRA. PURSUANT to 28 U.S.C. § 636 and
                            the Magistrate Rules of the Local Rules of the Southern District of Florida, the above-
                            captioned Cause is referred to United States Magistrate Judge Jacqueline Becerra to take
                            all necessary and proper action as required by law with respect to any and all pretrial
                            discovery matters. Any motion affecting deadlines set by the Court's Scheduling Order is
haps://ecf.ftsd.uscourts.gov/cgi-bin/DktRpt.pl?l7600665161832-L_I_0-1                                                        3/11
      Case
51812021       1:20-cv-21339-AKK   Document 73
                    Case 1:19-cv-12379-DJC     Entered on FLSD Docket 06/11/2021
                                            Docure•l.ij;iJeof~Qi/07/21            Page
                                                                          Page 73 of 88 124 of 186
                                excluded from this referral, unless specifically referred by separate Order. It is FURTHER
                                ORDERED that the parties shall comply with Magistrate Judge Jacqueline Becerra's
                                discovery procedures. Signed by Chief Judge K. Michael Moore on 3/30/2020. (mgh)
                                (Entered: 03/30/2020)
  04/06/2020               a    (RESTRICTED) Notice of Lawsuit and REQUEST to Waive Service of a Summons sent
                                to Federico A. Moreno on 03/30/2020 by Jonathan Mullane. (eds) Text Modified on
                                4/7/2020 (eds). (Entered: 04/07/2020)
  04/06/2020                    SYSTEM ENTRY - Docket Entry 10 [cmpJ restricted/sealed until further notice. (pes)
                                (Entered: 04/07/2020)
  04/06/2020             M NOTICE of Filing Service of Summons by Jonathan Mullane (eds) (Entered: 04/07/2020)
  04/07/2020               2 MOTION for CM/EFC Access and for Leave to File Electronically by Jonathan Mullane.
                                (eds) (Entered: 04/07/2020)
  04/07/2020             11 Consent by Pro Se Litigant (Non-Prisoner) Jonathan Mullane to receive Notices of
                                Electronic Filing at email address: J.Mullane@icloud.com (*Unsigned) (ail) (Entered:
                                04/07/2020)
  04/07/2020             12 Summons Issued as to Benjamin G. Greenberg, Alison W. Lehr, Federico A. Moreno,
                                Jonathan Mullane. (ail) (Entered: 04/07/2020)
  04/07/2020              13 Clerks Notice of Docket Correction re 10 Amended Complaint. Document Restricted
                             Due to Error. (pes) (Entered: 04/07/2020)
  04/07/2020              15 Clerks Notice of Docket Correction re .8. Request for Waiver of Service. Wrong Event
                             selected for Image see DE# li Other. (eds) (Entered: 04/07/2020)
  04/08/2020              16 PAPERLESS ORDER. THIS CAUSE came before the Court upon Plaintiff Jonathan
                             Mullane's Motion for Referral to Volunteer Attorney Program. J. . Therein, Plaintiff
                             Jonathan Mullane requests that the Court refer his request for counsel to the Court's
                             Volunteer Attorney Program because he is unable to afford an attorney. Id. There is no
                             right to counsel in civil actions. See Bass v. Perrin, 170 F.3d 1312, 1319 (11th Cir. 1999).
                             "Where the facts and issues are simple, litigants will usually not need help." Kilgo v.
                             Ricks, 983 F.2d 189, 193 (11th Cir. 1993). Moreover, it is within the Court's discretion to
                             refer the matter to the Volunteer Attorney Program. Plaintiff brings an eighteen (18) count
                             Complaint ("Comp].") (ECF No. 1) against Defendants Alison W. Lehr, Benjamin G.
                             Greenberg, Lisa T. Roberts and the Honorable Federico A. Moreno. See generally Compl.
                             In the Complaint, Plaintiff alleges that Defendants conspired to interfere with Plaintiff's
                             current and prospective employment by spreading false and defamatory information about
                             Plaintiff. See id. at 2431. Further, Plaintiff alleges that Judge Moreno unlawfully procured
                             Plaintiff's employment records with the United States Attorney's Office and sent non-
                             public hearing transcripts to various national legal publications. See id. at 3. The Court
                             finds that the facts and issues of the matter are straightforward and thus referral to the
                             Volunteer Attorney Program is not warranted. Accordingly, UPON CONSIDERATION of
                             the Motion J. , the pertinent portions of the record, and being otherwise fully advised in the
                             premises, the Motion J. is hereby DENIED. Signed by Chief Judge K. Michael Moore on
                             4/8/2020. (mgh) (Entered: 04/08/2020)
  04/09/2020             l1 Clerks Notice of Docket Correction re l Verified Complaint _Error: Images Incomplete
                            _Correction: Documents Replaced with Complete Image. (Attachments: # l Civil Cover
                            Sheet,# .2 Exhibit A-B, # l Exhibit C-E, #~Exhibit F-G). SEE ATTACHED FOR COPY
                                (ail) (Entered: 04/09/2020)
  05/05/2020             18. VERIFIED OMNIBUS MOTION FOR RECUSAL AND FOR REASSIGNMENT TO AN
                                OUT-OF DISTRICT JUDGE, AND INCORPORATED MEMORANDUM OF LAW (
hnM://ecl'.flRd.W1eourt.u:ov/ciri-bin/DktRot.ol?l7600665161832-L I 0-1                                                    4/11
      Case
 S/812021            Case 1:19-cv-12379-DJC
               1:20-cv-21339-AKK   Document 73Docurneetw..Woa&ta:UM,/07/21  Page 74Page
                                                Entered on FLSD Docket 06/11/2021   of 88125 of 186
                                  Responses due by 5/19/2020) by Jonathan Mullane. (eds) (Entered: 0S/05/2020)
    05/07/2020             l2 VERIFIED MOTION FOR SERVICE OF PROCESS BY THE UNITED STATES
                                  MARSHALS SERVICE PURSUANT TO FED. R. CIV. P. 4(c)(3) AND
                                  INCORPORATED MEMORANDUM OF LAW by Jonathan Mullane. Responses due by
                                  5/21/2020 (eds) (Entered: 05/07/2020)
    05/07/2020             20 PAPERLESS ORDER. THIS CAUSE came before the Court upon Plaintiffs Motion for
                              Service of Process by the United States Marshal Service.12 . Therein, Plaintiff requests
                              that Court order that a United States Marshal effectuate service pursuant to Rule 4(c)(3) of
                              the Federal Rules of Civil Procedure because Defendants have failed to timely sign and
                              return a waiver of service. Id. at 12. Rule 4(c)(3) provides that, "[a]t the plaintiffs request,
                              the court may order that services be made by a United States marshal or deputy marshal or
                              a by a person specifically appointed by the court." Fed. R. Civ. P. 4(c)(3). If a plaintiff is
                              not proceeding in forma pauperis, it is within the Courts discretion to order the United
                              States Marshal to serve civil process. See Prospectus v. Todd, No. 8:17-cv-996-T-33MAP,
                              2017 WL 2291367, at *1 (M.D. Fla. May, 25, 2017). Further, "a plaintiff requesting
                              appointment of the United States Marshal in order to comply with the service requirement
                              of Rule 4 must provide a factual basis for why a court order is necessary to accomplish
                              service." Id. Plaintiff does not indicate why service by the United States Marshals Service
                              is necessary to accomplish service. See generally 12; see also Prospectus, 2017 WL
                              2291367, at *1 (finding service by a United States Marshal was not necessary to complete
                              service where Plaintiff had alternatives available to effectuate service). The mere fact that
                              Defendants have not waived service is not grounds for the Court to order a United States
                              Marshal to effectuate service on Defendants as there are alternatives available to Plaintiff,
                              such as hiring a private process server. Id. Moreover, the Advisory Committee Notes state
                              that service by the United States Marshals Service "is generally proper when it is necessary
                              to keep the peace," a circumstances not present in the instant action. Davis v. U.S.
                              Installation Group, Inc., No. 12-80392-CIV, 2012 WL 4511359, at *2 (S.D. Fla. Oct. 2,
                              2012) (citation omitted). Accordingly, UPON CONSIDERATION of the Motion, the
                              pertinent portions of the record, being otherwise fully advised in the premises, the Motion
                              12 is DENIED. Signed by Chief Judge K. Michael Moore on 5/7/2020. (mgh) (Entered:
                              05/07/2020)
   05/26/2020             2.1. MOTION to Supplement re ll OMNIBUS MOTION FOR RECUSAL AND FOR
                                 REASSIGNMENT TO AN OUT-OF DISTRICT JUDGE by Jonathan Mullane. (eds)
                                 (Main Document 21 replaced with complete copy on 6/8/2020 (See Exhibit E) (ail).
                                 (Entered: 05/26/2020)
   05/27/2020             22 FIRST MOTION for Judicial Notice and Incorporated Memorandum of Law by Jonathan
                                 Mullane. (Attachments:# 1 Exhibit)(cds) (Entered: 05/27/2020)
   06/01/2020             2l NOTICE of Attorney Appearance by Dexter Lee on behalf of Benjamin G. Greenberg,
                                 Alison W. Lehr, Federico A. Moreno, Lisa T. Roberts. Attorney Dexter Lee added to party
                                 Benjamin G. Greenberg(pty:dft), Attorney Dexter Lee added to party Alison W.
                                 Lehr(pty:dft), Attorney Dexter Lee added to party Federico A. Moreno(pty:dft), Attorney
                                 Dexter Lee added to party Lisa T. Roberts(pty:dft). (Lee, Dexter) (Entered: 06/01/2020)
   06/01/2020             ~      Defendant's MOTION for Extension of Time to File Response/Reply/Answer as to 1
                                 Complaint, by Benjamin G. Greenberg, Alison W. Lehr, Federico A. Moreno, Lisa T.
                                 Roberts. (Attachments:# 1 Text of Proposed Order)(Lee, Dexter) (Entered: 06/01/2020)
  06/01/2020              25 PAPERLESS ORDER. THIS CAUSE came before the Court upon Plaintiff's Motion for
                             Judicial Notice. 22 . Therein, Plaintiff moves the Court to take judicial notice of (I) a
                             complaint filed by proposed Plaintiff-Intervenor E. Peter Mullane in Mullane v. Moreno,
                             No. 1: 18-CV-12618-PBS, in the United States District Court for the District of
                             Massachusetts; and (2) the ongoing appeal of the claims of the proposed Plaintiff-
htt1JS:flecf.Hsd.uscourts.1ov/c1i-bin/DktRpt.pl?l7600665161832-k.l_0- I                                                     S/11
      Case
5/8/2021        1:20-cv-21339-AKK   Document 73
                      Case 1:19-cv-12379-DJC     Entered on
                                              Docu"E~J!b7.&, FLSD Docket 06/11/2021
                                                           1Jeoafm~!Hl~/07/21 Page 75 Page
                                                                                      of 88 126 of 186
                                   Intervenor E. Peter Mullane in the United States Court of Appeals for the First Circuit. Id.
                                   at 1. Plaintiff does not indicate for what purpose he seeks judicial notice of these
                                   documents and proceedings. See generally id.

                                  A court may take judicial notice of an adjudicative fact that is not subject to reasonable
                                  dispute and either (1) generally known within the trial court's territorial jurisdiction or (2)
                                  can be accurately and readily determined from sources whose accuracy cannot be
                                  reasonably questioned. See Grayson v. Warden, Commr, Ala. DOC., 869 F.3d 1204, 1224-
                                  25 (11th Cir. 2017) (citing Fed. R. Evid. 20l(b)). However, "[i]f a court could take judicial
                                  notice of a fact merely because it has been found to be true in some other action, the
                                  doctrine of collateral estoppel would be superfluous." United States v. Jones, 29 F.3d 1549,
                                  1553 (11th Cir. 1994) (citation omitted). Thus, "[a] court may only take judicial notice of a
                                  document filed in another court to establish the fact of such litigation and related filings, a
                                  court cannot take judicial notice of factual findings of another court." Grayson, 869 F.3d at
                                  1224-25 (citation omitted).

                                  Here, Plaintiff requests that the Court take judicial notice of documents and proceedings in
                                  the District of Massachusetts and the First Circuit. See generally 22 . Plaintiff does not
                                  indicate if he seeks judicial notice of these documents and proceedings to establish that
                                  there is ongoing litigation or to establish an adjudicative fact. See generally id. Regardless,
                                  it is only proper for the Court to take judicial notice of these documents and proceedings
                                  for the limited purpose of establishing the fact of such litigation. See Grayson, 869 F.3d at
                                  1224-25; Jones, 29 F.3d at 1553. And, it is improper for the Court to take judicial notice of
                                  these documents or proceedings to establish any adjudicative facts at issue in the instant
                                  matter. See Grayson, 869 F.3d at 1224-25; Jones, 29 F.3d at 1553.

                                  Accordingly, UPON CONSIDERATION of the Motion, the pertinent portions of the
                                  record, and being otherwise fully advised in the premises, it is hereby ORDERED AND
                                  ADJUDGED that the Motion 22 is GRANTED. The Court will take judicial notice of the
                                  documents and proceedings in the District of Massachusetts and the ongoing appeal in the
                                  First Circuit for the limited purpose of establishing the fact of such litigation and related
                                  filings. The Court does not take judicial notice of any adjudicative fact in the documents
                                  nor any factual findings of either the District of Massachusetts or First Circuit in these
                                  litigations and related filings. Signed by Chief Judge K. Michael Moore on 6/1/2020.
                                  (mgh) (Entered: 06/01/2020)
  06/01/2020               26 PAPERLESS ORDER. THIS CAUSE came before the Court upon Defendants' Unopposed
                              Motion for Extension of Time to Respond to the Complaint.~. UPON
                              CONSIDERATION of the Motion, the pertinent portions of the record, and being
                              otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that
                              the Motion~ is GRANTED. Defendants Benjamin Greenberg, Alison Lehr, Lisa Roberts
                              and the Honorable Federico Moreno shall answer or otherwise respond to the Complaint
                              on or before July 12, 2020. Signed by Chief Judge K. Michael Moore on 6/1/2020. (mgh)
                              (Entered: 06/01/2020)
  06/02/2020                      Reset Deadlines Benjamin G. Greenberg answer due 7/12/2020; Alison W. Lehr answer
                                  due 7/12/2020; Jonathan Mullane answer due 7/12/2020; Lisa T. Roberts answer due
                                  7/12/2020 per DE#26. (cqs) (Entered: 06/02/2020)
  06/08/2020               Z1 Clerks Notice of Docket Correction re ll MOTION to Supplement the re .lB. MOTION for
                                  Recusal MOTION to Change Venue.ERROR: Incomplete Document Filed Correction:
                                  Image replaced with complete image (See Exhibit E). SEE ATTACHED for complete
                                  copy. (ail) (Entered: 06/08/2020)
  06/08/2020               2R Letter to the court re 2 MOTION for Leave to File by Jonathan Mullane. (eds) Modified
                                  text and terminated motion on 6/9/2020 (asl). (Entered: 06/09/2020)
h11nd/e-,f.fl•rl.11•i,n11rt<.onvfooi-hin/OktRnt.111?1760066Sl61832-L I 0-1                                                        6/11
 S/812021
      Case            Case 1:19-cv-12379-DJC
                1:20-cv-21339-AKK   Document 73DocuruJalltlf-Wo,waUM,/07/21  Page 76Page
                                                 Entered on FLSD Docket 06/11/2021   of 88127 of 186

    06/09/2020                      SYSTEM ENTRY - Docket Entry 29 [motion] restricted/sealed until further notice. (nc)
                                    (Entered: 06/09/2020)
    06/11/2020              lO NOTICE of Attorney Appearance by Karin D. Wherry on behalf of Benjamin G.
                                   Greenberg, Alison W. Lehr, Federico A. Moreno, Lisa T. Roberts. Attorney Karin D.
                                   Wherry added to party Benjamin G. Greenberg(pty:dft), Attorney Karin D. Wherry added
                                   to party Alison W. Lehr(pty:dft), Attorney Karin D. Wherry added to party Federico A.
                                   Moreno(pty:dft), Attorney Karin D. Wherry added to party Lisa T. Roberts(pty:dft).
                                   (Wherry, Karin) (Entered: 06/11/2020)
    06/11/2020                     SYSTEM ENTRY - Docket Entry 31 [order] restricted/sealed until further notice. (cbr)
                                   (Entered: 06/11/2020)
    06/23/2020              ll NOTICE of Voluntary Dismissal Without Prejudice as to Lisa T. Roberts by Jonathan
                                    Mullane. (eds) (Entered: 06/23/2020)
    (17/10/2020             ll MOTION for Leave to File a First Amended Complaint and Incorporated Memorandum by
                                   Jonathan Mullane. (eds) (Main Document 33 replaced on 7/10/2020) (we). (Additional
                                   attachment(s) added on 7/14/2020: # l Copy of Motion) (cqs). (Entered: 07/10/2020)
    (17 / l 0/2020          ~      Unopposed MOTION for Extension of Time to File Response/Reply/Answer to Amended
                                   Complaint by Benjamin G. Greenberg, Alison W. Lehr, Federico A. Moreno.
                                   (Attachments:# l Text of Proposed Order)(Wherry, Karin) (Entered: 07/10/2020)
    (17/13/2020             35 PAPERLESS ORDER. THIS CAUSE came before the Court upon Plaintiff Jonathan
                               Mullane's ("Plaintiff'') Motion for Recusal and Assignment for Out-of-District Judge . .la .
                               Therein, Plaintiff requests that the undersigned (1) recuse himself, and either (2) reassign
                               this matter to an independent out-of-district judge, or (3) request that the Chief Judge of
                               the Eleventh Circuit reassign this matter to an out-of-district judge. Id. at 9.

                                   Pursuant to 28 U.S.C. § 292(b), "[t]he chief judge of a circuit may, in the public interest,
                                   designate and assign temporarily any district judge of the circuit to hold a district court
                                   within any district within the circuit."

                                   District courts have "broad discretion to stay proceedings as incident to its power to
                                   control its own docket." Clinton v. Jones, 520 U.S. 681, 70607 (1997)(citation omitted).
                                   Indeed "district courts have inherent, discretionary authority to issue stays in many
                                   circumstances." Advanced Bodycare Sols., LLC v. Thione Intl, Inc., 524 F.3d 1235, 1241
                                   (11th Cir. 2008). "Federal courts routinely exercise their power to stay a proceeding where
                                   a stay would promote judicial economy and efficiency." Morrissey v. Subaru of Am., Inc.,
                                   No. 1:15-CV-21106-KMM, 2015 WL 4512641, at *2 (S.D. Fla. July 24, 2015) (citation
                                   omitted). Although courts must be on guard against depriving the processes of justice,
                                   plaintiffs "may be required to submit to delay not immoderate in extent and not oppressive
                                   in its consequences if the public welfare or convenience will thereby be promoted." Landis
                                   v. N. Am. Co., 299 U.S. 248,256 (1936).

                                  On July 13, 2020, the undersigned requested that Chief Judge William H. Pryor of the
                                  United States Court of Appeals for the Eleventh Circuit assign an out-of-district judge to
                                  this matter. Further, the Court finds that it is proper to stay this matter until the Court
                                  receives a response from Chief Judge Pryor. A stay will promote judicial economy and
                                  efficiency and Plaintiff will not be unduly prejudiced by a brief stay of this matter. See
                                  Landis, 299 U.S. at 256.

                                  Accordingly, UPON CONSIDERATION of the Motion lB. , the pertinent portions of the
                                  record, and being otherwise fully advised in the premises, it is hereby ORDERED AND
                                  ADJUDGED that Plaintiff's Motion for Recusal lB. is GRANTED IN PAIU and DENIED
htto9://ecf.ftsd .11scourts.20v/c11i•bln/DktRpt.pl? 17600665161832-L_I_O- I                                                       7/11
s,s,2021         Case 1:19-cv-12379-DJC
      Case 1:20-cv-21339-AKK             Docurt}itt:i7.&lJe
                               Document 73  Entered on FLSD oJiiili'1.Docket
                                                                       ijfp/07/21  Page 77 Page
                                                                               06/11/2021  of 88 128 of 186
                                 IN PART. It is hereby ORDERED that this case is STAYED pending receipt of a response
                                 from Chief Judge Pryor. The Clerk of Court is INSTRUCTED to STAY this case. All
                                 pending motions, if any, are DENIED AS MOOT. Signed by Chief Judge K. Michael
                                 Moore on 7/13/2020. (mgh) (Entered: 07/13/2020)
   07/13/2020             JQ     DESIGNATION OF UNITED STATES JUDGE FOR SERVICE WITHIN THE CIRCUIT.
                                 Signed by Chief Judge William H. Pryor, Jr., Eleventh Circuit Court of Appeals on
                                 7/13/2019. See attached document/or full details. (yar) (Entered: 07/13/2020)
   07/16/2020             .37    C~se ~e~i;gned . to 9istriit Jo<le A'bduf'::iK :l.a:Hoti•i;Ohief Judge K. Michael Moore no
                                 longer assigned to the case. Pursuant to DE 16 Order (mrl) Modified on 7/16/2020 (mrl).
                                 (Entered: 07/16/2020)
   07/22/2020             3£ ORDER Re: ll Motion for Leave to File Amended Complaint is GRANTED. Also, the J.4
                                Motion for Extension of Time to File Answer to Amended Complaint is GRANTED.
                                Accordingly, Mullane shall file his first amended complaint, doc. 33 at 9-115, as a separate
                                docket entry, and the defendants shall respond to the amended complaint within thirty days
                                after Mullane files it. Signed by District Judge Abdul K Kallon on 7/22/2020. See attached
                                document/or full details. (khy) (Entered: 07/22/2020)
   07/22/2020            J.2 ORDER The 2 Motion for Leave to File Electronically is DENIED. Signed by District
                                Judge Abdul K Kallon on 7/22/2020. See attached document/or full details. (khy)
                                (Entered: 07/22/2020)
   07/23/2020             ~     Renewed and Assented- to MOTION for CM/EFC Access and for Leave to File
                                Electronically by Jonathan Mullane. (eds) (Entered: 07/23/2020)
   07/28/2020             41    RENEWED MOTION FOR REFERRAL TO THE VOLUNTEER ATTORNEY
                                PROGRAM AND INCORPORATED MEMORANDUM OF LAW by Jonathan Mullane.
                                (eds) (Entered: 07/28/2020)
  08/07/2020             ~      RESPONSE in Opposition re~ MOTION for Referral to Volunteer Attorney Program
                                filed by Benjamin G. Greenberg, Alison W. Lehr, Federico A. Moreno, Lisa T. Roberts.
                                Replies due by 8/14/2020. (Attachments:# l Exhibit A - Mullane v. Breaking Media, Inc.,
                                Case No. 20-1080 (1st. Cir.))(Lee, Dexter) (Entered: 08/07/2020)
  08/11/2020             ~      Stipulated MOTION for Leave to File A Second Amended Complaint and Incorporated
                                Memorandum of Law by Jonathan Mullane. (Attachments: # l [Proposed J Verified Second
                                Amended Complaint)(cds) (Entered: 08/11/2020)
  08/19/2020             ~      ORDER denying~ Plaintiff's Renewed And Assented-To Motion For CM/ECF Access
                                And For Leave To File Electronically; denying !I. Plaintiff's Renewed Motion For Referral
                                to the Volunteer Attorney Program And Incorporated Memorandum of Law; granting~
                                Plaintiffs Stipulated Motion for Leave to File A Second Amended Complaint And
                                Incorporated Memorandum of Law. The Clerk is DIRECTED to file Mullane's second
                                amended complaint, doc. 43-1, as a separate docket entry. The defendants' response is due
                                thirty days after the second amended complaint is docketed. Signed by District Judge
                                Abdul K Kallon on 08/19/2020. See attached document/or full details. (yar) (Entered:
                                08/19/2020)
  08/19/2020             ~      Verified Second AMENDED COMPLAINT against Does 1 through 10, Benjamin G.
                                Greenberg, Alison W. Lehr, Federico A. Moreno, Lisa T. Roberts, filed by Jonathan
                                Mullane.(cds) (Entered: 08/20/2020)
  08/31/2020             ~      NOTICE of Filing Proposed Summons(es) by Jonathan Mullane (eds) (Entered:
                                08/3 l /2020)
  08/31/2020             47     Clerks Notice to Filer re: Summons(es) cannot be issued. Attorney or Pro Se party's return
                                address is not listed (eds) (Entered: 08/31/2020)
httos://ecr.Hsd .uscourtuov/c2i-bin/DktRpt.pl71760066S I61832-L.J_0- I                                                        8/11
     Case
 s/812021             Case 1: 19-cv-12379-DJC
               1:20-cv-21339-AKK    Document 73DocumeetFl-W
                                                Entered on FLSD     00/0706/11/2021
                                                                 Docket
                                                            o•iikid      /21 Page 78Page
                                                                                     of 88129 of 186

   09/09/2020              ~      Summons Issued as to Lisa T. Roberts. (eds) (Entered: 09/09/2020)
   09/18/2020              ~ Defendant's MOTION for Extension of Time to File Response/Reply/Answer as to~
                                  Amended Complaint/Amended Notice of Removal by Benjamin G. Greenberg, Alison W.
                                  Lehr, Federico A. Moreno, Lisa T. Roberts. (Attachments: # l Text of Proposed Order)
                                  (Wherry, Karin) (Entered: 09/18/2020)
   09/28/2020              ~      Verified Opposition re~ Defendant's MOTION for Extension of Time to File
                                  Response/Reply/Answer as to~ Amended Complaint/Amended Notice of Removal filed
                                  by Jonathan Mullane. Replies due by 10/5/2020. (eds) (Entered: 09/28/2020)
    10/05/2020             Sl ORDER For good cause shown, the Defendants'~ Motion for Extension of Time to File
                                  Response/Answer to Second Amended Complaint is GRANTED IN PART, the dfts'
                                  consolidated response is due twenty-one (21) days after Mr. Mullane serves Lisa T.
                                  Roberts with the summons and complaint. Signed by District Judge Abdul K Kallon on
                                  10/5/2020. See attached document/or full details. (khy) (Entered: 10/05/2020)
    10/15/2020             il Defendant's MOTION for Leave to File Excess Pages Defendants' Motion to Dismiss
                                  Second Amended Complaint by Benjamin G. Greenberg, Alison W. Lehr, Federico A.
                                  Moreno, Lisa T. Roberts. (Attachments: # 1 Exhibit A - Defendants' Motion to Dismiss
                                  Second Amended Complaint, # 2 Text of Proposed Order)(Lee, Dexter) (Entered:
                                  10/15/2020)
   10/15/2020              il ORDER Granting in part S2 Motion for Leave to File Excess Pages. The defendants may
                                  file a motion to dismiss of up to 30 pages, and the plaintiff may file a brief in opposition of
                                  up to 30 pages, dft's reply, if any, is limited to 10 pages. Signed by District Judge Abdul K
                                  Kallon on 10/15/2020. See attached document for full details. (khy) (Entered: 10/15/2020)
   10/15/2020              ~      Verified Motion for Costs of Service and Incorporated Memorandum of Law by Jonathan
                                  Mullane. (Attachments:# l Exhibit)(cds) (Entered: 10/16/2020)
   10/15/2020              ss.    AFFIDAVIT signed by: Natasha A. Caplan by Jonathan Mullane (eds) (Entered:
                                  10/16/2020)
   10/16/2020              ~      Defendant's MOTION TO DISMISS~ Amended Complaint/Amended Notice of
                                  Removal FOR FAILURE TO STATE A CLAIM by Benjamin G. Greenberg, Alison W.
                                  Lehr, Federico A. Moreno, Lisa T. Roberts. Responses due by 10/30/2020 (Attachments:#
                                  l Exhibit A - Plaintiff's Verified Motion for Recusal for Cause,# .2 Exhibit B -
                                  Certification of Scope of Employment (Oct. 9, 2020))(Lee, Dexter) (Entered: 10/16/2020)
   10/26/2020              51. ORDER re~ MOTION for Costs of Service filed by Jonathan Mullane and~
                                  Defendant's MOTION TO DISMISS filed by Federico A. Moreno, Alison W. Lehr,
                                  Benjamin G. Greenberg, Lisa T. Roberts. The parties' resonses to the motions are due by
                                  November 9, 2020, replies, if any are due by November 16, 2020. Signed by District Judge
                                  Abdul K Kallon on 10/26/2020. See attached document/or full details. (khy) (Entered:
                                  l 0/26/2020)
   11/09/2020             ~      Unopposed MOTION for Extension of Time to File Response/Reply/Answer as to~
                                 MOTION Verified Motion for Costs of Service and Incorporated Memoradum of Law by
                                 Benjamin G. Greenberg, Alison W. Lehr, Federico A. Moreno, Lisa T. Roberts.
                                 (Attachments:# 1 Text of Proposed Order)(Wherry, Karin) (Entered: 11/09/2020)
   11/10/2020             S2 Assented- to MOTION for Enlargement of Time to File Response/Reply/Answer as to~
                                  Defendant's MOTION TO DISMISS 45 Amended Complaint/Amended Notice of
                                  Removal FOR FAILURE TO STATE A CLAIM by Jonathan Mullane. (eds) (Entered:
                                  11/10/2020)
   11/17/2020             §Q      RESPONSE to Motion re ~ MOTION Verified Motion for Costs of Service and
ht111s://erf.fM.usr:ourt•.2ov/c1d•bin/DktR11t.0l? 1760066S 161832-L 1_0-1                                                      9/11
      Case
s,s,2021       1:20-cv-21339-AKK   Document 73
                     Case 1:19-cv-12379-DJC     Entered on FLSD
                                             Docuraf;lf!t::i7~Je oftiMGP.Docket 06/11/2021
                                                                          Q~/07/21          Page
                                                                                    Page 79 of 88 130 of 186
                                Incorporated Memoradum of Law filed by Benjamin G. Greenberg, Alison W. Lehr,
                                Federico A. Moreno, Lisa T. Roberts. Replies due by 11/24/2020. (Wherry, Karin)
                                (Entered: 11/17/2020)
    11/25/2020           fil OMNIBUS RESPONSE in Opposition re 56 Defendant's MOTION TO DISMISS ~
                                Amended Complaint/Amended Notice of Removal FOR FAILURE TO STATE A CLAIM
                                and Opposition to the Motion for Westfall Act Substitution filed by Jonathan Mullane.
                                Replies due by 12/2/2020. (Attachments:# l Exhibit)(cds) (Attachment 16-1 replaced on
                                12/1/2020 with complete document) (ail). Text Modified on 12/1/2020 (ail). (Entered:
                                11/25/2020)
    11/25/2020           62 Cross-MOTION to for Leave to Amend Count XI of the Complaint ( Responses due by
                            12/9/2020), Cross-Motion for Judicial Notice, Cross-MOTION for Limited Scope-of-
                            Employment Discovery by Jonathan Mullane. For Image SEE DE# fil (eds) (Entered:
                            11/25/2020)
    12/01/2020           23.    Clerks Notice of Docket Correction re fil Response in Opposition to Motion. ERROR:
                                Exhibit (16-1) replaced with best, complete copy by Clerk. SEE ATTACHED for Image.
                                Document being retained in Miami Office (ail) (Entered: 12/01/2020)
    12/01/2020           ~      Unopposed MOTION for Extension of Time to File Response/Reply/Answer as to fil.
                                Response in Opposition to Motion, by Benjamin G. Greenberg, Alison W. Lehr, Federico
                                A. Moreno, Lisa T. Roberts. (Attachments: # l Text of Proposed Order)(Wherry, Karin)
                                (Entered: 12/01/2020)
    12/03/2020           ~      ORDER Granting .M Motion for Extension of Time to File a Reply. Defendant's reply is
                                due by 12/8/2020. Signed by District Judge Abdul K Kallon on 12/3/2020. See attached
                                document/or full details. (khy) (Entered: 12/03/2020)
    12/08/2020           QQ NOTICE of Filing Letter to the Court by Jonathan Mullane (eds) (Entered: 12/08/2020)
    12/08/2020           fil. Clerks Notice of Docket Correction re [61-1] Response in Opposition to Motion and QQ
                              Letter. (Attachments:# l Exhibit 1, # 2 Exhibit 2, # .3. Exhibit 3, #~Exhibit 4, # 5. Exhibit
                              5, # 2 Exhibit 6, # 7. Exhibit 7, # .8. Exhibit 8, # .2. Exhibit 9, # lQ Exhibit 10, # 11 Exhibit
                              11, # .12 Exhibit 12, # ll Exhibit 13, # 14 Exhibit 14, # l l Exhibit 15) (khy) (Entered:
                                12/08/2020)
    12/08/2020           6.8. REPLY to Response to Motion re in Defendant's MOTION TO DISMISS~ Amended
                                Complaint/Amended Notice of Removal FOR FAILURETO STATE A CLAIM filed by
                                Benjamin G. Greenberg, Alison W. Lehr, Federico A. Moreno, Lisa T. Roberts. (Lee,
                                Dexter) (Entered: 12/08/2020)
    12/29/2020           62     MOTION FOR LEAVE TO FILE A SURREPLY by Jonathan Mullane. (eds) (Entered:
                                12/29/2020)
    01/04/2021           70 ORDER The .62 Motion for Leave to File a Surreply is DENIED as set out. Signed by
                            District Judge Abdul K Kallon on 1/4/2021. See attached document for full details. (khy)
                            (Entered: 01/04/2021)
    03/23/2021           7.l Notification of Ninety Days Expiring by Jonathan Mullane re fil OMNIBUS RESPONSE,
                                62 Cross-MOTION to for Leave to Amend Count XI of the Complaint, Cross-Motion for
I                               Judicial Notice, Cross-MOTION for Limited Scope-of-Employment Discovery filed by
                                Jonathan Mullane (eds) (Entered: 03/24/2021)
    04/06/2021           72 ORDER Mhllane's Motion for Costs~ is GRANTED. Defendants' Motion for Extension
                            of Time to Respond~ is MOOT. Signed by District Judge Abdul K Kallon on 4/6/2021.
                            See attached document for full details. (khy) (Entered: 04/06/2021)


httos://ccf.llsd.uscourts.2ov/c2i-bin/DktRot.ol? 17600665161832-LL0-I                                                         10/11
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 75-1 Filed
                                              on FLSD    06/07/21
                                                       Docket      Page 80Page
                                                              06/11/2021   of 88131 of 186




                            EXHIBIT J-2
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 132 of 186
                                                                                 t·••"";.,!A:'- :,~··../'','lo.• ............. ,\,,.... •             ,'



                                                                                   FILLlJ f;.:.                                                            ! , I'

                                                                                                    ('WT
                                                                                                     ~ \•
                                                                                                          l .... •(1I'1'lf'
                                                                                                                       I J
                              UNITED STATES DISTRICT COURT
                                                                                                       I ' ' •• I             ~
                              SOUTHERN DISTRICT OF FLORIDA                                           t •~   o • • •
                                                                                                                       '
                                                                                                                      ' I :        •
                                                                                                                                       •   •     •
                                                                                                                                               ." •




                                     MIAMI DIVISION                                          -------·                             ·-•···



    JONATHAN MULLANE,                                             Docket No. 1:20-CV-21339-AKK


                Plaintiff,

    v.

    FEDERICO A. MORENO,
    ALISON W. LEHR,
    BENJAMIN G. GREENBERG,
    LISA T. ROBERTS, and
    DOES 1 through 10 inclusive,
    in their individual and official capacities,

                   Defendants.
    _____________,!


                               AFFIDAVIT OF NATASHA A. CAPLAN


           I, NATASHA A. CAPLAN, after first being duly sworn, do hereby depose and state as

    follows:

    1.     I am personally familiar with all of the facts stated below.

    2.     I am a fully-licensed process server in the State of Florida (Identification No. 2327}, and

           am authorized by law to execute service of process throughout the County of Miami-Dade

           as well as other counties in this State.

    3.     I am licensed under Florida law to carry out personal service on each and every Defendant

           in this matter.
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 133 of 186




    4.    I have significant work experience as a process server, and have worked as a process server

          in the State of Florida for approximately seven years.

    S.    I am fully familiar with the relevant professional standards which apply to process servers

          in this State, and am also fully familiar with Florida law as it relates to service of process

          and personal service on individuals.

    6.    In addition to my work as a process server, I currently serve as the President and managing

          director of my own firm, NAC Process Servers.

    7.    In or around May 2020, Plaintiff Jonathan Mullane hired NAC Process Servers to make

          personal service on each individual Defendant in this lawsuit.

    8.    In the early afternoon of May 23, 2020, I drove to the home address of Defendant Alison

          W. Lehr ("Lehr") in the upscale Venetian Islands district of Miami Beach to personally

          serve her with a summons and a copy of the complaint in this lawsuit.

    9.    After gently knocking on the front door of109 3rd Dilido Terraces, Miami Beach, a middle-

          aged Caucasian woman appeared at the front door of the home and stood at the doorway of

          the property.

    IO.   The woman in question refused to immediately open the door.

    11.   This woman verbally identified herself to me as Defendant Alison W. Lehr.

    12.   In response, I proceeded to identify myself as a licensed Florida process server.

    13.   Ms. Lehr stated that she was well aware that I was a process server because her son had

          spoken with me during my previous attempt to make personal service on her.




                                                    2
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 134 of 186




    14.   After identifying myself as a licensed process server, I politely informed Lehr that I was

          performing personal service, and that I was serving her with a summons and a copy of the

          complaint in this federal lawsuit.

    1S.   In response, Lehr informed me that she was a "federal prosecutor[.]"

    16.   Lehr also advised me that she worked in the "U.S. Attorney's Office in Downtown Mi-

          ami[.]"

    17.   Lehr then stated that she "refuse(d] to be served[,]" and that she refused to accept my

          authorized, appropriate, and properly-executed personal service on her.

    18.   Lehr falsely informed me that, under the applicable procedural rules, I could only legally

          serve "[her] attorney in the U.S. Attorney's Office."

    19.   In response, I politely and respectfully informed Lehr that I was indeed authorized to serve

          her personally under Florida law, and that she could not legally "refuse,, to accept my per-

          sonal service.

    20.   Appearing increasingly erratic and aggressive, Lehr began shouting and screaming loudly

          through the glass panels of the front door, while consistently reiterating that she "refuse[d)

          to be served[.]»

    21.   When I bent down to simply leave the complaint and summons at the doorway, Lehr began

          violently pounding the glass panels of the door while shouting that I " [could not] leave the

          documents there[.]"

    22.   Appearing extremely erratic and incoherent, Lehr shouted that I was not free to leave, and

          that she refused to allow me to leave the property.




                                                    3
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 135 of 186




    23.   By this point in time, Ms. Lehr had become physically and verbally hostile, aggressive, and

          erratic.

    24.   Fearing for my physical safety, and in an attempt to escape from Ms. Lehr, I immediately

          left the complaint and summons at the doorway of the home and ran towards our car which

          was parked nearby.

    25.   Ms. Lehr then called over to a middle-aged Caucasian man who was also present in her

          home at the time. She specifically asked him to help her detain me, and to assist her in

          preventing me from leaving her property.

    26.   At this point, Ms. Lehr and her male companion then opened the door to the home and

          proceeded to chase after me outside, shouting that I " [could not] leave" her property.

    27.   After shouting that I " [could not] leave[,]" Ms. Lehr began shouting that the complaint

          and summons were both "contaminated[,],, and that I had "contaminated [her] house with

          the coronavirus[.]"

    28.   However, in spite of these supposed concerns of" coronavirus infection[,]" Ms. Lehr sub-

          sequently left her home without wearing any mask or gloves while attempting to physically

          restrain me.

    29.   Coincidently, my elderly father, Solomon Caplan(" Mr. Caplan"), had joined me that day,

          and was waiting in the car along with our small dog while I served Ms. Lehr with the sum-

          mons and complaint.

    30.   Mr. Caplan, who is also a fully-licensed process server in the State of Florida (Identification

          No. 076), is an experienced process server with over 40 years of work experience.




                                                    4
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 136 of 186




    31.   After reaching our car, Mr. Caplan and I-both extremely fearfuJ for our lives, and seeking

          to flee to safety-immediately ensured that aJI of the car's doors were closed and locked.

    32.   Before we were able to drive away to safety, Ms. Lehr and her male companion, who had

          been pursuing me as I ran back to the car, had finally caught up to me.

    33.   Upon observing my elderly father and me sitting inside the locked car, Ms. Lehr began

          screaming loudly.

    34.   In addition to reiterating that we were not free to leave, Ms. Lehr threatened both Mr.

          Caplan and myself and proceeded to detain us against our will.

    35.   Ms. Lehr and her male companion threatened to physically restrain both Mr. Caplan and

          myself.

    36.   After I had rolled up all of the windows in the vehicle in order to prevent Lehr from physi-

          cally harming us, Ms. Lehr appeared increasingly hostile and began violently pounding her

          fists on the glass windows of the vehicle. The unidentified male accompanying her began

          pounding on both the glass windows and on the car itself.

    37.   I held up my official Florida process server identification badge to clearly display it to both

          Ms. Lehr and the Caucasian male accompanying her, while desperately pleading with them

          both to allow us to leave the property.

    38.   Upon realizing that they would not be able to successfully reach inside the vehicle in order

          to harm us, and in apparent frustration, Ms. Lehr and her male companion began harassing

          and taunting us by intermittently taking photographs and video recordings of Mr. Caplan,

          our terrified dog, and myself with their mobile devices.




                                                    s
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 137 of 186




     39.   To ensure that Ms. Lehr was fully aware that Mr. Caplan and I were licensed Florida pro-

           cess servers, I then rolled window down to clearly show her-once again-my Florida pro-

           cess server identification badge.

     40.   When Mr. Caplan and I attempted to drive away in order to escape, the Caucasian male

           assisting Ms. Lehr proceeded to detain and hold us hostage by pushing and leaning his body

           on the front of our vehicle for an extended 20-minute period.

     41.   I then attempted to reverse and back up on three separate occasions in order to flee to

           safety.

    42.    However, each time I did so in an attempt to escape, Ms. Lehr stood directly behind my

           vehicle in order to prevent me from escaping.

    43.    Throughout this entire period of time, Ms. Lehr and the Caucasian male assisting her phys-

           ically blocked our sole means of escape in order to detain Mr. Caplan and myself.

    44.    I once again politely reiterated my request that Ms. Lehr and the unidentified male stop

           what they were doing immediately, yet both persisted and continued to detain us.

    4S.    Upon realizing that we would not be physically able to escape from Ms. Lehr, and being left

           with no alternative, I proceeded to call 911 on my cell phone and urgently requested imme-

           diate police intervention and assistance.

    46.    It was not until uniformed police officers ofthe Miami Beach Police Department intervened

           in response to our 911 call that Ms. Lehr and her male companion finally withdrew.

    47.    As a female process server working in a male-dominated, high risk profession, I continue to

           feel extremely traumatized as a result of the events of May 23, 2020.




                                                       6
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 138 of 186




     48.   As a consequence of the trauma resulting from Ms. Lehr>s actions towards my elderly fa-

           ther and myself, since the events of May 23, 2020, I have personally suffered from heart

           palpitations and severe anxiety.

     49.   The trepidations that I continue to experience on a near-daily basis include, amongst other

           things, an omnipresent fear that I will be attacked, assaulted, or retaliated against by Ms.

           Lehr or by others while carrying out my duties as a process server.

     SO.   By deliberately choosing to hold Mr. Caplan and myself hostage in the early afternoon of

           May 23, 2020, Ms. Lehr>s actions have negatively impacted my ability to work as a process

           server, and my ability to fulfill the numerous requirements of my demanding, high-risk job.

     51.   As a female process server working in a dangerous work environment on a daily basis, the

           significant trauma resulting from the events of May 23, 2020 still continues to interfere

           with my ability to work-even to this day.

     52.   I am extremely concerned that either I or one of my family members will be assaulted, at-

           tacked, or retaliated against in the same manner for simply doing my job.

    53.    On May 28, 2020, I filed a formal criminal complaint against Ms. Lehr with a police detec-

           tive of the Miami Beach Police Department.

    54.    Under Florida law, and pursuant to Fla. Stat.§ 843.01, interfering with the official duties

           of a process server is a third-degree felony criminal offense.




                                                     7
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 139 of 186




         SUBSCRIBED AND SWORN TO UNDER THE PAINS AND PENALTIBS OF
    PERJURY UNDER THE LAws OF THE UNITED STATES OF AMERICA, nns 1..- (
    DAY OF SEPTEMBER, 2020.




                                         8
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 140 of 186




                       EXHIBIT2
                (Aff. Pl. J. Mullane, with Exhibits Thereto)
             Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73 Document  76FLSD
                                      Entered on   FiledDocket
                                                         06/07/21  Page 1 of
                                                               06/11/2021    20 141 of 186
                                                                          Page




                                      UNITED STATES DISTRICT COURT
                                       DISTRICT OF MASSACHUSETTS

                                                 )
     JONATHAN MULLANE,                           )              Docket No. l:19-CV-12379-DJC
                                                 )
                    Plaintiff,                   )
     V.                                          )
                                                 )
     UNITED STATES DEPARTMENT                    )
     OF JUSTICE and UNITED                       )
     STATES SECURITIES AND                       )
     EXCHANGE COMMISSION,                        )
                                                 )
                    Defendants.                  )
                                                 )


                  SECOND AFFIDAVIT OF PLAINTIFF JONATHAN MULLANE


            I, JONATHAN MULLANE, being the undersigned Affiant, do hereby depose and state as

     follows:

     1.     I am the Plaintiff in the above-captioned cause. As such, I have personal knowledge of the

            facts set forth herein.


            Procedural history of the contemporaneous Moreno litigation in the District of
                                           Massachusetts.

     2.     In its March 19, 2021 Memorandum and Order [D.E. 66, p.        10,   2], this Court held in

            pertinent part:

                   Mullane asserts that DOJ has "successfully perpetrated a fraud" in Breaking
                   Media, as well as this matter, and "knowingly committed an obstruction of
                   justice" by withholding responsive documents that would lead to a different
                   outcome in that case. D. 44 at 8, 12. His only basis is conjecture about the
                   temporal coincidence of the dismissal in Breaking Media and when the
                   USAO-SDFL began its search for responsive documents. Id. at 8, 12, 17.
                   But the claims against Judge Moreno and Lehr were dismissed on
                   September 16, 2019, nearly four months before the USAO-SDFL
                   processing began on January 8, 2020. Breaking Media, No. 18-cv-12618-
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 76 FLSD
                                     Entered on  Filed Docket
                                                       06/07/21  Page 2 ofPage
                                                              06/11/2021   20 142 of 186




                      PBS, D. 134 (D. Mass. Sept. 16, 2019). The remaining claims dismissed in
                      January 2020 were only against Breaking Media, Inc. and a journalist, for
                      defamation. See Mullane v. Breaking Media, Inc., 433 F. Supp. 3d 102, 106
                      (D. Mass. 2020). Moreover, the judge in the other session dismissed that
                      case for lack of personal jurisdiction, as Judge Moreno and Lehr reside in
                      Florida, and Mullane's internship took place there too. Breaking Media, D.
                      134. These are publicly known facts, and Mullane fails to explain how these
                      publicly known facts turn upon internal documents that were withheld, how
                      the disposition of Breaking Media could have differed based on same, or
                      how such sequence of events reflects bad faith on the part of the Agencies.



    3.       It is respectfully submitted that this Court appears to have misapprehended the procedural

             history of Mullane v. Breaking Media, et al., 1:18-CV-12618-PBS (D. Mass. Dec. 20,

             2018).

    4.       Unfortunately, the Court appears to have inadvertently overlooked the fact that my motion

             for reconsideration of the order dismissing Judge Moreno and the DOJ defendants in that

             action was not ruled upon until January 6, 2020 (not on September 16, 2019). 1

    5.       Indeed, that motion for reconsideration-styled as "Plaintiffs Motion for Reconsideration

             of the Order on the Report and Recommendations"-is visible on the docket sheet of that

             action as D.E. 140.

    6.       Furthermore, Defendants DOJ and SEC have never argued in any filing herein that the

             claims against Moreno and the DOJ defendants were definitively dismissed on September

             16, 2019 (as opposed to January 6, 2020)-and for good reason. The parties hereto are all

             in agreement that the claims against those defendants were not definitely dismissed by


    1 Indeed, at Judge Saris unambiguously stated in her January 6, 2020 order: "Plaintiffs remaining motions (Docket

    Nos.103, 140,141,142,143,144,145,157, 162)areDENIEDasMOOT."BreakingMedia,D.E.164,p.2,r2. While
    it is understandably confusing how that motion for reconsideration [D.E. 140] could possibly have been "moot" (it
    was not), that unusual ruling does not change the fact that Judge Moreno and the DOJ defendants were not
    definitively dismissed from the case until January 6, 2020. Thus, those defendants subjectively had no reason
    to think otherwise prior to that particular date and point in time. In point of fact, the internal DOJ correspondence
    produced in this case proves that, in reality, the USAO remained extremely concerned about how the Moreno litigation
    would be disposed of-even up until January 6, 2021.


                                                             2
             Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73 Document  76FLSD
                                      Entered on   FiledDocket
                                                         06/07/21   Page 3 of
                                                               06/11/2021     20 143 of 186
                                                                           Page




           Judge Saris until January 6, 2020-not on September 16, 2019, as inadvertently misstated

           in the March 19, 2021 Memorandum and Order [D.E. 66, p. 1012].

     7.    Thus, that contention unfortunately appears to have been raised sua sponte by this Court in

           the aforesaid Memorandum and Order, and is not easily understood.

     8.    It is respectfully submitted that the procedural history and timeline of events in the Moreno

           litigation is "crystal clear." Indeed, there is no dispute between the parties hereto that:

           (i)      The Moreno motion to dismiss, together with the motion for

                    reconsideration, were not definitely and finally resolved by Judge Saris until

                    January 6, 2020; and

           (ii)     The Miami USAO did not begin to process the October 2018 FOIA/PA

                    requests until forty-eight (48) hours later on January 8, 2020 (as previously

                    stated in earlier filings).

     9.    With respect to this Court's finding that the Moreno case was dismissed "for lack of

           personal jurisdiction, as Judge Moreno and Lehr reside in Florida, and Mullane's internship

           took place there too[,]" it is unclear how those particular facts (none of which are disputed)

           relate to the issue of agency "bad faith" and the DOJ' s withholding of the requested

           FOIA/P A records.

     IO.   Firstly, as this Court is aware, the factually-correct statement that my internship took place

           in Florida has no nexus with the tort of defamation. In defamation cases, the tort is de Jure

           deemed to have occurred where the defamation is "published" and/or "circulated"-not

           where the defendant made the defamatory remarks, or where the underlying events took

           place.




                                                      3
Case 1:20-cv-21339-AKK   Document 73Document
            Case 1:19-cv-12379-DJC    Entered 76
                                              on FLSD
                                                  Filed Docket 06/11/2021
                                                        06/07/21  Page 4 of Page
                                                                            20 144 of 186




    11.      In a multistate defamation action, the "single publication rule" allows a plaintiff to recover

             in one action for damages to his or her reputation suffered in all jurisdictions in which the

             defamatory material circulated (as opposed to the jurisdiction wherein the defamatory

             representation was uttered or written by the tortfeasor). See, e.g., Restatement (Second) of

             Torts, § 577A( 4); Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984) (personal

             jurisdiction existed over the publisher of a national magazine which published an allegedly

             defamatory article about a resident of another state, as the publication was widely

             circulated in that state).

          12. In point of fact, given that this Court is now presiding over another related action, viz.

             Mullane v. Massachusetts Board of Bar Examiners, et al., 1:20-CV-11382-DJC (D. Mass.

             Jul 23, 2020), it is certainly difficult to imagine how the defamatory representations of

             Defendants Moreno and Lehr, both verbal and written, were somehow not "circulated,"

             "published," and "re-published" 2 here in the Commonwealth of Massachusetts.

    13.      Secondly, and more importantly, Moreno and the DOJ defendants were not anticipating

             dismissal on personal jurisdiction grounds, and had fully litigated the Moreno case

             on the merits.

    14.      At that precise moment in time, the Government Defendants in Moreno had no

             subjective reason to believe that Judge Saris would be dismissing the case against

             them on personal jurisdiction grounds.3



    2 The term "publication" is a term of art which has a separate and distinct meaning in a defamation-law context. For
    instance, slander (the verbal form of defamation) can be "published" and "re-published[.]"

    3 Of course, even in cases wherein personal jurisdiction is a concern, it is certainly not unusual for the presiding judge

    to simply transfer the case to the correct district. Why the Moreno court inexplicably declined to transfer the entire
    case to the Southern District of Florida (something which the defendants therein would have reasonably anticipated,
    and certainly would not have been surprised by) is far from clear.



                                                                4
             Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73 Document  76FLSD
                                      Entered on   FiledDocket
                                                         06/07/21  Page 5 of
                                                               06/11/2021    20 145 of 186
                                                                          Page




     15.      Therefore, as a matter of deductive reasoning, the DOJ had every possible reason and

              motive to delay the processing of my FOIA/PA requests until January 8, 2020. There can

              be no bona fide dispute that producing the requested FOIA/PA records while litigation was

              ongoing would not have served their legal interests, and that those documents would have

              irreparably damaged the Government's theory of the case: that the plaintiff had engaged in

              an improper ex parte conversation by asking Moreno's clerk for a certified copy of the

              record, and that Moreno was simply performing his job in "good faith" and did not have

              any corrupt, ulterior motive or ill-will toward the undersigned. But see ABA Code of

              Judicial    Conduct,      Rule 2.9(A)(l) ("When circumstances require it, ex parte

              communication for scheduling, administrative, or emergency purposes, which does not

              address substantive matters, is permitted, provided: (a) the judge reasonably believes

              that no party will gain a procedural, substantive, or tactical advantage as a result of the ex

             parte communication; and (b) the judge makes provision promptly to notify all other parties

              of the substance of the ex parte communication, and gives the parties an opportunity to

              respond."). 4

     16.      Unfortunately, because the FOIA/PA records were not produced by the Government until

              after the Moreno litigation had already ended, I was unlawfully and unjustly deprived of

              my right to proffer the voluminous FOIA/PA records which directly called into question

             the Government's theory of the case and arguments made to Judge Saris. Such FOIA/PA

             records include, without limitation:




     4Furthermore, it was not a "coincidence" that this fabricated allegation was the exact same allegation that my father,
     E. Peter Mullane, Esq., had originally made against a state-court judge in Massachusetts in a separate case. Indeed,
     Moreno himself even states in the April 10, 2018 hearing transcript that he was fully aware of the foregoing.


                                                               5
Case 1:20-cv-21339-AKK   Document 73Document
            Case 1:19-cv-12379-DJC   Entered on
                                             76 FLSD
                                                 Filed Docket 06/11/2021
                                                       06/07/21  Page 6 ofPage
                                                                           20 146 of 186




          (1)    AUSAs expressing their desire to "spit" on Plaintiff, as well as their disgust for

                 Plaintiffs father;

          (2)    defamatory remarks, including one extraordinary accusation by a Miami AUSA

                 that Plaintiff was not even capable of using Westlaw;

          (3)    malicious and derogatory remarks including, inter alia, the acting United States

                 Attorney himself, Benjamin G. Greenberg, joking about "send[ing] the SWAT

                 team" to Plaintiffs house; and

          (4)    emails describing how, immediately after Plaintiffs April 10, 2018 hearing before

                 Judge Moreno, Greenberg himself and several AUSAs treated Judge Moreno to

                 dinner at a local Thai restaurant to thank and reward Moreno for assisting them in

                 corruptly pressuring Plaintiff to resign (Moreno even brought with him video

                 surveillance footage that he had procured from the USMS without a warrant, which

                 they laughed about over dinner).

    17.   Further, if these delays were not the result of deliberate dilatory tactics by the agency, and

          were instead caused by a purported "lack of agency resources," it is difficult to imagine

          why the United States Attorney herself, Ariana Fajardo Orshan, decided to personally

          participate and inject herself into this allegedly "ordinary," run-of-the-mill FOIA/PA

          request.

    18.   Even assuming arguendo that no improper delays occurred with respect to the processing

          of my FOIA/PA requests (and there absolutely were), at a minimum, one cannot truthfully

          state that there was no incentive for Defendant DOJ to delay production of the above-

          referenced FOIA/PA documents due to the pendency of the Moreno litigation against its

          own employees-nor can it be truthfully stated that the legal interests of Defendant DOJ




                                                    6
             Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73 Document
                                      Entered on76FLSD
                                                    FiledDocket
                                                          06/07/21   Page 7 of
                                                                06/11/2021     20 147 of 186
                                                                            Page




           were not greatly benefitted and served by waiting until January 8, 2020 to begin processing

           my FOIA/PA requests (and they were indeed).

     19.   Without any limited discovery and/or evidentiary hearing, any judgment of this Court

           conclusively determining that the timing of Defendant DOJ's processing of the FOIA/PA

           is merely a "temporal coincidence" is unfortunately speculative and premature.

     20.   Thirdly, in the March 19, 2021 Memorandum and Order [D.E. 66, p. 10,, 2], the Court

           appears to suggest that the Moreno litigation was dismissed solely on personal jurisdiction

           grounds. This is unfortunately incorrect, and overlooks the fact that Judge Saris also made

           specific findings vis-a-vis the "plausibility" of my allegations therein. See, e.g .. Moreno,

           D.E. 164, p. 24 , 2 ("The complaint also fails to allege any tortious act. Mullane's

           argument that Judge Moreno violated his privacy by sending Defendants the hearing

           transcript is implausible, as explained above."). Of course, those "plausibility" findings

           were made by Judge Saris before the Government produced the FOIA/PA records, and

           before the Government even began processing my FOIA/PA request on January 8, 2020.

     21.   Notwithstanding the Moreno court's factually-unsupported conclusion to the contrary, my

           allegations in Moreno are sadly no more "implausible" than:

           (i)    a federal prosecutor and AUSA, to-wit, former AUSA Alison W. Lehr (who has

                  since been terminated from her USAO employment) criminally assaulting my

                  process server;

           (ii)   my inability to become a member of a state bar for the past two-and-a-half years,

                  notwithstanding my lack of a criminal record (and the fact that I have successfully

                  passed federal background checks for FINRA, the USAO, and the SEC);




                                                    7
Case 1:20-cv-21339-AKK   Document 73Document
            Case 1:19-cv-12379-DJC    Entered 76
                                              on FLSD
                                                  Filed Docket 06/11/2021
                                                        06/07/21  Page 8 ofPage
                                                                           20 148 of 186




          (iii)   defamatory letters from the Miami USAO to the University of Miami, falsely

                  asserting that my writing abilities are "subpar" for a student of my age;

          (iv)    emails from the U.S. Attorney himself, Benjamin G. Greenberg, maliciously joking

                  about sending the SWAT team to my home in Miami;

          (v)     emails from AUSAs discussing their desire to "spit" on me;

          (vi)    USAO emails defaming my father for statements he had made during the

                  Lustgarten case, wherein he correctly and properly accused the Miami USAO of

                  unlawful conduct (the Government withdrew and voluntarily dismissed the entire

                  case shortly thereafter);

          (vii)   USAO emails defaming my father for statements made in the Vice.com article

                  publicly disclosing the incompetence and lack of professionalism in the Miami

                  USAO; and

          (vii)   the countless other unusual facts of the Moreno litigation-!!!!!!£ of which were

                  ever disclosed to Judge Saris or to the undersigned prior to January 6, 2020.

    22.   By way of further example, the impromptu April 10, 2018 "miscellaneous hearing"-

          which Moreno himself arranged by personally calling the undersigned on his cell phone-

          related to a personal credit score dispute, and obviously was not something that should

          have been common knowledge in the Miami USAO (where I was an intern, and did not

          have regular contact with many USAO employees).

    23.   Notwithstanding the foregoing, less than one (1) hour after the Moreno hearing had

          terminated, AUSA Evelyn B. Sheehan wrote at precisely 12:55pm: "About to meet

          with Michelle to find out what happened in court." See Ex. 1 pp. 1-2.




                                                   8
             Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73 Document  76FLSD
                                      Entered on   FiledDocket
                                                         06/07/21  Page 9 of
                                                               06/11/2021    20 149 of 186
                                                                          Page




     24.       Yet, as unequivocally demonstrated by the email chain, there is no mention whatsoever of

               any "court" or "court hearing[,]" and the fact that Sheehan's "unpaid student intern" was

               in court on April 10, 2018 in a personal matter was certainly not common knowledge in

               the USAO-nor was that information that Sheehan should have had as of 12:55pm unless

               she knew of the Moreno hearing in advance.

     25.       AUSA Sheehan was fully aware of the fact that the Moreno hearing had been corruptly

               staged and planned in advance. As she confirmed in her email dated February 6, 2019 [Ex.

               1, p. 3]:



                       No good deed goes unpunished. We should have fired for cause.



               Ibid. Of course, this "good deed" meant enlisting Moreno to intimidate Plaintiff into

               resigning, as opposed to the USAO simply firing him "for cause[.]"



           Defendant DOJ's inability to locate the "bounced" email allegedly sent to an incorrect
               email address speaks for itself, and precludes summary judgment in its favor.

     26.       As this Court's March 19, 2021 Memorandum and Order [D.E. 66, p. 66 n.2] correctly

               states, "EOUSA claims it incorrectly entered Mullane's email address such that the first

               two productions were never received." Ibid.

     27.       Based upon the March 19, 2021 Memorandum and Order [D.E. 66, p. 66 n.2], it would

               appear that the Court may have inadvertently overlooked the argument which was made

               by my attorney, and the important issue that that fact presents.

     28.       The problem here is not that an anonymous, unnamed DOJ employee (whom Defendant

               tellingly fails to identify) may have "incorrectly entered" my email address. Of course,



                                                        9
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 76  Filed 06/07/21
                                              on FLSD             Page 10 ofPage
                                                        Docket 06/11/2021    20 150 of 186




             agency employees are human beings, and incorrectly typing someone's email address is a

             common mistake that any person could easily make-including myself.

    29.      Instead, the relevant issue here is that Defendant DOJ has represented to this Court (in a

             sworn statement, no less) that its emails to the undersigned were sent to the wrong email

             address, yet is unable to produce a copy of the "bounced" email.

    30.      If indeed Defendant DOJ had truly processed my FOIA/PA requests in "good faith," as this

             Court's March 19, 2021 Memorandum and Order appears to conclude, then Defendant

             should not have any problem producing a copy of the "bounced" email.

    31.      However, in light of Defendant DOJ' s apparent inability to comply with that basic request,

             this Court's determination that the agency acted in "good faith" at all times relevant hereto

             unfortunately appears to be premature.



          "Bad faith" vis-a-vis Defendant DOJ's Processing of the Subiect FOIA/PA Requests.


    32.      While the March 19, 2021 Memorandum and Order [D.E. 66] appears to conclude that

             there was no "bad faith" whatsoever in how Defendant DOJ has conducted itself in this

             matter, I believe that the procedural history of the instant case suggests otherwise (i.e., in

             addition to the procedural history of the separate Moreno action in the District of

             Massachusetts).

    33.      Firstly, under the so-called "sunset clause" of the FOIA Improvement Act of 2016, even if

             an agency properly exempts FOIA records pursuant to the "deliberative process" privilege,

             the agency is still required to release all of those records regardless in full and in unredacted

             form after twenty-five (25) years




                                                        10
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73 Document  76FLSD
                                      Entered on  FiledDocket
                                                        06/07/21  Page 11 Page
                                                              06/11/2021  of 20 151 of 186




     34.   The DOJ's Vaughn indexes baldly claim that releasing the FOIA/PA records to me now

           (i.e., in 2021) would somehow "confuse the public" and "chill" the agency's deliberative

           discussions on "agency policy[.]" Assuming arguendo that those assertions are all true, the

           notion that the public would somehow be less "confuse[d]" when the agency releases these

           documents in full 25 years from now is both illogical and implausible.

     35.   Of course, providing me the requested records 25 years from now certainly would not

           lessen the alleged "chill[ing]" effect, nor would it help avoid the "parade of horribles"

           alleged by Defendant DOJ.

     36.   Providing me the requested FOIA/PA records twenty-five (25) years from now would,

           however, ensure that these records never see the light of day in the currently-pending

           Moreno litigation, and that they will never be judicially noticed and/or filed as exhibits in

           that action.

     37.   Other than the fact that there is currently an ongoing lawsuit against DOJ employees (i.e.,

           the contemporaneous Moreno litigation in the Southern District of Florida), the agency's

           own affidavits tellingly fail to identify any reason and/or legitimate agency interest for

           why the agency is currently withholding the requested FOIA/P A records from the

           undersigned now in 2021, but will then be able to release those exact same FOIA/P A

           records to him in 25 years (as required under the "sunset clause" of the FOIA

           Improvement Act of 2016).

     38.   Of course, as the agency is well aware, the Moreno litigation will have terminated long

           before the year 2046-in which case I will never be able to use those FOIA/PA records in

           that proceeding.




                                                    11
Case 1:20-cv-21339-AKK   Document 73Document
           Case 1:19-cv-12379-DJC     Entered 76
                                              on FLSD   Docket 06/11/2021
                                                  Filed 06/07/21  Page 12 ofPage
                                                                             20 152 of 186




    39.      Secondly, it was not until I filed a federal lawsuit in this Court that the DOJ finally began

             processing my FOIA/PA requests. In other words, had I not filed a lawsuit, my FOIA/PA

             requests never would have been acted upon.

    40.      As this Court is aware, private citizens generally do not need to file a federal lawsuit to

             motivate federal agencies to begin processing FOIA/PA requests-something which the

             statute requires that the agency do within twenty (20) days. 5 U.S.C. § 552(a)(6)(A)(i).

             Here, the agency tellingly began processing my FOIA/PA requests fifteen ( 15) months later

             (not days), and not until I was forced to file a federal lawsuit to get them to begin processing

            the October 2018 FOIA/PA requests.

    41.      Thirdly, courts have held that even a six (6) month delay in processing a PA request "is

            not a 'prompt' response[.]" Schaeuble v. Reno, 87 F. Supp. 2d 383, 389-90 (D.N.J. 2000).

             Yet here, the agency's delay was fifteen (15) months-something which Defendant DOJ

            curiously claims has absolutely nothing to do with the pendency of ongoing litigation

            against its employees in the Southern District of Florida.

    42.     Of course, the foregoing assertion is directly contradicted by the agency's own affidavits

            wherein Miami-based DOJ paralegal Francys Marcenaros (i.e., the DOJ employee tasked

            with processing my FOIA/PA requests) openly admits to:

            (i)      personally following my lawsuit in the District of Massachusetts, even though she

                     was not tasked with that responsibility in her capacity as a paralegal in Miami; and

            (ii)     personally reviewing the allegations of my Verified Complaint in the Moreno

                     litigation in Boston in connection with my FOIA/PA requests, in violation of

                     federal law specifically prohibiting agency employees from doing so. 5


    5 As the Supreme Court of the United States has consistently held, a requester's rights under FOIA are neither
    diminished nor enhanced by the fact that the requester is also a litigant in a separate, concurrent lawsuit. NLRB v.


                                                            12
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73 Document  76 FLSD
                                      Entered on   FiledDocket
                                                         06/07/21  Page 13 Page
                                                               06/11/2021  of 20 153 of 186




     43.      While this Court's March 19, 2021 Memorandum and Order [D.E. 66] determined that

              Defendant DOJ did not act in "bad faith" vis-a-vis the FOIA/PA searches, that

              determination unfortunately does not square with the facts which are presently of record-

              namely the fact that Marcenaros, a paralegal, had no legitimate reason to be reading any of

              my court filings in the first place.

     44.      In fact, Defendants' own affidavits conspicuously fail to explain to this Court:

              (i)      why Marcenaros was reading court filings from the Moreno litigation; and

              (ii)     how reading those court filings from a case in Boston was somehow part of her job

                       description in her capacity as a paralegal and FOIA/PA coordinator.

     45.      What is more, while Marcenaros' sworn statement contains the implausible and factually-

              unsupported claim that she was unable to timely process my October 2018 FOIA/PA

              requests due to a purported lack of agency "resources" [D.E. 57-1, p.4 ,i 11], that

              misrepresentation is contradicted by the fact that Marcenaros (i.e., the Miami office

              FOIA/P A coordinator) apparently had so much free time at work that she began reviewing

              court filings in the unrelated and irrelevant Moreno case in Boston-something which was

              never part of her responsibilities as a FOIA/PA coordinator, and something which she was

              never asked to do. 6


     Robbins Tire & Rubber Co., 437 U.S. 214,242 n.23 (1978); see also United Technologies Corp. v. FAA, 102 F.3d
     688, 690 (2d Cir. 1996) ("It is a basic principle under FOIA that the individuating circumstances of a requester are
     not to be considered in deciding whether a particular document should be disclosed. All requesters are considered to
     have equal rights ofaccess."); Smith v. Fed. BATFE, 2014 U.S. Dist. LEXIS 97977, at *26 (E.D. Mich. Jun. 24, 2014)
     ("Smith's underlying criminal prosecution and conviction has no relevance to his FOIA request.").

     6 Similarly, if the resources of Defendant DOJ are so scarce and limited as claimed, it seems unlikely that the agency
     would knowingly choose to waste those purportedly scarce resources litigating a lawsuit relating to documents
     concerning a mere "unpaid student intern[.]" Stated differently, the agency's own conduct directly belies its
     representations to this Court. Even after this lawsuit was filed on November 19, 2019, instead of simply complying
     with the October 2018 FOIA/PA requests (i.e., which it had received 11 months earlier, by that point) and resolving
     this dispute amicably, the agency has tellingly opted to litigate this lawsuit over document production "tooth and nail."
     Of course, under the "sunset clause" of the FOIA Improvement Act of 2016, the agency will be releasing all of these
     documents regardless. Thus, other than preventing timely disclosure of the documents while the Moreno action is


                                                                13
Case 1:20-cv-21339-AKK   Document 73Document
           Case 1:19-cv-12379-DJC     Entered 76
                                              on FLSD  Docket 06/11/2021
                                                 Filed 06/07/21  Page 14 ofPage
                                                                            20 154 of 186




    46.     In addition, it is unclear whether the Marcenaros affidavits (Marcenaros is not an attorney)

            were written by Marcenaros herself, or whether she was even afforded an opportunity to

            review these sworn statements for accuracy and factualness.

    47.     For instance, in her supplemental affidavit [D.E. 57-1, p. 2 ,r 6], Marcenaros writes:

                     Judge "Moreno" was the chief judge of our District during the time-
                     period covered by Plaintiffs request, and maintained an active docket of
                     cases involving the U.S. as a party. Searches for these extremely common
                     terms would have yielded an overwhelming number of hits and required
                     more work to sift through them than what is reasonable or feasible in light
                     of the Plaintiffs targeted request for documents concerning himself.

            (Emphasis supplied) id.

    48.     However, as Marcenaros herself is certainly well aware, that statement is simply not true.

            In fact, the last time Judge Moreno was the Chief Judge of that district was years earlier,

            in 2014-something which is obviously common knowledge in the Miami USAO. See.

            ~     https ://www.fic.gov/history/judges/moreno-federico

    49.     The foregoing misstatement is concerning because, as the affidavit correctly notes, the

            United States does indeed have a significant amount oflitigation in that court. Accordingly,

            it is simply not plausible or cogent that Marcenaros, who works in the Miami USAO, was

            unaware of the fact that the Hon. K. Michael Moore is the Chief Judge of that court (not

            Moreno), and that Chief Judge Moore has held that position for the past seven (7) years.

    50.     Under the present circumstances, I believe that no proverbial "reasonable person" or

            objective onlooker could truthfully conclude that Defendant DOJ and its employees have

            somehow not acted in "bad faith" in this matter. 7



    ongoing, wasting "scarce" agency resources litigating this FOIA/PA lawsuit appears to serve no legitimate,
    identifiable agency interest.

    7 In determining whether the agency acted in "bad faith," the March 19, 2021 Memorandum and Order [D.E. 66)
    limited its inquiry to the FOWPA searches themselves. Stated differently, the Court did not take into account: (1)


                                                           14
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 76 FLSD
                                     Entered on  FiledDocket
                                                       06/07/21  Page 15 Page
                                                             06/11/2021  of 20 155 of 186




     51.      Marcenaros directly communicated with Alison W. Lehr on numerous occasions about my

              FOIA/PA requests, discussing with Lehr the potential implications.

     52.      Further, in one email, Lehr was questioned by her USAO coworkers about what had

              happened to my October 2018 FOIA/PA requests.

     53.      This Court's assumption that Defendant DOJ has proceeded in "good faith" vis-a-vis my

              October 2018 FO IA/PA requests is difficult to understand in light of the disturbing content

              of the hitherto-released records from that agency-in addition to the fact that Alison W.

              Lehr, a former employee of Defendant DOJ (she was later terminated), criminally assaulted

              my process server and unlawfully detained her upon being served in the Moreno action

              (which directly relates to the content of the same FOIA/PA records requested in the case

              at bar).

     54.      As this Court is aware, the Moreno litigation pertains to the exact same subject matter of

              the requested FOIA/PA records in the instant action.

     55.      The foregoing is simply part and parcel to the DOJ's continued and successful efforts to

              prevent the timely production of these FOIA/PA records while the Moreno litigation

              remains ongoing in the Southern District of Florida.

     56.      Thirdly, notwithstanding the fact that the subject FOIA/PA requests were submitted in

              October 2018, the DOJ has yet to provide me the documents I requested--even to-date.



     "bad faith" in the agency's writing and/or generating the underlying FOIA/PA records themselves; (2) "bad faith" vis-
     a-vis Defendant DOJ's concerning inability to produce a "bounced" email, or any other documentation supporting its
     alleged inability to timely email me the requested FOIA/PA records; (3) whether the agency acted in "bad faith" by
     assaulting Plaintifrs process server in the contemporaneously-filed civil action; (4) whether Defendant DOJ acted in
     "bad faith" by engaging in a so-called "document dump" of approximately 4,000 pages of records, over 85% of which
     were either non-responsive or duplicative; or (5) all other indicia of"bad faith" in this matter. By failing to take into
     account any of the foregoing, the March 19, 2021 Memorandum and Order is unfortunately violative of the holding
     of Jones v. FBI. 41 F.3d 238 (6th Cir. 1994) (to determine whether agency "bad faith" exists in a FOWPA case, the
     district court is de jure required to consider whether the underlying FOIA/P A records were written and/or generated
     by the agency in "bad faith" (as opposed to "bad faith" in the narrow context of the subsequent search for those
     particular records)).


                                                                15
Case 1:20-cv-21339-AKK   Document 73Document
           Case 1:19-cv-12379-DJC     Entered 76
                                              on FLSD   Docket 06/11/2021
                                                  Filed 06/07/21  Page 16 ofPage
                                                                             20 156 of 186




          The fact that the DOJ continues to expend its scarce agency resources and taxpayer funds

          litigating a dispute over documents relating to a mere "unpaid student internship" instead

          of simply turning over the requested FOIA/PA records speaks for itself.

    57.   In fact, when this Court provided Defendant DOJ yet another opportunity to transmit the

          requested documents through its order dated March 19, 2021 (i.e., a year and a half after

          this lawsuit was filed), the DOJ refused to comply yet again. As a result, the parties are

          presently required to go through yet another round of summary judgment motion practice,

          and the DOJ now continues to successfully to prevent the timely production of the

          requested FOIA/PA records for the foreseeable future.



            Defendant DOJ's "document dump" of non-responsive FOIA/PA records.

    58.   The March 19, 2021 Memorandum and Order stated, in pertinent part: "In total, EOUSA

          transmitted 3,897 pages unredacted, 377 pages redacted and withheld 88 pages." D.E. 66,

          p. 4,2.

    59.   However, the foregoing does not accurately state the number of responsive, non-

          duplicative pages of FOIA/PA records produced.

    60.   In reality, approximately 85% of the 3,897 pages produced were either: (1) not responsive

          to my FOIA/PA requests; or (2) duplicative.

    61.   The agency's "3,897 pages" of unreacted pages consisted of, inter alia:

          (1) court filings from the Moreno litigation, all of which are already publicly

             available on PACER;

          (2) rulings on motions from Judge Dein;




                                                  16
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 76 FLSD
                                     Entered on  FiledDocket
                                                       06/07/21  Page 17 of
                                                             06/11/2021     20 157 of 186
                                                                         Page




           (3) an entire academic textbook on asset forfeiture law (something which was

              obviously not requested or desired); and

           (4) numerous other unwanted documents.

     62.   On June 2, 2020, I directly contacted Mr. Wilkinson, an employee of Defendant DOJ, to

           inform him that the agency's production of FOIA/PA records may omit all such publicly-

           available court filings-none of which I needed or wanted.

     63.   Instead of simply omitting such non-responsive and duplicative FOIA/PA records, Mr.

           Wilkinson informed me via email correspondence dated June 2, 2020 that, if the agency

           "were to remove those portions, it would further delay [their] response."

     64.   Mr. Wilkinson further informed me that, "[i]n an effort to prioritize timeliness, we have

           left them in."

     65.   As a foreseeable result of the foregoing, Defendant DOJ unnecessarily caused my attorney

           and me to spend approximately five (5) entire days sifting through thousands of pages of

           non-responsive and unwanted material.

     66.   Such discovery practices are commonly referred to as a "document dump."

     67.   In addition, many of the FOIA/PA records produced by Defendant DOJ were not even

           Bates-stamped or otherwise marked. As such, I continue to be unduly prejudiced by being

           unable to even reference such documents in this FOIA/PA action.

    68.    Under such circumstances, courts have routinely imposed the remedy of an entry of default.

           See, e.g.. Stooksbwy v. Ross, 528 Fed. Appx. 547 (6th Cir. 2013) (affirming entry of

           default judgment as sanction for party's discovery submission which "was merely a

           document dump of mostly unresponsive information"); Atlas Resources, Inc. v. Liberty

           Mutual Ins. Co., 291 F.R.D. 638,642 (D. N. Mex. 2013) (describing '"document-dumping'




                                                   17
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 76  Filed 06/07/21
                                              on FLSD             Page 18 ofPage
                                                        Docket 06/11/2021    20 158 of 186




          where the defendant's disclosure of material was presented in such a disorganized fashion

          as to violate the Rules of Professional Conduct and cause undue delay in the litigation of

          this case").



                         Facts specific to the FOIA Improvement Act of 2016.

    69.   Firstly, as Defendants are well aware, the FOIA Improvement Act of 2016 requires the

          agency to demonstrate that it will incur "foreseeable harm" by simply giving me documents

          about myself and my "unpaid student internship[.]"

    70.   Indeed, "an agency must release a record-even if it falls within a FOIA exemption-

          if releasing the record would not reasonably harm an exemption-protected

          interest[.]" Rosenberg v. U.S. Dep't of Def., 342 F. Supp. 3d 62, 73 (D.D.C. 2018).

    71.   At no point was I ever informed that the agency would incur "foreseeable harm" by giving

          me the documents which purportedly "[fell] within a FOIA exemption[.]"

    72.   In fact, after reviewing Defendants' various affidavits in this lawsuit, I have not been able

          to identify any part of the record articulating precisely how the agencies interests would be

          "foreseeably harm[ed]" by simply giving me the documents that I have been asking for

          since October 2018.

    73.   Secondly, under the FOIA Improvement Act of 2016, demonstrating "foreseeable harm" is

          still not enough. The agency is legally required to also prove that that "foreseeable harm"

          is specifically "identifiable[,]" and must also "articulate [to the court] both the nature

          of the harm and the link between the specified harm and specific information

          contained in the material withheld." Judicial Watch. Inc. v. United States DOJ, 487 F.

          Supp. 3d 38, at *44 (D.D.C. 2020).




                                                   18
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 76 FLSD
                                     Entered on  FiledDocket
                                                       06/07/21  Page 19 of
                                                             06/11/2021     20 159 of 186
                                                                         Page




     74.   After reviewing Defendants' various affidavits in this matter, my communications with

           DOJ employees such as Wilkinson, and the agency correspondence that I have received in

           connection with my outstanding October 2018 FOIA/PA requests, I have not been able to

           locate anything which would potentially satisfy any of the above-mentioned requirements

           of the FOIA Improvement Act of 2016.



                                   Facts specific to Defendant SEC.

     75.   According to both of the affidavits of SEC employee Ray Mclnemey [D.E. 28-3; 57-3],

           the SEC's search for records in Washington, DC, was specifically limited to the SEC's

           Office of Human Resources ("OHR").

     76.   According to these affidavits, at no point was any search performed in any other location,

           such as the SEC's Office of the General Counsel or the office which initiated the

           background check on the undersigned (i.e., offices where responsive records are known to

           exist).

     77.   Furthermore, according to these agency affidavits, at no point was any search made for

           non-email records. These would include, without limitation: mobile device ESI; text

           messages; letters; handwritten notes; telephone records; and all other forms of responsive

           FOIA/PA records. See, e.g., Crt. for Biological Diversity v. EPA, 279 F. Supp. 3d 121,

           140-44 (D.D.C. 2017) (finding declaration insufficient because agency failed to search

           "instant messages, text messages, or other electronic communications.").

    78.    Similarly, the Mcinerney affidavit is de jure deficient because it fails to provide the names

           of any of the anonymous, unnamed SEC employees who "informed" and "advised" him

           where to search, and where the responsive FOIA/PA records were supposedly located.




                                                    19
Case 1:20-cv-21339-AKK   Document 73Document
           Case 1:19-cv-12379-DJC     Entered 76
                                              on FLSD   Docket 06/11/2021
                                                  Filed 06/07/21  Page 20 ofPage
                                                                             20 160 of 186




    Further Affiant sayeth naught.

           SUBSCRIBED AND SWORN TO under the pains and penalties of perjury under the laws

    of the United States of America this 3rd Day of June, 2021.

                                                        Isl Jonathan Mullane
                                                        JONATHAN MULLANE




                                                   20
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 76-1
                                     Entered on    Filed
                                                FLSD     06/07/21
                                                      Docket       Page 1Page
                                                             06/11/2021  of 21 161 of 186




                      EXHIBIT I
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC    Entered76-1
                                   Document  on FLSD
                                                  FiledDocket 06/11/2021
                                                        06/07/21  Page 2 ofPage
                                                                            21 162 of 186


     From:              Sheehan, Eyejyn B, (USAFLS)
     To:                Medetis, Marja CUSAFLS)
     Subject:           Fwd: Meeting
     Date:              Tuesday, April 10, 2018 12:55:25 PM


     About to meet with Michelle to find out what happened in court


     Begin forwarded message:


             From: "Lehr, Alison (USAFLS)" <ALehr@usa.doj.gov>
             Date: April 10, 2018 at 12:53:06 PM EDT
             To: "Sheehan, Evelyn B. (USAFLS)" <esheehan@usa.doj.gov>
             Subject: RE: Meeting


             Nope. I spoke with her before I spoke with Jonathan.


             From: Sheehan, Evelyn 8. (USAFLS}
             Sent: Tuesday, April 10, 2018 12:42 PM
             To: Lehr, Alison (USAFLS) <ALehr@usa,doj,goy>
             Subject: Re: Meeting

             Is Maria aware of all this


             On Apr 10, 2018, at 12:32 PM, Lehr, Alison (USAFLS)    <ALehr@usa,doj,goy> wrote:

                    Where are you?


                   From: Sheehan, Evelyn B. (USAFLS)
                   Sent: Tuesday, April 10, 2018 12:32 PM
                   To: Lehr, Alison (USAFLS) <ALehr@usa,doj,goy>
                   Cc: Alvarez, Michelle (USAFLS) <MA!yarez@usa,doj,goy>
                   Subject: Re: Meeting

                    Wait what? Why?


                    On Apr 10, 2018, at 12:28 PM, Lehr, Alison (USAFLS)
                   <ALehr@usa,doj gov> wrote:

                           fyi


                           From: Mullane, Jonathan (USAFLS)
                           Sent: Tuesday, April 10, 2018 12:24 PM
                           To: Greenberg, Benjamin (USAFLS)
                           <BGreenberg@usa,doj,gov>

                                                                                      EOUSA-2019-000468-03067
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered 76-1 Filed
                                              on FLSD    06/07/21
                                                       Docket      Page 3 of
                                                              06/11/2021     21 163 of 186
                                                                          Page


                     Cc: Lima, Annette (USAFLS) <alima@usa.doj gov>; Lehr,
                     Alison (USAFLS)   <ALehr@usa.doj,goy>
                     Subject: Meeting

                     Dear Attorney Greenberg:


                     My name is Jonathan Mullane, I am a student intern working
                     in the asset forfeiture division under Alison Lehr. This the
                     final week of my internship here at the office.


                     At Judge Moreno's request I would like to schedule a brief
                     meeting with you today or tomorrow. Please let me know if
                     and when this would be possible. With your consent, I would
                     also ask that Attorney Lehr be permitted to join this
                     meeting.


                     Thank you, and I look forward to hearing from you.


                     Kind regards,


                     Jonathan




                                                                                    EOUSA-2019-000468-03068
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered76-1  FiledDocket
                                             on FLSD    06/07/21  Page 4 of
                                                              06/11/2021    21 164 of 186
                                                                         Page


     From:                Sheehan. Evelyn B, CUSAFLS}
     To:                  Lehr AJjson CUSAFLS}
     Cc:                  Alvarez. MjcheUe CUSAFLS}
     Subject:             Re: Mullane v. United States et al., Docket No. 1:18-CV-12618-PBS (D. Mass. Dec. 20, 2018)
     Date:                Wednesday, February 6, 2019 9:58:17 AM


     What the what?!

     No good deed goes unpunished. We should have fired for cause. I'll defer to michelle but we
     need to make HR and Executive Division aware.

     On Feb 6, 2019, at 8:24 AM, Lehr, Alison (USAFLS)                         <ALehr@usa.doj.gov> wrote:

             Good morning-
             I'm not certain what next steps are, but I wanted to let you know that former intern,
             Jonathan Mullane, is seeking to add me as a Defendant in a civil case. I allegedly
             transmitted his time sheet information to Judge Moreno, who is also named as a
             defendant.
             I look forward to hearing from you.
             Alison
             From: Jonathan Mullane <j,muHane@jcioud.com>
             Sent: Tuesday, February 5, 2019 10:42 PM
             To: Lehr, Alison (USAFLS) <ALehr@usa,dQj.~oy>
             Subject: Mullane v. United States et al., Docket No. 1:18-CV-12618-PBS (D. Mass.
             Dec. 20, 2018)
             Dear Alison:
             I hope all is well.
             Pursuant to L.R. 15 .1 (b), please take notice of the attached motion draft and
             proposed complaint seeking to add you as a Defendant, to be filed in the District
             of Massachusetts on or after February 20, 2019.

             Jonathan Mullane
             Tel.: +I (617) 800-69251 j muHane@jcJoud com
             This e-mail message and any attachments are confidential and may be privileged. Emails transmitted or
             received shall neither constitute acceptance ofconducting transactions via electronic means nor shall create
             a binding contract in the absence of a fully signed written agreement.




                                                                                                            EOUSA-2019-000468-01619
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document  76-1
                                      Entered on   Filed
                                                 FLSD    06/07/21
                                                       Docket      Page 5 Page
                                                              06/11/2021  of 21 165 of 186


      From:                Raurell. Carlos fUSAFLS)
      To:                  Francis, Tricia {USAEO}
      C.C:                 Marcenaros. Francys (USAR.Sl
      Subject:             Re: FOIA Litigation with Jonathan Mullane
      Date:                Wednesday, January 8, 2020 12:21:41 PM




      Carlos



      On Jan 8, 2020, at 12:03 PM, Francis, Tricia (USAEO)                                               wrote:


                Carlos,


                          - - - - - ----- ---~----------~-

            '                                     -   -                -   -   -   -   -   ---   -




                                                                                                 EOUSA-2019-000468-04051
            Case 1:19-cv-12379-DJC
 Case 1:20-cv-21339-AKK             Document
                          Document 73 Entered76-1  FiledDocket
                                              on FLSD    06/07/21  Page 6 ofPage
                                                               06/11/2021    21 166 of 186

_ _,u_SA_10_,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
From:                             MRUFOIA Requests <MRUF0IA.Requests@usdoj.gov>
Sent:                             Tuesday, October 23, 2018 1:43 PM
To:                               USAEO-FOIA Requests
Subject:                          Mullane, Jonathan (MRU-FOIA-67-322)
Attachments:                      Mullane, Jonathan (MRU-FOIA-67-322).pdf; Mullane, Jonathan (MRU-FOIA-67-322).pdf;
                                  Mullane, Jonathan (MRU-FOIA-67-322).pdf


The Mail Referral Unit has reviewed the FOIA request below and Is sending It to your office for processing. The request
contains information that is specific to your organization. If you have any questions, then please contact Joe Gerstell at




                                                            1
                                                                                           EOUSA-2019-000468-03954
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document 76-1
                                     Entered on    Filed
                                                FLSD     06/07/21
                                                      Docket      Page 7 Page
                                                             06/11/2021  of 21 167 of 186



      From:              Lehr, Aljson (USAFLS)
      To:                Fe!jcjano, Lazaro (USAFLS): HymmeL Randy (USAFLS)
      Cc:                Hampton, Cynthia <USAfl$l; Carvajal, Odjsa CYSAfl$l; Alvarez, Michelle CUSAfLSl: Wejnkle, James CUSAfLSl
      subject:           RE: FOIA Litigation with Jonathan Mullane
      Date:              Friday, December 20, 2019 11:16:41 AM


      Hi, Laz.
      I do not recall receiving or answering a FOIA from Mullane. I will send you a correspondence that
      involved Connor Hackert (CIV) and Wendy Jacobus at the time I was in the process of requesting
      representation. Perhaps Connor might have knowledge of it?
      Also, I am cc:ing James Weinkle on this email as he was the one who communicated the Litigation
      Hold to me.
      Thanks.
      Alison
      Alison W. Lehr   I Assistant United States Attorney I Southern District of Florida
      99 N.E 4th Street I Suite 700  I Miami, FL 33132

      From: Feliciano, Lazaro (USAFLS)
      Sent: Friday, December 20, 2019 10:56 AM
      To: Hummel, Randy (USAFLS); Lehr, Alison (USAFLS)
      Cc: Hampton, Cynthia (USAFLS) ; Carvajal, Odisa (USAFLS); Alvarez, Michelle (USAFLS)
      Subject: FW: FOIA Litigation with Jonathan Mullane
      Importance: High

      Hello, do you call answering to a FOIA from Mullane back in 2018? If so, EOUSA
      needs the FOIA and also the records we might have provided at the time.
      Apparently he has filed another FOIA asking for his records of employment at
      the USAO-SDFL. As I recall he technically was not an employee, but rather a
      volunteer law clerk. There is a short deadline that EOUSA has to respond by,
      your attention to this is much appreciated. Thank you. Laz
      Laz Feliciano
      Administrative Officer
      U.S Attorney's Office
      Southern District of Florida




      From: Francis, Tricia (USAEO)
      Sent: Thursday, December 19, 2019 4:20 PM
      To: Feliciano, Lazaro (USAFLS) <Lfeliciaoo@usa,doj,gov>; Carvajal, Odisa (USAFLS)
      <OCarvajal@usa,doj,gov>
      Cc: Weida, Jason (USAMA) <JWejda@usa,doj,gov>
      Subject: RE: FOIA Litigation with Jonathan Mullane
      Laz and Odisa,
      Good afternoon again. Laz, we spoke moments ago, but our call was interrupted. I understand from



                                                                                                         EOUSA-2019-000468-04177
Case 1:20-cv-21339-AKK   Document 73
           Case l:19-cv-12379-DJC    Entered76-1
                                   Document  on FLSD
                                                  FiledDocket 06/11/2021
                                                        06/07/21  Page 8 ofPage
                                                                            21 168 of 186


     From:              Wejnkle, James (USAFLS)
     To:                feliciano. Lazaro (USAfLS}: Lehr. Alison CUSAfLSl
     Cc:                Hampton, Cynthja (USAFLS): Caryajal, Odjsa (USAFLS): Nvarez, MjcheUe (USAFLS): Varela, Jacgyje (USAFLS):
                        HymmeL Randy (USAFLS)
     Subject:           Lit Hold - USAFLS-2019-001 - Mullane
     Attachments:       MµUane Y, US.Docket Sheet as of 12,20,2019.pdf

     As an FYI (and this is NOT directly related to Mui lane's FOIA request), the above-referenced Lit Hold I
     instituted remains in effect. I just checked the D. Mass docket and the case is still active ... A copy of
     the Docket Sheet is attached.
     James
     James A. Weinkle
     Assistant United States Attorney
     Office of the United States Attorney
     Southern District of Florida
     99 N.E. 4th Street, Suite 300
     Miami, Florida 33132
     305.961.9290 (o)
     James Weiokle@usdoj.gov
     The information transmitted is intended only for the person or entity to which it is addressed and
     may contain proprietary, business-confidential and/or privileged material. If you are not the
     intended recipient of this message you are hereby notified that any use, review, retransmission,
     dissemination, distribution, reproduction or any action taken in reliance upon this message is
     prohibited. If you received this in error, please immediately notify us by calling the sender at
     305.961-9290 and delete the material from any computer. Any views expressed in this message are
     those of the individual sender and may not necessarily reflect the views of the Department of
     Justice.
     From: Feliciano, Lazaro (USAFLS)
     Sent: Friday, December 20, 2019 11:30 AM
     To: Lehr, Alison (USAFLS)
     Cc: Hampton, Cynthia (USAFLS); Carvajal, Odisa (USAFLS) ; Alvarez, Michelle (USAFLS); Weinkle,
     James (USAFLS); Varela, Jacquie (USAFLS); Hummel, Randy (USAFLS)
     Subject: RE: FOIA Litigation with Jonathan Mullane
     Thank you Alison.
     Laz Feliciano
     Administrative Officer
     U.S Attorney's Office
     Southern District of Florida




     From: Lehr, Alison (USAFLS) <ALehr@usa doj,gov>
     Sent: Friday, December 20, 2019 11:17 AM
     To: Feliciano, Lazaro (USAFLS) <LFeljcjano@usa.doj.gov>; Hummel, Randy (USAFLS)
     <RHummel@usa.doj.gov>
     Cc: Hampton, Cynthia (USAFLS) <CHampton@usa.doj.gov>; Carvajal, Odisa (USAFLS)


                                                                                                        EOUSA-2019-000468-04179
            Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document  76-1
                                      Entered on   Filed
                                                 FLSD    06/07/21
                                                       Docket      Page 9 Page
                                                              06/11/2021  of 21 169 of 186




                                                        C DO                   Career Development
                                                                               Office
     UNIVERSITY OF MIAMI SCHOOL OF LAW


                                     For Judge/Supervising Attorney:
                     Spring 2018 Extemship Program - Extern's Final Evaluation Form

     Student Name: Jonathan Mullane

     Court/Organization: Office of the United States Attorney, Southern District of Florida

    Judge/Supervising Attorney: Alison W. Lehr, Assistant United States Attorney

     Date: 4/26/2018

         1.   Please summarize the work the student performed. Jonathan observed a variety of court proceedings
              and attended Eleventh Circuit appellate arguments. Jonathan researched different forfeiture-related
              topics including whether an unsecured bond




        2.    How would you evaluate the student's research, writing, and analytical skills?

              Skills need to be honed.



        3.    Please evaluate the student's oral communication skills and ability to present legal ideas and concepts,
              either in meetings with you or in other settings.

              Skills need to be honed.



        4.    Please evaluate the student's understanding of professional responsibility and confidentiality issues.




        5.    Please evaluate the student's time management skills and ability to meet deadlines.

              Student was generally careful to advise of




                                                                                               EOUSA-2019-000468-0227 4
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC     Entered76-1
                                   Document   on FLSD
                                                  FiledDocket 06/11/2021
                                                        06/07/21  Page 10 Page
                                                                          of 21 170 of 186


               possible. Thanks.

               Sent from my iPhone

               On Jan 6, 2020, at 6:12 PM, Lehr, Alison (USAFLS)
               <ALehr@usa.dgj.aov> wrote:

                     Jason-
                     Thank you for the information. I feel as if I can/should dance
                     a jig! Many thanks for your continued efforts.
                     Happy new year, indeed!
                     Alison
                     Alison W. Lehr I Assistant United States Attorney I Southern
                     Disttict ofFlo1ida
                     99 N.E 4th Street S1Iite 700 Miami, FL 33132

                     From: Weida, Jason (USAMA) <JWeida@usa.doj.gov>
                     Sent: Monday, January 6, 2020 5:05 PM
                     To: Lehr, Alison (USAFLS) <ALehr@usa,doj.~ov>
                     Subject: Privileged & Confidential
                     Alison,




                     I hope you enjoyed the holidays. By way of update in the
                    Mullane matter, today Judge Saris dismissed the
                    remaining claims against the media defendants. Now the
                    entire case has been dismissed.




                    I will let you know when I have more information.




                    Happy New Year!



                                                                                 EOUSA-2019-000468-03964
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered76-1  FiledDocket
                                             on FLSD    06/07/21  Page 11Page
                                                              06/11/2021  of 21 171 of 186


      From:             Raurell. ()rigs RJSAA..S)
      To:               Felidano, 1t?NP !USAA.,S)
      Cc:               Francis, Jrjtja O)SAEO); Wejda. Jason (l§AMA); f.arvaa. Odisa (l§Afl.Sl: Marcenarps, Francys (USAFLS);
                        Hampton, Cvnthja (USAA.5): Yar:ela,uYie    (l§AA..S): Jacobys. Wendy (USAA.5)
      Subject:          Re: FOIA Litigation with Jonathan Mullane
      Date:             Friday, December 20, 2019 7:55:26 PM


      Good evening, all. It's extremely unlikely that we would have directly sent Mr. Mullane
      records responsive to a FOIA request, and even more unlikely that we would have made our
      own redactions thereto. We are aware of one FOIA request and our office has not processed it
      (that is, searched for and gathered records for EOUSA).




      Carlos Raurell
      AUSA




      Sent from my iPhone

      On Dec 20, 2019, at 6:24 PM, Feliciano, Lazaro (USAFLS) <LFeliciano@usa.doj.gov> wrote:


              Jason and Tricia, we do have a FOIA on record for Jonathan Mullane.
              I have included Francys Marcenaros, FOIA Paralegal Specialist, for
              her to provide the status of the FOIA we have processed, and any
              information or materials that were provided. Thank you. Laz


              Laz Feliciano
              Administrative Officer
              U.S Attorney's Office
              Southern District of Florida




                                                              ""'


              From: Francis, Tricia (USAEO) -
              Sent: Friday, December 20, 2019 3:10 PM
              To: Weida, Jason (USAMA) <.IWeida@usa.doj.goV>
              Cc: Feliciano, Lazaro (USAFLS) <LFeliciano@usa.doj.goV>; Carvajal, Odisa (USAFLS)
              <OCaryajal@usa doj goY>
              Subject: RE: FOIA Litigation with Jonathan Mullane



                                                                                                        EOUSA-2019-000468-04044
Case 1:20-cv-21339-AKK  Document 73
          Case 1:19-cv-12379-DJC     Entered76-1
                                  Document   on FLSD
                                                 FiledDocket 06/11/2021
                                                       06/07/21  Page 12 Page
                                                                         of 21 172 of 186



     From:              Wejnkle, James CUSAFLS)
     To:                felicjano, Lazaro (USAFLS); Lehr. Alison CUSAFLS)
     Cc:                Hampton, Cynthja (USAFLS): CaryajaL Odjsa (USAFLS): Alvarez. Mjchene (USAFLS): \lareia. Jacgyje (USAFLS):
                        Hummel, Randy CUSAFLS)
     Subject:           Lit Hold - USAFLS-2019-001 - Mullane
     Attachments:       MyUane Y, US.pocket Sheet as of 12,20.2019,pdf

     As an FYI (and this is NOT directly related to Mullane's FOIA request), the above-referenced Lit Hold I
     instituted remains in effect. I just checked the D. Mass docket and the case is still active ... A copy of
     the Docket Sheet is attached.
     James
     James A. Weinkle
     Assistant United States Attorney
     Office of the United States Attorney
     Southern District of Florida
     99 N.E. 4th Street, Suite 300
     Miami, Florida 33132
     305.961.9290 (o)
     James.Weiokle@usdoj.gov
     The information transmitted is intended only for the person or entity to which it is addressed and
     may contain proprietary, business-confidential and/or privileged material. If you are not the
     intended recipient of this message you are hereby notified that any use, review, retransmission,
     dissemination, distribution, reproduction or any action taken in reliance upon this message is
     prohibited. If you received this in error, please immediately notify us by calling the sender at
     305.961-9290 and delete the material from any computer. Any views expressed in this message are
     those of the individual sender and may not necessarily reflect the views of the Department of
     Justice.
     From: Feliciano, Lazaro (USAFLS)
     Sent: Friday, December 20, 2019 11:30 AM
     To: Lehr, Alison (USAFLS)
     Cc: Hampton, Cynthia (USAFLS) ; Carvajal, Odisa (USAFLS}; Alvarez, Michelle {USAFLS) ; Weinkle,
     James {USAFLS}; Varela, Jacquie (USAFLS} ; Hummel, Randy {USAFLS)
     Subject: RE: FOIA Litigation with Jonathan Mullane
     Thank you Alison.
     Laz Feliciano
     Administrative Officer
     U.S Attorney's Office
     Southern District of Florida




     From: Lehr, Alison (USAFLS)      <ALehr@usa.doj.gov>
     Sent: Friday, December 20, 2019 11:17 AM
     To: Feliciano, Lazaro (USAFLS)      <Lfeljcjano@usa.doj.gov>; Hummel, Randy (USAFLS)
     <RHummel@usa.doj.gov>
     Cc: Hampton, Cynthia (USAFLS) <CHampton@usa.doj.gov>; Carvajal, Odisa (USAFLS)


                                                                                                         EOUSA-2019-000468-04179
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered76-1  FiledDocket
                                             on FLSD    06/07/21  Page 13 Page
                                                              06/11/2021  of 21 173 of 186



      From:           Lehr, Anson (USAFLS)
      To:             felicjano Lazaro CYSAFLS}; Hymmel Randy CYSAFLS}
      Cc:             Hampton. Cynthja CYSAFLS}; CaryajaL Odjsa CYSAFLS}: Alvarez. MjcheUe CYSAFLS}: Wejnkle, James CYSAELSl
      Subject:        RE: FOIA Litigation with Jonathan Mullane
      Date:           Friday, December 20, 2019 11:16:41 AM


     Hi, Laz.
     I do not recall receiving or answering a FOIA from Mullane. I will send you a correspondence that
     involved Connor Hackert (CIV) and Wendy Jacobus at the time I was in the process of requesting
     representation. Perhaps Connor might have knowledge of it?
     Also, I am cc:ing James Weinkle on this email as he was the one who communicated the Litigation
     Hold to me.
     Thanks.
     Alison
     Alison W. Lehr I Assistant United States Attorney I Southern District of Florida
     99 N.E 4th Street I Suite 700 I Miami, FL 33132


     From: Feliciano, Lazaro (USAFLS)
     Sent: Friday, December 20, 2019 10:56 AM
     To: Hummel, Randy (USAFLS) ; Lehr, Alison (USAFLS)
     Cc: Hampton, Cynthia (USAFLS) ; Carvajal, Odisa (USAFLS) ; Alvarez, Michelle (USAFLS)
     Subject: FW: FOIA Litigation with Jonathan Mullane
     Importance: High
     Hello, do you call answering to a FOIA from Mullane back in 2018? If so, EOUSA
     needs the FOIA and also the records we might have provided at the time.
     Apparently he has filed another FOIA asking for his records of employment at
     the USAO-SDFL. As I recall he technically was not an employee, but rather a
     volunteer law clerk. There is a short deadline that EOUSA has to respond by,
     your attention to this is much appreciated. Thank you. Laz
     Laz Feliciano
     Administrative Officer
     U.S Attorney's Office
     Southern District of Florida




     From: Francis, Tricia (USAEO)
     Sent: Thursday, December 19, 2019 4:20 PM
     To: Feliciano, Lazaro (USAFLS)    <LFeljcjano@usa,doj,gov>; Carvajal, Odisa (USAFLS)
     <OCarvajal@usa doj,gov>
     Cc: Weida, Jason (USAMA) <JWejda@usa,doj.gov>
     Subject: RE: FOIA Litigation with Jonathan Mullane
     Laz and Odisa,
     Good afternoon again. Laz, we spoke moments ago, but our call was interrupted. I understand from



                                                                                                    EOUSA-2019-000468-04177
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC    Entered76-1
                                   Document  on FLSD
                                                  FiledDocket 06/11/2021
                                                        06/07/21  Page 14Page
                                                                         of 21 174 of 186


           who I'm set to speak with tomorrow. Can you speak at 11:00 a.m. today with me?


           Tricia


           From: Raurell, Carlos {USAFLS) <CRaurell@usa.doj,iov>
           Sent: Friday, December 20, 2019 7:55 PM


           <JWejda@usa.doLiov>; Carvajal, Odisa (USAFLS) <OCarvajaJ@usa doj gov>;
           Marcenaros, Francys (USAFLS) <FMarcenaros@usa doLiov>; Hampton, Cynthia
           (USAFLS) <CHampton@usa doj gov>; Varela, Jacquie {USAFLS) <JYarela@usa.doj gov>;
           Jacobus, Wendy {USAFLS) <WJacobus@usa.doj.gov>
           Subject: Re: FOIA Litigation with Jonathan Mullane

           Good evening, all. It's extremely unlikely that we would have directly sent Mr. Mullane
           records responsive to a FOIA request, and even more unlikely that we would have
           made our own redactions thereto. We are aware of one FOIA request and our office
           has not processed it (that is, searched for and gathered records for EOUSA).




           Carlos Raurell
           AUSA




           Sent from my iPhone


           On Dec 20, 2019, at 6:24 PM, Feliciano, Lazaro {USAFLS)   <LFejjcjano@usa.doj.gov>
           wrote:


                    Jason and Tricia, we do have a FOIA on record for
                    Jonathan Mullane. I have included Francys Marcenaros,
                    FOIA Paralegal Specialist, for her to provide the status of
                    the FOIA we have processed, and any information or
                    materials that were provided. Thank you. Laz

                    Laz Feliciano
                    Administrative Officer
                    U.S Attorney's Office



                                                                                    EOUSA-2019-000468-04053
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73 Entered76-1  FiledDocket
                                             on FLSD    06/07/21  Page 15Page
                                                              06/11/2021 of 21 175 of 186


      From:                 Sheehan, Evelyn B, CUSAFLS}
      To:                   Lehr, Alison CUSAFLS}
      Subject:              FW: research
      Date:                 Friday, March 2, 2018 9:39:24 AM
      Attachments:          us  Y Pizano,odf
                            iroaaeoo1,ona
                            us v Martin,pdf

     He needs to learn how to KeyCite. The blaring YELLOW FLAG with Negative Treatment should have
     been a pretty good clue.
     From: Sheehan, Evelyn B. (USAFLS)
     Sent: Friday, March 02, 2018 9:34 AM
     To: Moore, Karen (USAFLS); Alvarez, Michelle (USAFLS)
     Cc: Lehr, Alison (USAFLS); Mullane, Jonathan (USAFLS)
     Subject: RE: research
     Good morning,
     This is going to require further research and analysis because the holding in Martin (which applied
     the 1998 USSC) was superseded by the 2001 USSG.

           KeyCite Yellow Flag - Negative Treatment

                       Superseded by Statute as Stated in u s y    Pizano .. 8th Cir.(lowa), August 31, 2005
     Footnote 3 in Martin:
                 On November 1, 2001, the Sentencing Guidelines for money laundering were amended substantially.
                 The "value of the
                 funds" is no longer used as a specific offense characteristic. Instead, the base offense level for money
                 laundering is
                 determined by reference to the underlying offense from which the laundered funds were derived or by
                 reference to the
                 chart in § 281 .1 corresponding to the "value of the laundered funds." U.S.S.G. § 2S1 .1 (a). Additionally,
                 under the 2001
                 Guidelines, a defendant's base offense level is increased 2 levels for "sophisticated laundering," such as
                 two or more
                 levels (i.e. layering) of transactions. U.S.S.G. § 2S1 .1 (b)(3) & cmt. n. 5 (2001). The 1998 Guidelines do
                 not contain a
                 similar provision regarding sophisticated laundering.
                 This case only involves the interpretation of "value of the funds" in § 2S1 .1 (b){2) of the 1998 Guidelines.
                 Given the
                 substantial changes to the money laundering provisions, our holding today does not apply to the "value of
                 the laundered
                 funds" in § 2S 1.1 (a)(2) of the 2001 Guidelines. In otherwords, although the district court properly
                 aggregated the funds
                 fromlayerE:id transEtctions in determiningthe "value of the funds" under§ 2S1.1(b)(2) of.the 1998
                 Guidelines, it might
                 be improper for a district court to do so when determining the "value of the laundered funds" under §
                 2S1.1(a)(2) of
                 the 2001 Guidelines because§ 2S1.1(b)(3) of the 2001 Guidelines provides for a two level increase for
                 "sophisticated
                 laundering."
     I will need to discuss with Ta men and will also take a look at the PSI to see what the Court did at the
     sentencing since the new USSG applied in this case.
     Pizano (attached) further explains/confirms that the underlying USSG was changed after Neal, Li, and


                                                                                                        EOUSA-2019-000468-00755
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC    Entered76-1
                                   Document  on FLSD
                                                  FiledDocket 06/11/2021
                                                        06/07/21  Page 16 Page
                                                                          of 21 176 of 186




           From: Francis, Tricia (USAEO)
           Sent: Wednesday, January 8, 2020 11:01 AM
           To: Raurell, Carlos (USAFLS} <CRaurell@usa,doj,goy>
           Subject: RE: FOIA Litigation with Jonathan Mullane

           Give me five minutes




           From: Francis, Tricia (USAEO}
           Sent: Wednesday, January 8, 2020 9:38 AM
           To: Raurell, Carlos (USAFLS) <CRaurell@usa,doj,goy>
           Subject: RE: FOIA Litigation with Jonathan Mullane

           Yes ... l will call you at 11:00 a.m. Thanks Carlos.


           From: Raurell, Carlos (USAFLS) <CRaurell@usa,doj.gov>
           Sent: Wednesday, January 8, 2020 9:37 AM
           To: Francis, Tricia (USAEO)
           Subject: RE: FOIA Litigation with Jonathan Mullane

           Yes, Tricia,
           Would you like to call me at the number below?


           Carlos J. Raurell
           Assistant United States Attorney
           Southern District of Florida
           99 NE 4th Street
           Miami, FL 33132




          From: Francis, Tricia (USAEO)
          Sent: Wednesday, January 08, 2020 9:36 AM
          To: Raurell, Carlos (USAFLS) <CRaurell@usa,doj,goy>
          Subject: RE: FOIA Litigation with Jonathan Mullane
          Importance: High

           Carlos,


           Do you have moment to talk with me about this one? I'm working from home today
           and could use some background to prepare for a conversation with our litigating AUSA,



                                                                                  EOUSA-2019-000468-04052
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK   Document 73Document
                                      Entered76-1  FiledDocket
                                              on FLSD    06/07/21   Page 17Page
                                                               06/11/2021   of 21177 of 186


      From:              Wejnkle, James (USAFLS)
      To:                feUcjano Lazaro (USAFLS); Lehr. Alison (USAFLS)
      Cc:                Hampton. Cynthia (USAFLS): Carvajal, Odjsa CUSAFLS): Alvarez. MjcheUe <USAFLS): Varela, Jacquie (USAFLS):
                         Hummel, Randy <USAFLS)
      Subject:           Lit Hold - USAFLS-2019-001 - Mullane
      Attachments:       Mullaney. us.pocket Sheet as of 12.20.2019.odf

      As an FYI (and this is NOT directly related to Mullane's FOIA request), the above-referenced Lit Hold I
      instituted remains in effect. I just checked the D. Mass docket and the case is still active ... A copy of
      the Docket Sheet is attached.
      James
      James A. Weinkle
      Assistant United States Attorney
      Office of the United States Attorney
      Southern District of Florida
      99 N.E. 4th Street, Suite 300
      Miami, Florida 33132
      305.961.9290 (o)
      James.Weiokle@usdoj.gov
      The information transmitted is intended only for the person or entity to which it is addressed and
      may contain proprietary, business-confidential and/or privileged material. If you are not the
      intended recipient of this message you are hereby notified that any use, review, retransmission,
      dissemination, distribution, reproduction or any action taken in reliance upon this message is
      prohibited. If you received this in error, please immediately notify us by calling the sender at
      305.961-9290 and delete the material from any computer. Any views expressed in this message are
      those of the individual sender and may not necessarily reflect the views of the Department of
      Justice.

      From: Feliciano, Lazaro (USAFLS)
      Sent: Friday, December 20, 2019 11:30 AM
      To: Lehr, Alison (USAFLS)
      Cc: Hampton, Cynthia (USAFLS); Carvajal, Odisa (USAFLS); Alvarez, Michelle (USAFLS); Weinkle,
      James (USAFLS); Varela, Jacquie (USAFLS); Hummel, Randy (USAFLS)
      Subject: RE: FOIA Litigation with Jonathan Mullane
      Thank you Alison.
      Laz Feliciano
     Administrative Officer
      U.S Attorney's Office
     Southern District of Florida




     From: Lehr, Alison (USAFLS) <ALehr@usa doj gov>
     Sent: Friday, December 20, 2019 11:17 AM
     To: Feliciano, Lazaro (USAFLS) <LFe!jciano@usa,doj.gov>; Hummel, Randy (USAFLS)
     <RHummel@usa,doj.gov>
     Cc: Hampton, Cynthia (USAFLS) <CHampton@usa.doj.goy>; Carvajal, Odisa (USAFLS)


                                                                                                         EOUSA-2019-000468-04179
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC     Entered76-1
                                   Document   on FLSD
                                                   FiledDocket 06/11/2021
                                                         06/07/21  Page 18 Page
                                                                           of 21 178 of 186


                possible. Thanks.

                Sent from my iPhone

                On Jan 6, 2020, at 6: 12 PM, Lehr, Alison {USAFLS)
                <ALehr@usa.doj .aov> wrote:
                      Jason-
                      Thank you for the information. I feel as if I can/should dance
                      a jig! Many thanks for your continued efforts.
                      Happy new year, indeed!
                      Alison
                      Alison W. Lehr I Assistant United States Attorney/ Sout11em
                      Disttict of Flolida
                      99 N.E 4th Street Suite 700 Miami, FL 33132

                      From: Weida, Jason (USAMA) <JWeida@usa.doj.goV>
                      Sent: Monday, January 6, 2020 5:05 PM
                      To: Lehr, Alison (USAFLS) <ALehr@usa.doj.~oV>
                      Subject: Privileged & Confidential
                      Alison,




                      I hope you enjoyed the holidays. By way of update in the
                     Mullane matter, today Judge Saris dismissed the
                     remaining claims against the media defendants. Now the
                      entire case has been dismissed.




                     I will let you know when I have more information.




                     Happy New Year!



                                                                                  EOUSA-2019-000468-03964
           Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK             Document
                         Document 73  Entered76-1  FiledDocket
                                              on FLSD    06/07/21  Page 19 Page
                                                               06/11/2021  of 21 179 of 186



      From:            Lehr. Alison CUSAFLS}
      To:              Feliciano. Lazaro CUSAFLS}: Hummel, Randy CUSAFLS}
      Cc:              Hampton. Cynthia CUSAFLS}: CaryaiaL Odjsa CUSAFLS}: Alvarez. Michelle CUSAFLS}: Wejnkle, James CUSAFLS}
      Subject:         RE: FOIA Litigation with Jonathan Mullane
      Date:            Friday, December 20, 2019 11: 16:41 AM


     Hi, Laz.
     I do not recall receiving or answering a FOIA from Mullane. I will send you a correspondence that
     involved Connor Hackert (CIV) and Wendy Jacobus at the time I was in the process of requesting
     representation. Perhaps Connor might have knowledge of it?
     Also, I am cc:ing James Weinkle on this email as he was the one who communicated the Litigation
     Hold to me.
     Thanks.
     Alison
     Alison W. Lehr I Assistant United States Attorney I Southern District of Florida
     99 N.E 4th Street I Suite 700 I Miami, FL 33132


     From: Feliciano, Lazaro (USAFLS)
     Sent: Friday, December 20, 2019 10:56 AM
     To: Hummel, Randy (USAFLS); Lehr, Alison (USAFLS)
     Cc: Hampton, Cynthia (USAFLS) ; Carvajal, Odisa (USAFLS) ; Alvarez, Michelle (USAFLS)
     Subject: FW: FOIA Litigation with Jonathan Mullane
     Importance: High
     Hello, do you call answering to a FOIA from Mullane back in 2018? If so, EOUSA
     needs the FOIA and also the records we might have provided at the time.
     Apparently he has filed another FOIA asking for his records of employment at
     the USAO-SDFL. As I recall he technically was not an employee, but rather a
     volunteer law clerk. There is a short deadline that EOUSA has to respond by,
     your attention to this is much appreciated. Thank you. Laz
     Laz Feliciano
     Administrative Officer
     U.S Attorney's Office
     Southern District of Florida




     From: Francis, Tricia (USAEO)
     Sent: Thursday, December 19, 2019 4:20 PM
     To: Feliciano, Lazaro (USAFLS) <LFeliciano@usa.doj.gov>; Carvajal, Odisa (USAFLS)
     <OCarvaial@usa.doj.gov>
     Cc: Weida, Jason (USAMA) <JWejda@usa.doj.gov>
     Subject: RE: FOIA Litigation with Jonathan Mullane
      Laz and Odisa,
     Good afternoon again. Laz, we spoke moments ago, but our call was interrupted. I understand from



                                                                                                      EOUSA-2019-000468-04177
Case 1:20-cv-21339-AKK   Document 73
           Case 1:19-cv-12379-DJC    Entered76-1
                                   Document  on FLSD
                                                  FiledDocket 06/11/2021
                                                        06/07/21  Page 20Page
                                                                         of 21 180 of 186


      From:             Raurell. autos (IJSARS)
      To:               Feliciano, Lazaro (USAA.S)
      Cc:               Francis. Tricia QJSAEO); Wejda. JasonrusAMA); Caryajal. Odjsa CUSAELS); Man:enaros. Franm CUSAFLS):
                        Hamptpn. Cynthia CUSAA..S}: Varela, Jacquie CUSAA,,Sl; Jacobus. Wendy (USAflSl
      Subject:          Re: FOIA Litigation wilh Jonathan Mullane
      Date:             Friday, December 20, 2019 7:55:26 PM


     Good evening, all. It's extremely unlikely that we would have directly sent Mr. Mullane
     records responsive to a FOIA request, and even more unlikely that we would have made our
     own redactions thereto. We are aware of one FOIA request and our office has not processed it
     (that is, searched for and gathered records for EOUSA).




     Carlos Raurell
     AUSA




      Sent from my iPhone

      On Dec 20, 2019, at 6:24 PM, Feliciano, Lazaro (USAFLS) <LFeliciano@usa,doi,aov> wrote:


              Jason and Tricia, we do have a FOIA on record for Jonathan Mullane.
              I have included Francys Marcenaros, FOIA Paralegal Specialist, for
              her to provide the status of the FOIA we have processed, and any
              information or materials that were provided. Thank you. Laz


              Laz Feliciano
              Administrative Officer
              U.S Attorney's Office
              Southern District of Florida




              From: Francis, Tricia {USAEO) -
              Sent: Friday, December 20, 2019 3:10 PM
              To: Weida, Jason {USAMA) <.JWeida@usa.doj.goV>
              Cc: Feliciano, Lazaro {USAFLS) <LFeliciano@usa.doj.goV>; Carvajal, Odisa {USAFLS)
              <OCarvajal@usa.doj.goV>
              Subject: RE: FOIA Litigation with Jonathan Mullane



                                                                                                      EOUSA-2019-000468-04044
          Case 1:19-cv-12379-DJC
Case 1:20-cv-21339-AKK            Document
                        Document 73  Entered76-1  FiledDocket
                                             on FLSD    06/07/21  Page 21 Page
                                                              06/11/2021  of 21 181 of 186


          who I'm set to speak with tomorrow. Can you speak at 11:00 a.m. today with me?


          Tricia


          From: Raurell, Carlos (USAFLS) <CRaurell@usa doj gov>
          Sent: Friday, December 20, 2019 7:55 PM



          <JWejda@usa,doj.gov>; Carvajal, Odisa (USAFLS) <OCarvajal@usa doj gov>;
          Marcenaros, Francys (USAFLS) <fMarcenaros@usa doj gov>; Hampton, Cynthia
          (USAFLS) <CHampton@usa doj gov>; Varela, Jacquie (USAFLS) <JYarela@usa,doj.gov>;
          Jacobus, Wendy (USAFLS) <WJacobus@usa,doj.gov>
          Subject: Re: FOIA Litigation with Jonathan Mullane

          Good evening, all. It's extremely unlikely that we would have directly sent Mr. Mullane
          records responsive to a FOIA request, and even more unlikely that we would have
          made our own redactions thereto. We are aware of one FOIA request and our office
          has not processed it (that is, searched for and gathered records for EOUSA).




          Carlos Raurell
          AUSA




          Sent from my iPhone


          On Dec 20, 2019, at 6:24 PM, Feliciano, Lazaro (USAFLS)   <Lfelicjano@usa,doj,gov>
          wrote:


                   Jason and Tricia, we do have a FOIA on record for
                   Jonathan Mullane. I have included Francys Marcenaros,
                   FOIA Paralegal Specialist, for her to provide the status of
                   the FOIA we have processed, and any information or
                   materials that were provided. Thank you. Laz


                   Laz Feliciano
                   Administrative Officer
                   U.S Attorney's Office



                                                                                   EOUSA-2019-000468-04053
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 182 of 186




                        EXHIBIT3
              (ABA Code ofJudicial Conduct, Rule 2.9(A)(l))
 Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 183 of 186
February 14, 2020


Rule 2.9: Ex Parte Communications
Share:

f               •
                1n    •
(A) Ajudge shall not initiate, permit, or consider ex parte communications, or consider other communications
made to the judge outside the presence of the parties or their lawyers, concerning a pending* or impending
matter,* except as follows:

(1) When circumstances require it, ex parte communication for scheduling, administrative, or emergency
purposes, which does not address substantive matters, is permitted, provided:

(a) the judge reasonably believes that no party will gain a procedural, substantive, or tactical advantage as a
result of the ex parte communication; and

(b) the judge makes provision promptly to notify all other parties of the substance of the ex parte
communication, and gives the parties an opportunity to respond.

(2) Ajudge may obtain the written advice of a disinterested expert on the law applicable to a proceeding
before the judge, if the judge gives advance notice to the parties of the person to be consulted and the subject
matter of the advice to be solicited, and affords the parties a reasonable opportunity to object and respond to
the notice and to the advice received.

(3) Ajudge may consult with court staff and court officials whose functions are to aid the judge in carrying out
the judge's adjudicative responsibilities, or with other judges, provided the judge makes reasonable efforts to
avoid receiving factual information that is not part of the record, and does not abrogate the responsibility
personally to decide the matter.

(4) Ajudge may, with the consent of the parties, confer separately with the parties and their lawyers in an
effort to settle matters pending before the judge.

(5) Ajudge may initiate, permit, or consider any ex parte communication when expressly authorized by law*
todoso.

(B) If a judge inadvertently receives an unauthorized ex parte communication bearing upon the substance of
a matter, the judge shall make provision promptly to notify the parties of the substance of the communication
and provide the parties with an opportunity to respond.
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 184 of 186
(C) Ajudge shall not investigate facts in a matter independently, and shall consider only the evidence
presented and any facts that may properly be judicially noticed.

(D) A judge shall make reasonable efforts, including providing appropriate supervision, to ensure that this Rule
is not violated by court staff, court officials, and others subject to the judge's direction and control.




Comment I Back to homepage I Next Rule




/lf!1S..   American Bar Association   I
   /content/aba-cms-
   dotorg/en/groups/professional_responsibility/publications/model_code_of_judicial_conduct/model_code_of_judicial_conduct_canon_2/rule2_9expartecommunications
                                                         .----"--"'"""'* ✓
                         Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 185 of 186




                                                                                                                              .,.


\"·<

~-''"'"'~•H•••-~"""'."'"~'"'""°""""'Yf'.:""="'"''"'-"i;;,
                                    in RJ:t l~F: r..oyer or mark through any Qrevious ship~i~Q i~fo~atio~.                                   ··:ti·::

                                     ORIGIN ID:DUTA <61'7) 661-9000
                                     JONATHAN MULl:.ANE
                                                                              SHIP DATE: 09JUH21
                                                                              ACTWGT: 1 .00 LB -
                                                                                                         ~
                                                                                                         ~ .·
                                                                                                                                                    -.
                                                                                                                                                    -
                                        MULLANE MICHEL                  a MCINNES                     CAD• S890622/SSFD2202         •:               .
                                        30 DONNELL ST                                                                               .. -·             '
                                        CAMBRIDGE, MA 02138                                           BILL THIRD PARTY              g-              .,•
                                    .ytICLERKE0~ COURT                  6
                                                                       ,,                                                           t:              l
                                              UNITED. STATES DISTRICT COURT
                                              400 NORTH MIAMI AVENUE, 8TH FLOOR
                                                                                                                                    I:  _:
                                                                                                                                                    w
                                                                                                                                                    l
                                r   \    ,   :.:MIAMI ,f~-13S12i~:·•f<                           ,.                                 ~':      · 1-•··
                                    ·_-__, ·'. .,-,'itii' ooo-OOiJil,
                                                'lfiim      .               ·-   . - ' 1-i:i,-
                                                                                        .. '



                  i
            ·:!,' .
       '        .~ :=.
       \.   )
            -i
             ~
            i




                                                                                                                                                            ·<I

                                                                                                                                                                                      . --....__
                                                                                                                         33128 "-                                             .

                                                                                                                                                                                                   I
                                                                                                                - Fl:~US      MIA                           '1
                                                                                                                                                              r . · • . . . .--~·
                                                                                                                                                                          ~       ~
                                                                                                                                                                                               c1




                                                                                                                                                                  I
                                                                                                                                                .         --~I
                                                                                                                                                             '\ .                                      -<·•.,
                                                                                                                                                              i
                                                                                                                                                              i
                                                                                                                                                              i -·
                                                                                                                                                                  '.;
                                                                                                                                                          ·-· ·1
                                                                                                                                                                      '
Case 1:20-cv-21339-AKK Document 73 Entered on FLSD Docket 06/11/2021 Page 186 of 186
